Case 19-80064-TLS           Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                          Desc Main
                                    Document    Page 1 of 141


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEBRASKA

 IN RE:                                                       )        CASE NO. BK 19-80064-TLS
                                                              )               Chapter 11
 SPECIALTY RETAIL SHOPS HOLDING                               )
 CORP., et al1                                                )
                                                              )
                           Debtors.                           )

                    NOTICE OF APPEAL FROM CONFIRMATION ORDER

          McKesson Corporation (“McKesson”), by and through its undersigned counsel, hereby

 appeals to the Bankruptcy Appellate Panel for the Eighth Circuit pursuant to 28 U.S.C. § 158(b)

 from the Order Confirming the Third Amended Joint Plan of Reorganization of Specialty Retail

 Shops Holding Corp. and its Affiliated Debtors [Bk. Dk. No. 1557] (the “Confirmation Order”).

 A copy of the Confirmation Order is attached hereto as Exhibit 1.

          The parties to the Confirmation Order appealed from are the following:

Attorneys for Specialty Retail Shops Holding Corp. and               Attorneys for McKesson Corporation
its affiliated debtors
                                                                     Richard P. Garden, Jr., #17685
James J. Niemeier                                                    Michael J. Whaley, #19390
Michael T. Eversden                                                  Cline Williams Wright Johnson
McGrath North Mullin & Kratz, PC LLO                                 Oldfather, L.L.P.
First National Tower, Suite 3700                                     Sterling Ridge
1601 Dodge Street                                                    12910 Pierce Street, Suite 200
Omaha, Nebraska 68192                                                Omaha, Nebraska 68144
Telephone: (401) 341-3070                                            Telephone: (402) 397-1700
jneimeier@mcgrathnorth.com                                           rgarden@clinewilliams.com
                                                                     mwhaley@clinewilliams.com




 1
           The Debtors in these Chapter 11 cases are: Specialty Retail Shops Holding Corp.; Pamida Stores Operating
 Co., LLC; Pamida Transportation LLC; Penn-Daniels, LLC; Place’s Associates’ Expansion, LLC; Retained R/E
 SPE, LLC; Shopko Finance, LLC; Shopko Gift Card Co., LLC; Shopko Holding Company, LLC; Shopko
 Institutional Care Services Co., LLC; Shopko Optical Manufacturing, LLC; Shopko Properties, LLC; Shopko Stores
 Operating Co., LLC; SVS Trucking, LLC.

                                                         1
 BN 36784654v1
Case 19-80064-TLS         Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21       Desc Main
                                  Document    Page 2 of 141


Steven Serajeddini                                      Jeffrey K. Garfinkle
Travis Bayer                                            Paul S. Arrow
Kirkland & Ellis LLP                                    Buchalter Nemer
Kirkland & Ellis International LLP                      A Professional Corporation
300 North La Salle                                      18400 Von Karman Avenue, Suite 800
Chicago, Illinois 60654                                 Irvine, California 92612
(312 862-2000                                           Telephone: (949) 760-1121
Steven.serajeddini@kirkland.com                         jgarfinkle@buchalter.com
Travis.bayer@kirkland.com                               parrow@buchalter.com

Attorney for US Trustee

Jerry L. Jensen
Acting Assistant U.S. Trustee
U.S. Trustee’s Office
111 S. 18th Plaza, Suite 1148
Omaha, Nebraska 68102
(402) 221-4302
Jerry.l.jensen@usdoj.gov



 Dated: June 21, 2019                            CLINE WILLIAMS WRIGHT JOHNSON &
                                                 OLDFATHER, L.L.P.


                                                 /s/ Michael J. Whaley__________________
                                                 Richard P. Garden, Jr., #17685
                                                 Michael J. Whaley, #19390
                                                 Cline Williams Wright Johnson
                                                 Oldfather, L.L.P.
                                                 Sterling Ridge
                                                 12910 Pierce Street, Suite 200
                                                 Omaha, NE 68124
                                                 Telephone:     (402) 397-1700
                                                 rgarden@clinewilliams.com
                                                 mwhaley@clinewilliams.com

                                                 and




                                             2
 BN 36784654v1
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21           Desc Main
                                Document    Page 3 of 141


                                               BUCHALTER
                                               A Professional Corporation


                                               /s/ Jeffrey K. Garfinkle
                                               Jeffrey K. Garfinkle (admitted pro hac vice)
                                               Paul S. Arrow (admitted pro hac vice)
                                               18400 Von Karman Avenue
                                               Irvine, CA 92612
                                               Tel: (949) 760-1121
                                               jgarfinkle@buchalter.com
                                               parrow@buchalter.com


 4814-2037-3658, v. 1




                                           3
 BN 36784654v1
Case 19-80064-TLS           Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 4 of 141


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                                         )
 In re:                                                                  ) Chapter 11
                                                                         )
 SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                          ) Case No. 19-80064-TLS
                                                                         )
                           Debtors.                                      ) (Jointly Administered)
                                                                         )

                           ORDER CONFIRMING THE THIRD
                   AMENDED JOINT CHAPTER 11 PLAN OF SPECIALTY
               RETAIL SHOPS HOLDING CORP. AND ITS DEBTOR AFFILIATES

          Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”):2

          a.      commenced, on January 16, 2019 (the “Petition Date”), the Chapter 11 cases
                  (the “Chapter 11 Cases”) by filing voluntary petitions in the United States
                  Bankruptcy Court for the District of Nebraska (the “Bankruptcy Court”) for relief
                  under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”);

          b.      continued to operate their businesses and manage their properties as debtors in
                  possession in accordance with sections 1107(a) and 1108 of the Bankruptcy Code;

          c.      filed, on January 16, 2019, the Joint Chapter 11 Plan of Reorganization of Specialty
                  Retail Shops Holding Corp. and its Debtor Affiliates [Docket No. 55], the
                  Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of Specialty
                  Retail Shops Holding Corp. and its Debtor Affiliates [Docket No. 54], and the
                  Debtors’ Motion for Entry of an Order (I) Approving the Adequacy of the
                  Disclosure Statement, (II) Approving the Solicitation and Notice Procedures with
                  Respect to Confirmation of the Debtors’ Proposed Joint Chapter 11 Plan, (III)
                  Approving the Forms of Ballots and Notices in Connection Therewith, (IV)

 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
     Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
     R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
     Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
     LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
     (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
 2
     Capitalized terms used but not otherwise defined in these findings of fact, conclusions of law, and order
     (collectively, the “Confirmation Order”) have the meanings given to them in the Third Amended Joint Chapter
     11 Plan of Specialty Retail Shops Holding Corp. and its Debtor Affiliates, attached hereto as Exhibit A (as may
     be amended, supplemented, or otherwise modified from time to time, and including all exhibits and supplements
     thereto, the “Plan”). The rules of interpretation set forth in Section 1.2 of the Plan apply to this Confirmation
     Order.




                                                           1
Case 19-80064-TLS   Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21              Desc Main
                            Document    Page 5 of 141


            Scheduling Certain Dates with Respect Thereto, and (V) Granting Related Relief
            [Docket No. 53];

       d.   filed, on February 12, 2019, the Disclosure Statement for the First Amended Joint
            Chapter 11 Plan of Specialty Retail Shops Holding Corp. and its Debtor Affiliates
            [Docket No. 392];

       e.   filed, on February 12, 2019, the First Amended Joint Chapter 11 Plan of Specialty
            Retail Shops Holding Corp. and its Debtor Affiliates [Docket No. 393];

       f.   filed, on March 1, 2019, the Second Amended Joint Chapter 11 Plan of Specialty
            Retail Shops Holding Corp. and its Debtor Affiliates [Docket No. 570];

       g.   filed, on March 1, 2019, the Disclosure Statement for the Second Amended Joint
            Chapter 11 Plan of Specialty Retail Shops Holding Corp. and its Debtor Affiliates
            [Docket No. 571];

       h.   obtained, on March 1, 2019, entry of the Order (I) Approving the Adequacy of the
            Disclosure Statement, (II) Approving the Solicitation and Notice Procedures with
            Respect to Confirmation of the Debtors’ Proposed Joint Chapter 11 Plan, (III)
            Approving the Forms of Ballots and Notices in Connection Therewith, (IV)
            Scheduling Certain Dates with Respect Thereto, and (V) Granting Related Relief
            [Docket No. 572] (the “Disclosure Statement Order”) approving the Disclosure
            Statement, solicitation procedures (the “Solicitation Procedures”), and related
            notices, forms, and ballots (collectively, the “Solicitation Packages”);

       i.   caused the Solicitation Packages and notice of the Confirmation Hearing and the
            deadline for objecting to confirmation of the Plan to be distributed on or about
            March 4, 2019 (the “Solicitation Date”), in accordance with the Bankruptcy Code,
            the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the
            Disclosure Statement Order, and the Solicitation Procedures, as evidenced by,
            among other things, the Affidavit of Service of Solicitation Materials [Docket
            No. 655] (the “Solicitation Affidavit”);

       j.   caused notice of the Confirmation Hearing (the “Confirmation Hearing Notice”) to
            be published on March 7, 2019, in the national edition of USA Today and the
            Omaha World-Herald, as evidenced by the Affidavit of Publication [Docket Nos.
            594 and 595 ] (the “Publication Affidavit”);

       k.   filed, on May 14, 2019, the Notice of Filing of Supplement to the Second Amended
            Joint Chapter 11 Plan of Specialty Retail Shops Holding Corp. on and its Debtor
            Affiliates [Docket No. 1308] (the “Initial Plan Supplement”);

       l.   filed, on May 17, 2019, the Notice of Filing Amended Plan Supplement [Docket
            No. 1340] (the “First Amended Plan Supplement” and together with the Initial Plan
            Supplement and as may further be amended, modified, or supplemented, the “Plan
            Supplement”);



                                            2
Case 19-80064-TLS    Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                Desc Main
                             Document    Page 6 of 141


       m.    filed, on May 21, 2019, the Notice of Global Settlement of Plan Issues Among the
             Debtors, Creditors’ Committee, Sun Capital Partners, and Lenders [Docket No.
             1361];

       n.    filed, on May 23, 2019, the Debtors’ Brief in Support of Confirmation of the Second
             Amended Joint Chapter 11 Plan of Specialty Retail Shops Holding Corp. and its
             Debtor Affiliates [Docket No. 1426] (the “Confirmation Brief”);

       o.    filed, on May 23, 2019, the Declaration of Robert J. Duffy in Support of
             Confirmation of the Second Amended Joint Chapter 11 Plan of Specialty Retail
             Shops Holding Corp. and its Debtor Affiliates [Docket No. 1427] (the “Duffy
             Declaration”);

       p.    filed, on May 23, 2019, the Declaration of Craig Johnson of Prime Clerk LLC
             Regarding Solicitation of Votes and Tabulation of Ballots Cast on the Second
             Amended Joint Chapter 11 Plan of Specialty Retail Shops Holding Corp. and its
             Debtor Affiliates [Docket No. 1428] (the “Voting Report”);

       q.    filed, on May 23, 2019, the Declaration of Adam W. Verost in Support of
             Confirmation of the Second Amended Joint Chapter 11 Plan of Specialty Retail
             Shops Holding Corp. and its Debtor Affiliates [Docket No. 1421] (the “Verost
             Declaration”);

       r.    filed, on May 31, 2019, the Debtors’ Motion for Entry of an Order (I) Modifying
             the Debtors’ Chapter 11 Plan, (II) Confirming the Debtors’ Modified Chapter 11
             Plan, and (III) Granting Related Relief [Docket No. 1494]; and

       s.    filed, on May 31, 2019, the Third Amended Joint Chapter 11 Plan of Specialty
             Retail Shops Holding Corp. and Its Debtor Affiliates [Docket No. 1495].

       This Bankruptcy Court having:

       t.    entered the Disclosure Statement Order on March 1, 2019 [Docket No. 572];

       u.    continued the Confirmation Hearing on March 20, 2019 [Docket No. 703];

       v.    continued the Confirmation Hearing on April 4, 2019 [Docket No. 915];

       w.    continued the Confirmation Hearing on April 29, 2019 [Docket No. 1174];

       x.    set April 5, 2019 at 5:00 p.m. (prevailing Central Time) as the deadline for filing
             objections in opposition to the Plan;

       y.    set May 22, 2019 at 5:00 p.m. (prevailing Central Time) as the deadline for voting
             on the Plan;

       z.    set May 28, 2019 at 9:30 a.m. (prevailing Central Time) as the date and time for
             the commencement of the Confirmation Hearing in accordance with Bankruptcy
             Rules 3017 and 3018 and sections 1126, 1128, and 1129 of the Bankruptcy Code;


                                              3
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                                Document    Page 7 of 141


        aa.     reviewed the Plan, the Disclosure Statement, the Confirmation Brief, the Voting
                Report, and all pleadings, exhibits, statements, responses, and comments regarding
                Confirmation, including all objections, statements, and reservations of rights filed
                by parties in interest on the docket of the Chapter 11 Cases;

        bb.     held the Confirmation Hearing;

        cc.     heard the statements and arguments made by counsel with respect to Confirmation;

        dd.     considered all oral representations, live testimony, written direct testimony,
                designated deposition testimony, exhibits, documents, filings, and other evidence
                presented at the Confirmation Hearing;

        ee.     entered rulings on the record at the Confirmation Hearing held on May 28–29, 2019
                (the “Confirmation Ruling”);

        ff.     overruled any and all objections to the Plan and to Confirmation and all statements
                and reservations of rights not consensually resolved, agreed to, or withdrawn,
                unless otherwise indicated; and

        gg.     taken judicial notice of all papers and pleadings filed in the Chapter 11 Cases; and
                all evidence proffered or adduced and all arguments made at the hearings held
                before the Bankruptcy Court during the pendency of these Chapter 11 Cases.

        NOW, THEREFORE, the Bankruptcy Court having found that notice of the Confirmation

 Hearing and the opportunity for any party in interest to object to Confirmation have been adequate

 and appropriate as to all parties affected or to be affected by the Plan and the transactions

 contemplated thereby; and the record of the Chapter 11 Cases and the legal and factual bases set

 forth in the documents filed in support of Confirmation and presented at the Confirmation Hearing

 establish just cause for the relief granted in the Confirmation Order; and after due deliberation

 thereon and good cause appearing therefor, the Bankruptcy Court hereby makes and issues the

 following findings of fact, conclusions of law, and order:




                                                 4
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                                 Document    Page 8 of 141


                  I. FINDINGS OF FACT AND CONCLUSIONS OF LAW

        IT IS HEREBY FOUND AND DETERMINED THAT:

    A. Finding of Fact and Conclusions of Law.

        1.      The findings of fact and the conclusions of law set forth in this Confirmation Order

 constitute findings of fact and conclusions of law in accordance with rule 52 of the Federal Rules

 of Civil Procedure, as made applicable to this proceeding by Bankruptcy Rules 7052 and 9014.

 All findings of fact and conclusions of law announced by the Bankruptcy Court at the Confirmation

 Hearing in relation to Confirmation are hereby incorporated into this Confirmation Order to the

 extent not inconsistent herewith. To the extent that any of the following constitutes findings of

 fact or conclusions of law, they are adopted as such. To the extent any finding of fact or conclusion

 of law set forth in this Confirmation Order (including any findings of fact or conclusions of law

 announced by the Bankruptcy Court at the Confirmation Hearing and incorporated herein)

 constitutes an order of the Bankruptcy Court, it is adopted as such.

    B. Jurisdiction and Venue.

        2.      Venue in this Bankruptcy Court was proper as of the Petition Date and continues

 to be proper under 28 U.S.C. §§ 1408 and 1409. Confirmation of the Plan is a core proceeding

 within the meaning of 28 U.S.C. § 157(b)(2).         The Bankruptcy Court has subject matter

 jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5 of

 the United States District Court for the District of Nebraska. The Bankruptcy Court has exclusive

 jurisdiction to determine whether the Plan complies with the applicable provisions of the

 Bankruptcy Code and should be confirmed.

    C. Eligibility for Relief.

        3.      The Debtors were and continue to be entities eligible for relief under section 109 of

 the Bankruptcy Code.



                                                  5
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                                 Document    Page 9 of 141


    D. Commencement and Joint Administration of the Chapter 11 Cases.

          4.    On the Petition Date, the Debtors commenced the Chapter 11 Cases by filing

 voluntary petitions for relief under chapter 11 of the Bankruptcy Code. On January 16, 2019 the

 Bankruptcy Court entered an order [Docket No. 25] authorizing the joint administration of the

 Chapter 11 Cases in accordance with Bankruptcy Rule 1015(b). The Debtors have operated their

 businesses and managed their properties as debtors in possession pursuant to sections 1107(a) and

 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in these Chapter 11

 Cases.

    E. Appointment of the Creditors’ Committee.

          5.    On January 18, 2019, the U.S. Trustee appointed the Official Committee of

 Unsecured Creditors (the “Creditors’ Committee”) to represent the interests of the unsecured

 creditors of the Debtors in the Chapter 11 Cases [Docket No. 95].

    F. Plan Supplement.

          6.    The Plan Supplement complies with the terms of the Plan, and the Debtors provided

 good and proper notice of the filing in accordance with the Bankruptcy Code, the Bankruptcy

 Rules, the Disclosure Statement Order, and the facts and circumstances of the Chapter 11 Cases.

 No other or further notice is or will be required with respect to the Plan Supplement. All

 documents included in the Plan Supplement are integral to, part of, and incorporated by reference

 into the Plan. Subject to the terms of the Plan, the Debtors have reserved the right to alter, amend,

 update, or modify the Plan Supplement before the Effective Date, subject to compliance with the

 Bankruptcy Code and the Bankruptcy Rules.

    G. Judicial Notice; Objections Overruled.

          7.    The Bankruptcy Court takes judicial notice of (and deems admitted into evidence

 for purposes of Confirmation) the docket of these Chapter 11 Cases maintained by the clerk of the



                                                  6
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21               Desc Main
                                Document    Page 10 of 141


 Bankruptcy Court or its duly appointed agent, including all pleadings and other documents on file,

 all orders entered, all hearing transcripts, and all evidence and arguments made, proffered, or

 adduced at the hearings held before the Bankruptcy Court during these Chapter 11 Cases. Any

 resolution or disposition of objections to Confirmation explained or otherwise ruled upon by the

 Bankruptcy Court on the record at the Confirmation Hearing is hereby incorporated by reference.

 All unresolved objections, statements, and reservations of rights are hereby overruled on the

 merits.

    H. Disclosure Statement Order.

           8.   On March 1, 2019, the Bankruptcy Court entered the Disclosure Statement Order

 [Docket No. 572], and subsequently continued the Confirmation Hearing [Docket Nos. 703, 915,

 1174], which, among other things, fixed April 5, 2019 at 5:00 p.m. (prevailing Central Time) as

 the deadline for objecting to the Plan (the “Plan Objection Deadline”), May 22, 2019 at 5:00 p.m.

 (prevailing Central Time) as the deadline for voting to accept or reject the Plan (the “Voting

 Deadline”), and May 28, 2019, at 9:30 a.m. (prevailing Central Time) as the date and time for the

 Confirmation Hearing.

    I. Transmittal and Mailing of Materials; Notice.

           9.   The Debtors provided due, adequate, and sufficient notice of the Plan, the

 Disclosure Statement, the Disclosure Statement Order, the Solicitation Packages, the Confirmation

 Hearing Notice, the Plan Supplement, and all the other materials distributed by the Debtors in

 connection with the Confirmation of the Plan in compliance with the Bankruptcy Rules, including

 Bankruptcy Rules 2002(b), 3017, 3019, and 3020(b), the Local Bankruptcy Rules of the United

 States Bankruptcy Court for the District of Nebraska (the “Local Bankruptcy Rules”), and the

 procedures set forth in the Disclosure Statement Order. The Debtors provided due, adequate, and

 sufficient notice of the Voting and Plan Objection Deadline, the Confirmation Hearing (as may be


                                                 7
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                Desc Main
                                Document    Page 11 of 141


 continued from time to time), and any applicable bar dates and hearings described in the Disclosure

 Statement Order in compliance with the Bankruptcy Code, the Bankruptcy Rules, the Local

 Bankruptcy Rules, and the Disclosure Statement Order. No other or further notice is or shall be

 required.

    J. Solicitation.

        10.     The Debtors solicited votes for acceptance and rejection of the Plan in good faith,

 and such solicitation complied with sections 1125 and 1126, and all other applicable sections, of

 the Bankruptcy Code, Bankruptcy Rules 3017, 3018, and 3019, the Disclosure Statement Order,

 the Local Bankruptcy Rules, and all other applicable rules, laws, and regulations.

    K. Voting Report.

        11.     Before the Confirmation Hearing, the Debtors filed the Voting Report. The Voting

 Report was admitted into evidence during the Confirmation Hearing. The procedures used to

 tabulate ballots were fair and conducted in accordance with the Disclosure Statement Order, the

 Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and all other applicable

 rules, laws, and regulations.

        12.     As set forth in the Plan, Holders of Claims in Class 2, Class 3 and Class 4

 (collectively, the “Voting Classes”) were eligible to vote on the Plan in accordance with the

 Solicitation Procedures. Holders of Claims and Interests in Class 1 (the “Deemed Accepting

 Class”) are Unimpaired and conclusively presumed to accept the Plan and, therefore, did not vote

 to accept or reject the Plan. Holders of Intercompany Claims in Classes 5 and 6 either are

 Unimpaired and conclusively presumed to have accepted the Plan (to the extent reinstated) or

 Impaired and conclusively deemed to reject the Plan, and, therefore, are not entitled to vote to

 accept or reject the Plan. Holders of Interests in Classes 7 and 8 (the “Deemed Rejecting Class”)




                                                 8
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                                Document    Page 12 of 141


 are Impaired under the Plan, are entitled to no recovery under the Plan, and are therefore deemed

 to have rejected the Plan.

        13.      As evidenced by the Voting Report, Class 3 voted to accept the Plan in accordance

 with section 1126 of the Bankruptcy Code.

        14.      Based on the foregoing, and as evidenced by the Voting Report, at least one

 Impaired Class of Claims (excluding the acceptance by any insiders of any of the Debtors) has

 voted to accept the Plan in accordance with the requirements of sections 1124 and 1126 of the

 Bankruptcy Code.

    L. Bankruptcy Rule 3016.

        15.      The Plan and all modifications thereto are dated and identify the Entities submitting

 them, thereby satisfying Bankruptcy Rule 3016(a). The Debtors appropriately filed the Disclosure

 Statement and the Plan with the Bankruptcy Court, thereby satisfying Bankruptcy Rule 3016(b).

 The injunction, release, and exculpation provisions in the Disclosure Statement and the Plan

 describe, in bold font and with specific and conspicuous language, all acts to be enjoined and

 identify the entities that will be subject to the injunction, thereby satisfying Bankruptcy

 Rule 3016(c).

    M. Burden of Proof.

        16.      The Debtors, as proponents of the Plan, have met their burden of proving the

 elements of sections 1129(a) and 1129(b) of the Bankruptcy Code by a preponderance of the

 evidence, the applicable evidentiary standard for Confirmation. Further, the Debtors have proven

 the elements of sections 1129(a) and 1129(b) by clear and convincing evidence. Each witness who

 testified on behalf of the Debtors in connection with Confirmation was credible, reliable, and

 qualified to testify as to the topics addressed in his or her testimony.




                                                   9
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                               Document    Page 13 of 141


    N. Compliance with the Requirements of Section 1129 of the Bankruptcy Code.

          17.   The Plan complies with all applicable provisions of section 1129 of the Bankruptcy

 Code as follows:

          a. Section 1129(a)(1)—Compliance of the Plan with Applicable Provisions of the
             Bankruptcy Code.

          18.   The Plan complies with all applicable provisions of the Bankruptcy Code, including

 sections 1122 and 1123, as required by section 1129(a)(1) of the Bankruptcy Code.

                i.      Sections 1122 and 1123(a)(1)—Proper Classification.

          19.   The Plan satisfies the requirements of sections 1122 and 1123(a)(1) of the

 Bankruptcy Code. Article III of the Plan provides for the separate classification of Claims and

 Interests into eight different Classes, based on differences in the legal nature or priority of such

 Claims and Interests and the consent of certain Holders of such Claims to such separate

 classification (other than Administrative Claims, DIP Claims, Professional Fee Claims, and

 Priority Tax Claims, which are addressed in Article II of the Plan and are not required to be

 designated as separate Classes by section 1123(a)(1) of the Bankruptcy Code). Valid business,

 factual, and legal reasons exist for the separate classification of such Claims and Interests, such

 classifications were not implemented for any improper purpose and do not unfairly discriminate

 between, or among, holders of Claims and Interests. Each Class of Claims or Interests contains

 only Claims or Interests that are substantially similar to the other Claims or Interests within that

 Class.

                ii.     Section 1123(a)(2)—Specification of Unimpaired Classes.

          20.   The Plan satisfies the requirements of section 1123(a)(2) of the Bankruptcy Code.

 Article III of the Plan specifies that Claims in Class 1 are Unimpaired under the Plan and Claims

 and Interests in Classes 5 and 6 are either Impaired or Unimpaired under the Plan. In addition,




                                                 10
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                                Document    Page 14 of 141


 Article II of the Plan specifies that Professional Fee Claims and DIP Claims are Unimpaired,

 although the Plan does not classify these Claims.

                iii.    Section 1123(a)(3)—Specification of Treatment of Impaired Classes.

        21.     The Plan satisfies the requirements of section 1123(a)(3) of the Bankruptcy Code.

 Article III of the Plan specifies the treatment of each Impaired Class under the Plan.

                iv.     Section 1123(a)(4)—No Discrimination.

        22.     The Plan satisfies the requirements of section 1123(a)(4) of the Bankruptcy Code.

 Article III of the Plan provides the same treatment to each Claim or Interest in any particular Class,

 as the case may be, unless the Holder of a particular Claim or Interest has agreed to a less favorable

 treatment with respect to such Claim or Interest.

                v.      Section 1123(a)(5)—Adequate Means for Plan Implementation.

        23.     The Plan satisfies the requirements of section 1123(a)(5) of the Bankruptcy Code.

 The Plan and the various documents included in the Plan Supplement provide adequate and proper

 means for the Plan’s execution and implementation, including: (a) the Schedule of Assumed

 Executory Contract and Unexpired Leases; (b) the Schedule of Rejected Executory Contract and

 Unexpired Leases; (c) the appointment of the Plan Administrator; (d) the Wind-Down Budget and

 Wind-Down Milestones; (e) the cancellation of certain existing agreements, obligations,

 instruments, Claims, and Interests; (f) the continuance of certain agreements, obligations,

 instruments, and Interests; (g) the vesting of the assets of the Debtors’ Estates in the applicable

 Reorganized Debtors; and (h) the execution, delivery, filing, or recording of all contracts,

 instruments, releases, and other agreements or documents in furtherance of the Plan.




                                                  11
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                Desc Main
                                Document    Page 15 of 141


                vi.     Section 1123(a)(6)—Non-Voting Equity Securities.

        24.     The Plan satisfies the requirements of section 1123(a)(6) of the Bankruptcy Code.

 The Plan does not provide for the issuance of equity or other securities of the Debtors, including

 non-voting equity securities.

                vii.    Section 1123(a)(7)—Directors, Officers, and Trustees.

        25.     The Plan satisfies the requirements of section 1123(a)(7) of the Bankruptcy Code.

 Article IV.G of the Plan discharges all of the Debtors’ officers, directors, members, and managers

 from their duties effective as of the Effective Date without any further action. Article IV.G also

 provides for the continuation of the Reorganized Debtors and the appointment of the Plan

 Administrator. The manner for selection of the Plan Administrator is set forth in the Plan and Plan

 Supplement. The selection of the Meta Advisors as the Plan Administrator is consistent with the

 interests of Holders of Claims and Interests and public policy.

        b. Section 1123(b)—Discretionary Contents of the Plan.

        26.     The Plan’s discretionary provisions comply with section 1123(b) of the Bankruptcy

 Code and are not inconsistent with the applicable provisions of the Bankruptcy Code. Thus, the

 Plan satisfies section 1123(b).

                i.      Impairment/Unimpairment of Any Class of Claims or Interests.

        27.     Pursuant to the Plan, Article III of the Plan impairs or leaves Unimpaired, as the

 case may be, each Class of Claims and Interests, as contemplated by section 1123(b)(1) of the

 Bankruptcy Code.

                ii.     Assumption and Rejection of Executory Contracts and Unexpired
                        Leases.

        28.     Article V of the Plan provides for the rejection of the Debtors’ Executory Contracts

 and Unexpired Leases as of the Confirmation Date, effective as of the Effective Date, unless such

 Executory Contract or Unexpired Lease: (a) is specifically described in the Plan as to be assumed


                                                 12
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                                Document    Page 16 of 141


 in connection with confirmation of the Plan, or is specifically scheduled to be assumed or assumed

 and assigned pursuant to the Plan or the Plan Supplement; (b) is subject to a pending motion to

 assume such Unexpired Lease or Executory Contract as of the Effective Date; (c) is to be assumed

 by the Debtors or assumed by the Debtors and assigned to another third party, as applicable, in

 connection with the any sale transaction; (d) is a contract, instrument, release, indenture, or other

 agreement or document entered into in connection with the Plan; or (e) is a D&O Liability

 Insurance Policy. Additionally, as part of the Plan Supplement, the Debtors have filed a Schedule

 of Rejected Executory Contracts and Unexpired Leases with specified rejection dates. Entry of

 this Confirmation Order by the Bankruptcy Court shall constitute approval of such assumptions,

 assignments, and rejections, pursuant to sections 365(a) and 1123 of the Bankruptcy Code.

                iii.    Compromise and Settlement.

        29.     In accordance with section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy

 Rule 9019, and in consideration for the distributions and other benefits provided under the Plan

 and with the support of the Credit Agreement Primary Agent, DIP Lenders, and Term Loan

 Lenders, and the Creditors’ Committee, the provisions of the Plan constitute a good-faith

 compromise of all Claims, Interests, and controversies relating to the contractual, legal, and

 subordination rights that all Holders of Claims and Interests may have with respect to any Allowed

 Claim or Interest, as applicable, or any distribution to be made on account of such Allowed Claim

 or Interest. Such compromise and settlement is fair, equitable, and reasonable and in the best

 interests of the Debtors and their Estates.

        30.     The Plan incorporates an integrated compromise and settlement with Sun Capital

 (the “Settlement”) of potential Claims, issues and disputes regarding Sun Capital, the Debtors and

 the Debtors’ officers and directors designed to achieve a beneficial and efficient resolution of the

 Chapter 11 Cases for all parties in interest. Pursuant to the Settlement, upon the Settlement


                                                  13
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                   Desc Main
                                Document    Page 17 of 141


 Effective Date: (a) the Debtors and each of their respective current and former officers, directors,

 members, managers, principals, employees, agents, advisory board members, financial advisors,

 partners, attorneys, accountants, investment bankers, consultants, representatives, and other

 professionals, each in their capacity as such, shall be deemed released and discharged by each

 other Releasing Party from any and all Settled Claims, and (b) Sun Capital shall be deemed

 released and discharged by each other Releasing Party from the Settled Claims. The Settlement,

 including the payment of the Settlement Amount, and the distributions and other benefits provided

 for under the Plan, including the release of all Settled Claims as set forth above, the releases set

 forth in Articles X.D and E and the exculpation set forth in Article X.F, shall be in full satisfaction

 of all Settled Claims, regardless of whether any of the foregoing Settled Claims are identified in

 the Plan or could have been asserted. Each component of the compromise and settlement, including

 the treatment of Claims and Interests pursuant to the Plan, is an integral, integrated and inextricably

 linked part of the Settlement.

        31.     Upon the Settlement Effective Date, the Motion of the Official Committee of

 Unsecured Creditors for Reconsideration of Order Granting Application to Employ Ducera

 Partners, LLC, as Financial Advisor to Special Committee of Independent Directors [Docket No.

 447], Motion of the Official Committee of Unsecured Creditors for Entry of an Order Authorizing

 the Committee to Prosecute Certain Claims on Behalf of the Bankruptcy Estates and Granting

 Related Relief [Docket No. 641], Motion for an Order Pursuant to 11 U.S.C. § 1112(b) and 11

 U.S.C. § 105(a) Converting the Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the

 Bankruptcy Code [Docket No. 1152], Objection of the Official Committee of Unsecured Creditors

 to Debtors’ Motion for Entry of an Order (I) Extending the Debtors’ Exclusive Periods to File a

 Chapter 11 Plan and Solicit Acceptances Thereof Pursuant to Section 1121 of the Bankruptcy

 Code and (II) Granting Related Relief [Docket No. 1155], Official Committee of Unsecured


                                                   14
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                               Document    Page 18 of 141


 Creditors’ (I) Objection to Certain Representations, Covenants, and Waivers In Favor of

 Prepetition ABL and Term Loan Agent Pursuant to Final Financing Order and (II) Objection to

 the Claims Asserted By the Agent and the Lenders Against the Debtors [Docket No. 1221], and

 Motion of the Official Committee of Unsecured Creditors for Entry of an Order Authorizing the

 Committee to Prosecute Certain Lien Challenge Claims on Behalf of the Bankruptcy Estates

 [Docket No. 1222] shall be deemed withdrawn with prejudice.

        32.     Based upon the representations and arguments of counsel to the Debtors, all other

 testimony either actually given or proffered, other evidence introduced at the Confirmation

 Hearing and the full record of the Chapter 11 Cases, this Confirmation Order constitutes the

 Bankruptcy Court’s approval of the Settlement, because, among other things: (a) the Settlement

 reflects a reasonable balance between the possible success of litigation with respect to each of the

 settled claims and disputes, on the one hand, and the benefits of fully and finally resolving such

 claims and disputes and allowing the Debtors to expeditiously exit chapter 11, on the other hand;

 (b) absent the Settlement, there is a likelihood of complex and protracted litigation, with the

 attendant expense, inconvenience and delay that has a possibility to derail the Debtors’ chapter 11

 efforts; (c) each of the parties supporting the Settlement are represented by counsel that is

 recognized as being knowledgeable, competent, and experienced; (d) the Settlement is the product

 of arm’s-length bargaining and good faith negotiations between sophisticated parties, including

 the Settlement Parties; and (e) the Settlement is fair, equitable, and reasonable and in the best

 interests of the Debtors, their Estates, the Reorganized Debtors, their respective Estates and

 property, creditors, and other parties in interest, will maximize the value of the Estates and is

 essential to the successful implementation of the Plan. Based on the foregoing, the Settlement

 satisfies the requirements of applicable Eighth Circuit law for approval of settlements and

 compromises pursuant to Bankruptcy Rule 9019.


                                                 15
Case 19-80064-TLS         Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21               Desc Main
                                 Document    Page 19 of 141


        33.     The releases of Sun Capital and the Debtors’ directors, officers and managers

 contained in Article X.A of the Plan are an integral component of the Settlement. Sun Capital and

 the Debtors’ directors, officers and managers: (a) made a substantial and valuable contribution to

 the Debtors’ restructuring including, with respect to Sun Capital, the payment of the Settlement

 Amount; and (b) invested significant time and effort to make the restructuring a success and

 preserve the value of the Debtors’ estates. Litigation by the Debtors against Sun Capital and the

 Debtors’ directors, officers and managers would be a distraction to the Debtors’ business and

 restructuring and would decrease rather than increase the value of the Estates. The release of Sun

 Capital and the Debtors’ directors, officers and managers contained in the Plan have the consent

 (including deemed consent) of the Debtors and the Releasing Parties and are in the best interests

 of the estates. Sun Capital would not make the Settlement Payment absent the releases that are

 contained in the Plan.

                iv.       Debtor Release.

        34.     In accordance with section 1123(b)(3)(A) of the Bankruptcy Code, the releases of

 claims and Causes of Action by the Debtors described in Article X.D of the Plan

 (the “Debtor Release”) represent a valid exercise of the Debtors’ business judgment under

 Bankruptcy Rule 9019 and is an essential provision of the Plan. The Debtors’ or the Reorganized

 Debtors’ pursuit of any such claims against the Released Parties is not in the best interests of the

 Estates’ various constituencies because the costs involved would likely outweigh any potential

 benefit from pursuing such claims. The Plan, including the Debtor Release, was negotiated by

 sophisticated parties represented by able counsel and financial advisors. The Debtor Release is

 therefore the result of an arm’s-length negotiation process.

        35.     The scope of the Debtor Release is appropriately tailored under the facts and

 circumstances of the Chapter 11 Cases. The Debtor Release, which includes by reference each of


                                                 16
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                                Document    Page 20 of 141


 the related provisions and definitions contained in the Plan, is: (a) in exchange for the good and

 valuable consideration provided by the Released Parties; (b) a good faith settlement and

 compromise of the claims released by such releases; (c) in the best interests of the Debtors and all

 holders of Claims and Interests; (d) fair, equitable, and reasonable; (e) given and made after due

 notice and opportunity for hearing; and (f) a bar to any of the Debtors or their Estates asserting

 any Claim or Cause of Action released pursuant to such release. In light of, among other things,

 the value provided by the Released Parties to the Debtors’ Estates and the critical nature of the

 Debtor Release to the Plan, the Debtor Release is approved.

                v.      Release by Holders of Claims and Interests.

        36.     The release by the Releasing Parties (the “Third-Party Release”), set forth in Article

 X.E of the Plan, is an essential provision of the Plan. The scope of the Third-Party Release in the

 Plan is appropriately tailored under the facts and circumstances of these Chapter 11 Cases, and the

 Releasing Parties received due and adequate notice of the Third- Party Release. The Third-Party

 Release is: (a) consensual; (b) in exchange for the good and valuable consideration provided by

 the Released Parties; (c) a good-faith settlement and compromise of the claims and Causes of

 Action released by the Third-Party Release; (d) materially beneficial to, and in the best interests

 of, the Debtors, their Estates, and their stakeholders, and is important to the overall objectives of

 the Plan to finally resolve certain Claims among or against certain parties in interest in the Chapter

 11 Cases; (e) fair, equitable, and reasonable; (f) given and made after due notice and opportunity

 for hearing; (g) a bar to any of the Releasing Parties asserting any claim or Cause of Action

 released by the Third-Party Release against any of the Released Parties; and (h) consistent with

 sections 105, 524, 1123, 1129, and 1141 and other applicable provisions of the Bankruptcy Code.

        37.     The Third-Party Release is an integral part of the Plan. Like the Debtor Release,

 the Third-Party Release facilitated participation of the Released Parties in both the Plan and the


                                                  17
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                               Document    Page 21 of 141


 chapter 11 processes generally. The Third-Party Release is instrumental to the Plan and was

 critical in incentivizing the Released Parties to support the Plan and preventing potentially

 significant and time-consuming litigation regarding the parties’ respective rights and interests.

        38.     Furthermore, the Third-Party Release is consensual as the Releasing Parties were

 provided adequate notice of the chapter 11 proceedings, the Plan, and the deadline to object to

 confirmation of the Plan, and voting creditors and interest holders were given the opportunity to

 opt out of the Third-Party Release, and the release provisions of the Plan were conspicuous,

 emphasized with boldface type in the Plan, the Disclosure Statement, and the ballots. Among

 other things, the Plan provides appropriate and specific disclosure with respect to the claims and

 Causes of Action that are subject to the Third-Party Release, and no other disclosure or notice is

 necessary. The Third-Party Release is specific in language, integral to the Plan, a condition of the

 Settlement, and given for substantial consideration. In light of the foregoing, the Third-Party

 Release is approved, including the release of the Settlement Parties by any party who otherwise

 opted out of the Third-Party Release.

                vi.     Exculpation.

        39.     The exculpation provisions set forth in Article X.F of the Plan are essential to the

 Plan (the “Exculpation”). The Exculpation is essential to the Plan and appropriately affords

 protection to certain parties who constructively participated in and contributed to the Debtors’

 chapter 11 process. The record in the Chapter 11 Cases fully supports the Exculpation, which is

 appropriately tailored to protect the Exculpated Parties from inappropriate litigation.

                vii.    Injunction.

        40.     The injunction provisions set forth in Article X.G of the Plan are essential to the

 Plan and are necessary to implement the Plan, the Debtor Release, the Third-Party Release, and




                                                 18
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                               Document    Page 22 of 141


 the Exculpation provisions in Article X of the Plan. Such injunction provisions are appropriately

 tailored to achieve those purposes.

                viii.   Preservation of Claims and Causes of Action.

        41.     Article IV.H.11 of the Plan appropriately provides for the preservation by the

 Debtors of certain Causes of Action in accordance with section 1123(b)(3)(B) of the Bankruptcy

 Code. Causes of Action not released by the Debtors or exculpated under the Plan shall vest in the

 Plan Administrator as provided by the Plan. On the Settlement Effective Date, all Avoidance

 Actions against the Debtors’ vendors and landlords shall be deemed waived, relinquished, and

 extinguished (other than with respect to any Holder of a Claim or Interest set forth in this

 Confirmation Order that “opted out” of granting releases by timely objecting to the Plan’s third-

 party release provisions, unless otherwise ordered by the Bankruptcy Court on or before

 Confirmation) (the “Vendor/Landlords Release”), and no such Avoidance Action shall revert to

 the Debtors, the Reorganized Debtors, their successors, or any chapter 11 or chapter 7 trustee. The

 Plan Administrator, on and after the Effective Date, may enforce all rights to commence, prosecute,

 or settle, as appropriate, any and all Causes of Action (other than Avoidance Actions waived,

 relinquished, released or otherwise extinguished under the Plan including the Vendor/Landlords

 Release), whether arising before or after the Petition Date, and the Plan Administrator’s rights to

 commence, prosecute, or settle such Causes of Action shall be preserved notwithstanding the

 occurrence of the Effective Date.

        42.     The Plan is specific with respect to the Causes of Action to be retained by the

 Debtors, and the Plan and Plan Supplement provide meaningful disclosure with respect to the

 potential Causes of Action that the Reorganized Debtors may retain, and all parties in interest

 received adequate notice with respect to such Causes of Action. The provisions regarding Causes

 of Action in the Plan are appropriate and in the best interests of the Debtors, their respective


                                                 19
Case 19-80064-TLS         Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                                 Document    Page 23 of 141


 Estates, and Holders of Claims and Interests. For the avoidance of any doubt, Causes of Action

 released or exculpated under the Plan will not be retained by the Reorganized Debtors or Plan

 Administrator.

                  ix.    Lien Releases.

        43.       Except as otherwise specifically provided in this Confirmation Order, the Plan, or

 in any contract, instrument, release, or other agreement or document created pursuant to the Plan,

 or executed in connection therewith, to implement the Plan, on the Effective Date and concurrently

 with the applicable distributions made pursuant to the Plan, all mortgages, deeds of trust, Liens,

 pledges, or other security interests against any property of the Estates shall be fully released and

 discharged, and all of the right, title, and interest of any Holder of such mortgages, deeds of trust,

 Liens, pledges, or other security interests shall revert to the Reorganized Debtors and their

 successors and assigns, in each case, without any further approval or order of the Bankruptcy Court

 and without any action or Filing being required to be made by the Debtors or the Reorganized

 Debtors (the “Lien Releases”). Subject to the funding of the Professional Fee Escrow Account,

 all Liens securing the Prepetition ABL Claims, DIP Claims, Term Loan Secured Claims, or any

 other Obligations (as defined in the DIP Agreement) shall continue in full force and effect on and

 after the Effective Date and nothing in the Plan shall or shall be construed to release, discharge,

 relieve, limit or impair in any way the rights of any Holder of a Prepetition ABL Claims, DIP

 Claims, or Term Loan Secured Claim or any Lien securing any such Claim until such Claims are

 Satisfied as set forth in Article II.C and Article III.B of the Plan. The provisions of the Lien

 Releases are appropriate, fair, equitable and reasonable and in the best interests of the Debtors,

 their Estates, and Holders of Claims and Interests.




                                                  20
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                Desc Main
                                Document    Page 24 of 141


                x.      Additional Plan Provisions.

        44.     The other discretionary provisions of the Plan, including the Plan Supplement, are

 appropriate and consistent with applicable provisions of the Bankruptcy Code, including, without

 limitation, provisions for the allowance of certain Claims and Interests, treatment of

 indemnification obligations, and the retention of court jurisdiction.

        c. Section 1123(d)—Cure of Defaults.

        45.     Article V.C of the Plan provides for the satisfaction of Cure Claims associated with

 each Executory Contract and Unexpired Lease to be assumed in accordance with section 365(b)(1)

 of the Bankruptcy Code. Any monetary defaults under each Assumed Executory Contract or

 Unexpired Lease shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by

 payment of the cure amount in Cash, subject to the limitations described in Article V.C of the Plan,

 or on such other terms as the parties to such Executory Contracts or Unexpired Leases may

 otherwise agree. Any disputed cure amounts will be determined in accordance with the procedures

 set forth in Article V.C of the Plan, and applicable bankruptcy and nonbankruptcy law. As such,

 the Plan provides that the Debtors will cure, or provide adequate assurance that the Debtors will

 promptly cure, defaults with respect to assumed Executory Contracts and Unexpired Leases in

 accordance with section 365(b)(1) of the Bankruptcy Code. Thus, the Plan complies with section

 1123(d) of the Bankruptcy Code.

        d. Section 1129(a)(2)—Debtors’ Compliance with the Applicable Provisions of the
           Bankruptcy Code.

        46.     The Debtors, as proponents of the Plan, have complied with all applicable

 provisions of the Bankruptcy Code as required by section 1129(a)(2) of the Bankruptcy Code,

 including sections 1122, 1123, 1124, 1125, 1126, 1128, and 1129, and with Bankruptcy Rules

 2002, 3017, 3018, and 3019.




                                                  21
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                                Document    Page 25 of 141


        47.     The Debtors and their agents solicited votes to accept or reject the Plan after the

 Bankruptcy Court approved the adequacy of the Disclosure Statement, pursuant to section 1125(a)

 of the Bankruptcy Code and the Disclosure Statement Order.

        48.     The Debtors and their agents have solicited and tabulated votes on the Plan and

 have participated in the activities described in section 1125 of the Bankruptcy Code fairly, in good

 faith within the meaning of section 1125(e), and in a manner consistent with the applicable

 provisions of the Disclosure Statement Order, the Disclosure Statement, the Bankruptcy Code, the

 Bankruptcy Rules, and all other applicable rules, laws, and regulations and are entitled to the

 protections afforded by section 1125(e) of the Bankruptcy Code and the Exculpation provisions

 set forth in Article X.F of the Plan.

        49.     The Debtors and their agents have participated in good faith and in compliance with

 the applicable provisions of the Bankruptcy Code with regard to the offering, issuance, and

 distribution of recoveries under the Plan and therefore are not, and on account of such distributions

 will not be, liable at any time for the violation of any applicable law, rule, or regulation governing

 the solicitation of acceptances or rejections of the Plan or distributions made pursuant to the Plan,

 so long as such distributions are made consistent with and pursuant to the Plan.

        e. Section 1129(a)(3)—Proposal of Plan in Good Faith.

        50.     The Plan satisfies the requirements of section 1129(a)(3) of the Bankruptcy Code.

 The Debtors have proposed the Plan in good faith and not by any means forbidden by law. In

 determining that the Plan has been proposed in good faith, the Bankruptcy Court has examined the

 totality of the circumstances surrounding the filing of the Chapter 11 Cases, the Plan itself, and the

 process leading to its formulation. The Debtors’ good faith is evident from the facts and the record

 of the Chapter 11 Cases, the Disclosure Statement, the hearing on the Disclosure Statement, and

 the record of the Confirmation Hearing and other proceedings held in the Chapter 11 Cases.


                                                  22
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                               Document    Page 26 of 141


        51.     The Plan is the product of good faith, arm’s-length negotiations by and among

 the Debtors, the Debtors’ directors, officers and managers, the Credit Agreement Primary Agent,

 the DIP Lenders, the Creditors’ Committee, and certain other stakeholders involved in the Chapter

 11 Cases. The Plan itself and the process leading to its formulation provide independent evidence

 of the Debtors’ and such other parties’ good faith, serve the public interest, and assure fair

 treatment of holders of Claims and Interests. Consistent with the overriding purpose of chapter

 11, the Debtors filed the Chapter 11 Cases and the Plan was negotiated and proposed with the

 legitimate purpose of maximizing stakeholder value and for no ulterior purpose.

        f. Section 1129(a)(4)—Court Approval of Certain Payments as Reasonable.

        52.     The procedures set forth in the Interim Compensation Order and the Plan for the

 Bankruptcy Court’s review and ultimate determination of the fees and expenses paid or to be paid

 by the Debtors or the Reorganized Debtor, as applicable, in connection with these Chapter 11

 Cases or in connection with the Plan and incident to these Chapter 11 Cases, satisfy the objectives

 of, and are in compliance with, section 1129(a)(4) of the Bankruptcy Code.

        g. Section 1129(a)(5)—Disclosure of Directors, Officers and Managers and
           Consistency with the Interests of Creditors and Public Policy.

        53.     Because the Plan provides for the liquidation of the Estates’ assets and resignation

 of the Debtors’ officers, directors, and managers, section 1129(a)(5) of the Bankruptcy Code does

 not apply. To the extent section 1129(a)(5) of the Bankruptcy Code applies to the Reorganized

 Debtors, the Debtors have satisfied the requirements of this provision by, among other things,

 disclosing the identity and compensation of the Plan Administrator.

        h. Section 1129(a)(6)—Rate Changes.

        54.     Section 1129(a)(6) of the Bankruptcy Code does not apply to the Plan. The Plan

 does not contain any rate changes subject to the jurisdiction of any governmental regulatory




                                                 23
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                   Desc Main
                               Document    Page 27 of 141


 commission and therefore will not require governmental regulatory approval.

        i. Section 1129(a)(7)—Best Interests of Holders of Claims and Interests.

        55.     The Debtors have demonstrated that the Plan is in the best interests of their creditors

 and equity holders and the requirements of section 1129(a)(7) of the Bankruptcy Code are satisfied.

 The evidence in support of the Plan that was proffered or adduced at the Confirmation Hearing,

 and the facts and circumstances of the Chapter 11 Cases, establishes that each Holder of Allowed

 Claims or Interests in each Class will recover as much or more value under the Plan on account of

 such Claim or Interest, as of the Effective Date, than the amount such Holder would receive if the

 Debtors were liquidated on the Effective Date under chapter 7 of the Bankruptcy Code.

        j. Section 1129(a)(8)—Conclusive Presumption of Acceptance by Unimpaired
           Classes; Acceptance of the Plan by Certain Impaired Classes; Fairness of Plan
           with Respect to Deemed Rejecting Class.

        56.     The Deemed Accepting Classes are Unimpaired under the Plan and are deemed to

 have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Nevertheless, because

 the Plan has not been accepted by the Classes 2 and 4 (the “Rejecting Classes”), the Debtors seek

 Confirmation under section 1129(b), solely with respect to such Classes, rather than section

 1129(a)(8), of the Bankruptcy Code. Although section 1129(a)(8) has not been satisfied with

 respect to the Rejecting Classes, the Plan is confirmable because the Plan does not discriminate

 unfairly and is fair and equitable with respect to the Deemed Rejecting Class and thus satisfies

 section 1129(b) of the Bankruptcy Code with respect to such Class as described further below. As

 a result, the requirements of section 1129(b) of the Bankruptcy Code are satisfied.




                                                  24
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                                Document    Page 28 of 141


        k. Section 1129(a)(9)—Treatment of Claims Entitled to Priority Pursuant to
           Section 507(a) of the Bankruptcy Code.

        57.     The treatment of Administrative Claims, Professional Fee Claims, DIP Claims, and

 Priority Tax Claims under Article II of the Plan satisfies the requirements of, and complies in all

 respects with, section 1129(a)(9) of the Bankruptcy Code.

        l. Section 1129(a)(10)—Acceptance by at Least One Impaired Class.

        58.     The Plan satisfies the requirements of section 1129(a)(10) of the Bankruptcy Code.

 As set forth in the Voting Report, one Impaired Class that was entitled to vote on the Plan has

 voted to accept the Plan. Specifically, Holders of Claims in Class 3 voted to accept the Plan. As

 such, with respect to each Debtor’s Plan there is either at least one Class of Claims that is Impaired

 under the Plan and has accepted the Plan, determined without including any acceptance of the Plan

 by any insider (as defined by the Bankruptcy Code).

        m. Section 1129(a)(11)—Feasibility of the Plan.

        59.     The Plan satisfies section 1129(a)(11) of the Bankruptcy Code. The evidence

 supporting the Plan proffered or adduced by the Debtors at or before the Confirmation Hearing:

 (a) is reasonable, persuasive, credible, and accurate as of the dates such evidence was prepared,

 presented, or proffered; (b) has not been controverted by other persuasive evidence; (c) establishes

 that the Plan is feasible and Confirmation of the Plan is not likely to be followed by liquidation or

 the need for further financial reorganization; and (d) establishes that the Debtors will have

 sufficient funds available to meet their obligations under the Plan.

        n. Section 1129(a)(12)—Payment of Statutory Fees.

        60.     The Plan satisfies the requirements of section 1129(a)(12) of the Bankruptcy Code.

 Article II.D of the Plan provides for the payment of all fees payable pursuant to section 1930(a) of




                                                  25
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                               Document    Page 29 of 141


 the Judicial Code, as determined by the Bankruptcy Court at the Confirmation Hearing in

 accordance with section 1128 of the Bankruptcy Code.

        o. Section 1129(a)(13)—Retiree Benefits.

        61.     The Debtors do not have any remaining obligations to pay retiree benefits

 (as defined in section 1114 of the Bankruptcy Code). Therefore, section 1129(a)(13) of the

 Bankruptcy Code is inapplicable to these Chapter 11 Cases or the Plan.

        p. Section 1129(a)(14), (15), and (16)—Domestic Support Obligations, Individuals,
           and Nonprofit Corporations.

        62.     The Debtors do not owe any domestic support obligations, are not individuals, and

 are not nonprofit corporations. Therefore, sections 1129(a)(14), 1129(a)(15), and 1129(a)(16) of

 the Bankruptcy Code do not apply to the Chapter 11 Cases.

        q. Section 1129(b)—Confirmation of Plan Over Nonacceptance of Impaired Classes.

        63.     Notwithstanding the fact that the Rejecting Classes have not accepted the Plan, the

 Plan may be confirmed pursuant to section 1129(b)(1) of the Bankruptcy Code because: the Plan

 does not discriminate unfairly and is fair and equitable with respect to the Claims and Interests in

 the Rejecting Classes. As a result, the Plan satisfies the requirements of section 1129(b) of the

 Bankruptcy Code. Thus, the Plan may be confirmed even though section 1129(a)(8) of the

 Bankruptcy Code is not satisfied. After entry of this Confirmation Order and upon the occurrence

 of the Effective Date, the Plan shall be binding upon the members of the Rejecting Class.

        r. Section 1129(c)—Only One Plan.

        64.     The Plan satisfies the requirements of section 1129(c) of the Bankruptcy Code.

 Other than the Plan (including previous versions thereof), no other plan has been filed in the

 Chapter 11 Cases.




                                                 26
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                Desc Main
                               Document    Page 30 of 141


        s. Section 1129(d)—Principal Purpose of the Plan.

        65.     The Plan satisfies the requirements of section 1129(d) of the Bankruptcy Code. As

 evidenced by its terms, the principal purpose of the Plan is not the avoidance of taxes or the

 avoidance of the application of Section 5 of the Securities Act, 15 U.S.C. § 77e.

        t. Section 1129(e)—Not Small Business Cases.

        66.     The Chapter 11 Cases are not small business cases, and accordingly,

 section 1129(e) of the Bankruptcy Code does not apply to the Chapter 11 Cases.

        u. Satisfaction of Confirmation Requirements.

        67.     Based upon the foregoing and all other pleadings and evidence proffered or

 adduced at or prior to the Confirmation Hearing, the Plan and the Debtors, as applicable, satisfy

 all the requirements for plan confirmation set forth in section 1129 of the Bankruptcy Code.

        v. Good Faith.

        68.     The Debtors have proposed the Plan in good faith, with the legitimate and honest

 purpose of maximizing the value of the Debtors’ Estates for the benefit of their stakeholders. The

 Plan is the product of extensive collaboration among the Debtors and key stakeholders and

 accomplishes this goal. Accordingly, the Debtors or the Reorganized Debtors, as appropriate, have

 been, are, and will continue acting in good faith if they proceed to: (a) consummate the Plan, the

 Restructuring Transactions, and the agreements, settlements, transactions, and transfers

 contemplated thereby; and (b) take the actions authorized and directed or contemplated by this

 Confirmation Order. Therefore, the Plan has been proposed in good faith to achieve a result

 consistent with the objectives and purposes of the Bankruptcy Code.

        w. Disclosure: Agreements and Other Documents.

        69.     The Debtors have disclosed all material facts, to the extent applicable, regarding:

 (a) the identity of the Plan Administrator and selection process therefore; (b) the method and



                                                 27
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                               Document    Page 31 of 141


 manner of distributions under the Plan; (c) the adoption, execution, and implementation of the

 other matters provided for under the Plan, including those involving corporate action to be taken

 by or required of the Debtors or Reorganized Debtors, as applicable; (d) the exemption under

 section 1146(a) of the Bankruptcy Code; (e) the retained Causes of Action; and (f) the adoption,

 execution, and delivery of all contracts, leases, instruments, securities, releases, indentures, and

 other agreements related to any of the foregoing.

        x. Conditions to Effective Date.

        70.     The Plan shall not become effective unless and until the conditions set forth in

 Article XI.A of the Plan have been satisfied or waived pursuant to Article XI.B of the Plan.

        y. Implementation.

        71.     All documents and agreements necessary to implement the transactions

 contemplated by the Plan, including those contained or summarized in the Plan Supplement, and

 all other relevant and necessary documents have been negotiated in good faith and at arm’s-length,

 are in the best interests of the Debtors, and shall, upon completion of documentation and execution,

 be valid, binding, and enforceable documents and agreements not in conflict with any federal,

 state, or local law. The documents and agreements are essential elements of the Plan and entry

 into and consummation of the transactions contemplated by each such document or agreement is

 in the best interests of the Debtors, the estates, and the holders of Claims and Interests. The

 Debtors have exercised reasonable business judgment in determining which documents and

 agreements to enter into and have provided sufficient and adequate notice of such documents and

 agreements. The Debtors are authorized to take any action reasonably necessary or appropriate to

 consummate such agreements and the transactions contemplated thereby.




                                                 28
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                Desc Main
                                Document    Page 32 of 141


        z. Vesting of Assets.

        72.     Except as otherwise provided (i) in the Plan, or any agreement, instrument, or other

 document incorporated herein or therein, or any agreement, instrument, or other document

 incorporated in the Plan or the Plan Supplement, in each case to the extent of the Credit Agreement

 Primary Agent’s consent, or (ii) herein at paragraph 41, on the Effective Date the assets of the

 Debtors shall vest in the Reorganized Debtors for the purpose of liquidating the Estates, free and

 clear of all Liens, Claims, charges, or other encumbrances; provided that, subject to funding the

 Professional Fee Escrow Account, the collateral, or proceeds of sales of such collateral, of the

 Reorganized Debtors securing the DIP Claims, Prepetition ABL Claims, and Term Loan Secured

 Claims shall remain subject to the liens and claims of the Credit Agreement Primary Agent and

 Lenders (as defined in the DIP Agreement) to the same extent as such liens and claims were

 enforceable against the Debtors and the Debtors’ assets until such DIP Claims, Prepetition ABL

 Claims, and Term Loan Secured Claims are Satisfied as set forth in Article II.C and Article III.B

 of the Plan.

        73.     On and after the Effective Date, except as otherwise provided for in the Plan, the

 Financing Orders, or the Asset Purchase Agreement, the Debtors and the Reorganized Debtors

 may operate their business and use, acquire, or dispose of property in accordance with the Wind-

 Down Budget, and compromise or settle any Claims, Interests, or Causes of Action with the prior

 written consent of the Credit Agreement Primary Agent; provided that the Debtors and the

 Reorganized Debtors shall not need the consent of the Credit Agreement Primary Agent following

 the date on which all DIP Claims and Term Loan Secured Claims are Satisfied as set forth in

 Article II.C and Article III.B of the Plan and this Order.




                                                  29
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                               Document    Page 33 of 141


        aa. Treatment of Executory Contracts and Unexpired Leases.

        74.     Pursuant to sections 365 and 1123(b)(2) of the Bankruptcy Code, upon the

 occurrence of the Confirmation Date, the Plan provides for the assumption or rejection of certain

 Executory Contracts and Unexpired Leases, effective as of the Effective Date except where

 otherwise indicated. The Debtors’ determinations regarding the assumption or rejection of

 Executory Contracts and Unexpired Leases are based on and within the sound business judgment

 of the Debtors, are necessary to the implementation of the Plan and are in the best interests of the

 Debtors, their Estates, holders of Claims and Interests and other parties in interest in the Chapter

 11 Cases.

        bb. Surcharge Motion.

        75.     Upon entry of this Confirmation Order, no costs or expenses of administration

 which have been or may be incurred in the Chapter 11 Cases or any successor shall be charged

 against the Credit Agreement Primary Agent, the Term Loan B-1 Agent, or any DIP Lender, their

 respective Claims or the Collateral (as defined in the DIP Agreement) pursuant to §§ 105 or 506(c)

 of the Bankruptcy Code or otherwise.

        cc. Objections.

        76.     All parties have had a full and fair opportunity to litigate all issues raised in the

 objections to Confirmation of the Plan, or which might have been raised, and the objections have

 been fully and fairly litigated or resolved, including by agreed-upon reservations of rights as set

 forth in this Confirmation Order.

                                            II. ORDER

      BASED ON THE FOREGOING FINDINGS OF FACT AND CONCLUSIONS OF
 LAW, IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

        77.     This Confirmation Order confirms the Plan attached hereto in its entirety as

 modified herein.


                                                 30
Case 19-80064-TLS          Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                   Desc Main
                                  Document    Page 34 of 141


         78.       This Confirmation Order approves the Plan Supplement, including the documents

 contained therein, as they may be amended through and including the Effective Date in accordance

 with and as permitted by the Plan. The terms of the Plan, the Plan Supplement, and the exhibits

 thereto are incorporated herein by reference and are an integral part of this Confirmation Order;

 provided that if there is any direct conflict between the terms of the Plan and the terms of this

 Confirmation Order, the terms of this Confirmation Order shall control solely to the extent of such

 conflict.

         79.       All Holders of Claims that voted to accept the Plan are conclusively presumed to

 have accepted the Plan.

         80.       The terms of the Plan, the Plan Supplement, all exhibits thereto, and this

 Confirmation Order shall be effective and binding as of the Effective Date on all parties in interest,

 including, but not limited to: (a) the Debtors; (b) the Credit Agreement Primary Agent; (b) the

 Creditors’ Committee; and (c) all holders of Claims and Interests, subject to the provisions of

 paragraph 173 hereof; provided that the Settlement and the releases provided in connection with

 the Settlement and the Vendor/Landlords Release shall become effective on the Settlement

 Effective Date.

         81.       The failure to include or refer to any particular article, section, or provision of the

 Plan, the Plan Supplement, or any related document, agreement, or exhibit does not impair the

 effectiveness of that article, section, or provision; it being the intent of the Bankruptcy Court that

 the Plan, the Plan Supplement, and any related document, agreement, or exhibit are approved in

 their entirety.

 A.      Objections.

         82.       To the extent that any objections (including any reservations of rights contained

 therein) to Confirmation have not been withdrawn, waived, or settled before entry of this


                                                     31
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                                Document    Page 35 of 141


 Confirmation Order, are not cured by the relief granted in this Confirmation Order, or have not

 been otherwise resolved as stated on the record of the Confirmation Hearing, all such objections

 (including any reservation of rights contained therein) are hereby overruled in their entirety and

 on their merits.

 B.     Plan Modifications.

        83.     On May 21, 2019, the Debtors made certain modifications to the Plan (the “Plan

 Modifications”). The Plan Modifications neither materially adversely affect the treatment of any

 Claim against or Interest in any of the Debtors under the Plan nor require resolicitation of votes on

 the Plan under section 1126 of the Bankruptcy Code or Bankruptcy Rules 3018 or 3019. After

 giving effect to the Plan Modifications, the Plan continues to meet all applicable requirements of

 the Bankruptcy Code. The disclosure of the Plan Modifications on the record at the Confirmation

 Hearing constitute due and sufficient notice thereof. Accordingly, in accordance with section 1127

 of the Bankruptcy Code and Bankruptcy Rule 3019, the Plan is properly before this Court and all

 Holders of Claims who voted to accept the Plan or who are conclusively presumed to accept the

 Plan are deemed to have accepted the Plan as modified by the Plan Modifications. No Holder of

 a Claim who has voted to accept the Plan shall be permitted to change its vote as a consequence

 of the Plan Modifications.

 C.     Findings of Fact and Conclusions of Law.

        84.     The findings of fact and the conclusions of law set forth in this Confirmation Order

 constitute findings of fact and conclusions of law in accordance with Bankruptcy Rule 7052, made

 applicable to this proceeding by Bankruptcy Rule 9014. All findings of fact and conclusions of

 law announced by the Bankruptcy Court at the Confirmation Hearing in relation to Confirmation,

 including the Confirmation Ruling, are hereby incorporated into this Confirmation Order. To the

 extent that any of the following constitutes findings of fact or conclusions of law, they are adopted


                                                  32
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                   Desc Main
                                Document    Page 36 of 141


 as such. To the extent any finding of fact or conclusion of law set forth in this Confirmation Order

 (including any findings of fact or conclusions of law announced by the Bankruptcy Court at the

 Confirmation Hearing and incorporated herein) constitutes an order of this Bankruptcy Court, it is

 adopted as such.

 D.     Post-Confirmation Modification of the Plan.

        85.     Subject to the limitations and terms contained in Article XII.A of the Plan, the

 Debtors are hereby authorized to amend or modify the Plan at any time prior to the substantial

 consummation of the Plan, but only in accordance with section 1127 of the Bankruptcy Code and

 Bankruptcy Rule 3019, without further order of this Bankruptcy Court; provided until such time

 as the DIP Claims and Term Loan Secured Claims are Satisfied as set forth in Article II.C and

 Article III.B of the Plan, any such amendments or modifications shall require the consent of the

 Credit Agreement Primary Agent (not to be reasonably withheld).

 E.     Plan Classification Controlling.

        86.     The terms of the Plan shall solely govern the classification of Claims and Interests

 for purposes of the distributions to be made thereunder and the classifications set forth on the

 ballots tendered to or returned by the holders of Claims or Interests in connection with voting on

 the Plan: (a) were set forth thereon solely for purposes of voting to accept or reject the Plan; (b) do

 not necessarily represent, and in no event shall be deemed to modify or otherwise affect, the actual

 classification of Claims and Interests under the Plan for distribution purposes; (c) may not be relied

 upon by any holder of a Claim or Interest as representing the actual classification of such Claim

 or Interest under the Plan for distribution purposes; and (d) shall not be binding on the Debtors

 except for voting purposes.




                                                   33
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                   Desc Main
                                Document    Page 37 of 141


 F.     General Settlement of Claims and Interests.

        87.     Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and

 in consideration for the classification, distributions, releases, and other benefits provided under the

 Plan, upon the Effective Date, the provisions of the Plan shall constitute a good faith compromise

 and settlement of the Settled Claims, and of all Claims, Interests, Causes of Action, and

 controversies resolved pursuant to the Plan. The Plan shall be deemed a motion to approve the

 good-faith compromise and settlement of all such Claims, Interests, Causes of Action, and

 controversies, including the Settlement, pursuant to Bankruptcy Rule 9019, and the entry of the

 Confirmation Order shall constitute the Bankruptcy Court’s approval of such compromise and

 settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a

 finding by the Bankruptcy Court that such settlement and compromise is fair, equitable,

 reasonable, and in the best interests of the Debtors and their Estates. All distributions made to

 holders of Allowed Claims and Interests in any Class are intended to be and shall be final.

 G.     Restructuring Transactions.

        88.     On the Effective Date, or as soon as reasonably practicable thereafter, the

 Reorganized Debtors shall take all actions to effectuate the Restructuring Transactions, including,

 without limitation: (a) the execution and delivery of any appropriate agreements or other

 documents of merger, consolidation, restructuring, conversion, disposition, transfer, dissolution,

 or liquidation containing terms that are consistent with the terms of the Plan, and that satisfy the

 requirements of applicable law and any other terms to which the applicable Entities may agree;

 (b) the execution and delivery of appropriate instruments of transfer, assignment, assumption, or

 delegation of any asset, property, right, liability, debt, or obligation on terms consistent with the

 terms of the Plan and having other terms for which the applicable parties agree; (c) the filing of

 appropriate certificates or articles of incorporation, reincorporation, merger, consolidation,


                                                   34
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                                Document    Page 38 of 141


 conversion, or dissolution pursuant to applicable state law; (d) such other transactions that are

 required to effectuate the Restructuring Transactions; (e) all transactions necessary to provide for

 the purchase of substantially all of the assets of, or Interests in, any of the Debtors by one or more

 Entities to be wholly owned by the reorganized Debtors, which purchase may be structured as a

 taxable transaction for United States federal income tax purposes; and (f) all other actions that the

 applicable Entities determine to be necessary or appropriate, including making filings or

 recordings that may be required by applicable law.

 H.     Corporate Action.

        89.     On the Effective Date, or as soon thereafter as is reasonably practicable, all actions

 contemplated by the Plan shall be deemed authorized and approved by the Bankruptcy Court in all

 respects, including, as applicable: (1) the implementation of the Restructuring Transactions; (2)

 the selection and appointment of the Plan Administrator; (3) the Wind-Down Budget and Wind-

 Down Milestones; and (4) all other actions contemplated by the Plan (whether to occur before, on,

 or after the Effective Date). Upon the Effective Date, all matters provided for in the Plan involving

 the corporate structure of the Reorganized Debtors, and any corporate action required by the

 Debtors, or the other Reorganized Debtors in connection with the Plan shall be deemed to have

 occurred and shall be in effect, without any requirement of further action by the security holders,

 directors, or officers of the Debtors, or the Reorganized Debtors. On or (as applicable) before the

 Effective Date, the appropriate officers of the Debtors or the Reorganized Debtors shall be

 authorized and (as applicable) directed to issue, execute, and deliver the agreements, documents,

 securities, and instruments contemplated by the Plan (or necessary or desirable to effect the

 transactions contemplated by the Plan) in the name of and on behalf of the Reorganized Debtors,

 and any and all other agreements, documents, securities, and instruments relating to the foregoing,

 to the extent not previously authorized by the Bankruptcy Court. The authorizations and approvals


                                                  35
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                               Document    Page 39 of 141


 contemplated by Article IV.H.8 of the Plan shall be effective notwithstanding any requirements

 under non-bankruptcy law.

 I.     Continued Corporate Existence and Vesting of Assets in the Reorganized Debtors.

        90.     Except as otherwise provided in the Plan or this Confirmation Order, on and after

 the Effective Date, the Reorganized Debtors shall continue in existence for purposes of (a) winding

 down the Debtors’ business and affairs as expeditiously as reasonably possible including

 overseeing the Store Closing GOB Sales in accordance with the Store Closing Liquidation

 Agreement as authorized under the Store Closing GOB Sales Order (as each such term is defined

 in the DIP Agreement), in accordance with the Wind-Down Budget and Wind-Down Milestones,

 (b) resolving Disputed Claims, (c) making distributions on account of Allowed Claims as provided

 hereunder, (d) establishing and funding the Distribution Reserve Accounts in accordance with the

 Wind-Down Budget, (e) enforcing and prosecuting claims, interests, rights, and privileges under

 the Causes of Action on the Retained Causes of Action List in an efficacious manner and only to

 the extent the benefits of such enforcement or prosecution are reasonably believed to outweigh the

 costs associated, (f) filing appropriate tax returns, (g) complying with its continuing obligations

 under the Asset Purchase Agreement, if any, and the Financing Orders (as applicable), and

 (h) administering the Plan in an efficacious manner. The Reorganized Debtors shall be deemed to

 be substituted as the party-in-lieu of the Debtors in all matters, including (i) motions, contested

 matters, and adversary proceedings pending in the Bankruptcy Court, Financing Orders (as

 applicable) and (iii) all matters pending in any courts, tribunals, forums, or administrative

 proceedings outside of the Bankruptcy Court, in each case without the need or requirement for the

 Plan Administrator to file motions or substitutions of parties or counsel in each such matter.

        91.     Upon the Effective Date, Meta Advisors shall be the Plan Administrator. Any

 successor to the Plan Administrator shall be selected by the current or former members of the


                                                 36
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                                Document    Page 40 of 141


 Creditors’ Committee, if the Creditors’ Committee is disbanded. The Plan Administrator shall act

 for the Debtors and the Reorganized Debtors, as applicable, in the same fiduciary capacity as

 applicable to a board of managers, directors, and officers, subject to the provisions hereof (and all

 certificates of formation, membership agreements, and related documents are deemed amended by

 the Plan to permit and authorize the same). On the Effective Date, the authority, power, and

 incumbency of the persons acting as managers, directors, or sale director of the Debtors and the

 Reorganized Debtors, as applicable, shall be deemed to have resigned, solely in their capacities as

 such, and the Plan Administrator shall be appointed as the sole manager, sole director, and sole

 officer of the Debtors and Reorganized Debtors, as applicable, and shall succeed to the powers of

 the Reorganized Debtors’ managers, directors, and officers. From and after the Effective Date,

 the Plan Administrator shall be the sole representative of, and shall act for, the Debtors and the

 Reorganized Debtors, as applicable. The foregoing shall not limit the authority of the Debtors,

 Reorganized Debtors or the Plan Administrator, as applicable, to continue the employment any

 former manager or officer, including pursuant to any transition services agreement entered into on

 or after the Effective Date by and between the Debtors, Reorganized Debtors, as applicable and

 the Purchaser.    After the Confirmation Date, the Debtors, Reorganized Debtors, or Plan

 Administrator, as applicable, shall be permitted to make payments to employees pursuant to

 employment programs then in effect, and to implement additional employee programs and make

 payments thereunder, without any further notice to or action, order, or approval of the Bankruptcy

 Court.

 J.       Plan Implementation Authorization.

          92.   The Debtors or the Reorganized Debtors, as the case may be, and their respective

 directors, officers, members, agents, and attorneys, financial advisors, and investment bankers are

 authorized and empowered from and after the date hereof to negotiate, execute, issue, deliver,


                                                  37
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                                Document    Page 41 of 141


 implement, file, or record any contract, instrument, release, or other agreement or document related

 to the Plan, as the same may be modified, amended and supplemented, and to take any action

 necessary or appropriate to implement, effectuate, consummate, or further evidence the Plan in

 accordance with its terms and the terms hereof, or take any or all corporate actions authorized to

 be taken pursuant to the Plan or this Confirmation Order, whether or not specifically referred to in

 the Plan or any exhibit thereto, without further order of the Bankruptcy Court. To the extent

 applicable, any or all such documents shall be accepted upon presentment by each of the respective

 state filing or recording offices and filed or recorded in accordance with applicable state law and

 shall become effective in accordance with their terms and the provisions of state law. Pursuant to

 section 303 of the General Corporation Law of the State of Delaware and any comparable

 provision of the business corporation laws of any other state, as applicable, no action of the Debtors

 or Reorganized Debtors’ boards of directors will be required to authorize the Debtors or

 Reorganized Debtors, as applicable, to enter into, execute and deliver, adopt or amend, as the case

 may be, any such contract, instrument, release, or other agreement or document related to the Plan,

 and following the Effective Date, each of the Plan documents will be a legal, valid, and binding

 obligation of the Debtors or Reorganized Debtors, as applicable, enforceable against the Debtors

 and the Reorganized Debtors in accordance with the respective terms thereof. The Reorganized

 Debtors may also, consistent with the Plan, take any additional steps on and after the Effective

 Date to consolidate and streamline their organization, including, among other things, the merger,

 liquidation, or consolidation of one or more of the Debtors or Reorganized Debtors.

 K.     Cancellation of Notes, Instruments, Certificates, and Other Documents.

        93.     On the Effective Date, except as otherwise specifically provided for in the Plan: (1)

 the obligations of any Debtor under any certificate, share, note, bond, indenture, purchase right, or

 other instrument or document, directly or indirectly evidencing or creating any indebtedness or


                                                  38
Case 19-80064-TLS         Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                Desc Main
                                 Document    Page 42 of 141


 obligation of or ownership interest, equity, or portfolio interest in the Debtors or any warrants,

 options, or other securities exercisable or exchangeable for, or convertible into, debt, equity,

 ownership, or profits interests in the Debtors giving rise to any Claim or Interest shall be canceled

 and deemed surrendered as to the Debtors and shall not have any continuing obligations

 thereunder; and (2) the obligations of the Debtors pursuant, relating, or pertaining to any

 agreements, indentures, certificates of designation, bylaws, or certificates or articles of

 incorporation or similar documents governing the shares, certificates, notes, bonds, indenture,

 purchase rights, options, warrants, or other instruments or documents evidencing or creating any

 indebtedness or obligation of the Debtors shall be fully released, settled, and compromised.

 L.     Approval of Consents and Authorization to Take Acts Necessary to Implement Plan.

        94.     This Confirmation Order shall constitute all authority, approvals, and consents

 required, if any, by the laws, rules, and regulations of all states and any other governmental

 authority with respect to the implementation or consummation of the Plan and any documents,

 instruments, or agreements, and any amendments or modifications thereto, and any other acts and

 transactions referred to in or contemplated by the Plan, the Plan Supplement, the Disclosure

 Statement, and any documents, instruments, securities, or agreements, and any amendments or

 modifications thereto.

 M.     The Settlement and Release of the Settlement Parties by the Releasing Parties.

        a. The Settlement

        95.     The following Settlement, as set forth in the Plan including under Article X.A and

 incorporated into this Confirmation Order in its entirety, and each component of the Settlement

 (including the findings of facts and conclusions of law regarding the Settlement as set forth in

 Section I of this Confirmation Order), are hereby approved, authorized and so-ordered in all

 respects pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019:


                                                  39
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                                Document    Page 43 of 141


        Pursuant to the Settlement, upon the Settlement Effective Date, (a) the Debtors and

 each of their respective current and former officers, directors, members, managers,

 principals, employees, agents, advisory board members, financial advisors, partners,

 attorneys, accountants, investment bankers, consultants, representatives, and other

 professionals, each in their capacity of such, shall be deemed released and discharged by

 each other Releasing Party from any and all Settled Claims, and (b) Sun Capital shall be

 deemed released and discharged by each other Releasing Party from the Settled Claims. The

 Settlement provided for herein, including the payment of the Settlement Amount, and the

 distributions and other benefits provided for under the Plan, including the release of all

 Settled Claims as set forth above, the releases set forth in Article X.D and E and the

 exculpation set forth in Article X.F, shall be in full satisfaction of all Settled Claims,

 regardless of whether any of the foregoing Settled Claims are identified herein or could have

 been asserted.

        96.       Notwithstanding any non-occurrence of the Effective Date, upon the Settlement

 Effective Date, such order shall serve as a separate or independent order approving the Settlement

 in all respects and the releases provided in connection with the Settlement as set forth in paragraph

 95 above and in Article X.A of the Plan shall be valid and binding upon the Settlement Effective

 Date whether or not the Effective Date occurs.

        97.     The compromises and settlements embodied in the Settlement constitutes a good

 faith compromise and settlement of all Claims and Interests and controversies resolved pursuant

 to the Plan. The Plan is deemed a motion to approve the good-faith compromise and settlement

 pursuant to which the Settlement Parties settle all Claims, Interests, and Causes of Action pursuant

 to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the

 classification, distributions, releases, and other benefits provided under the Plan.


                                                  40
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                                Document    Page 44 of 141


        98.     This Confirmation Order constitutes the Court’s approval of the Settlement, as well

 as a finding by the Court that the Settlement is in the best interests of the Debtors, their Estates,

 and the Holders of Claims, Interests, and Causes of Action, and is fair, equitable, and reasonable.

 The compromises, settlements, and releases described herein shall be deemed nonseverable from

 each other and from all other terms of the Plan.

        b. All Third-Party Release “Opt-Out” Objections Overruled.

        99.     Other than as specifically noted in this Confirmation Order, the Settlement and the

 release of the Settlement Parties in Article X.A of the Plan shall be binding on all Holders of

 Claims and Interests including all such Holders that filed objections to the Third-Party Release by

 seeking to “opt-out” from being a “Released Party” or “Releasing Party” under the Plan, with all

 such objections being expressly overruled as to the Settlement.

 N.     The Releases, Injunction, Exculpation, and Related Provisions Under the Plan.

        100.    The following releases, injunctions, exculpations, and related provisions set forth

 in Article X of the Plan are incorporated herein in their entirety, are hereby approved and

 authorized in all respects, are so ordered, and shall be immediately effective on the Effective Date

 without further order or action on the part of this Bankruptcy Court or any other party:

        c.      Debtor Release.

        101.    Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable

 consideration, on and after the Effective Date, each Released Party is deemed released and

 discharged by the Debtors, the Reorganized Debtors, Plan Administrator, and their Estates

 from any and all Causes of Action, including any derivative claims asserted on behalf of the

 Debtors, that the Debtors, the Reorganized Debtors, Plan Administrator, or their Estates

 would have been legally entitled to assert in their own right (whether individually or

 collectively) or on behalf of the Holder of any Claim or Interest, or that any Holder of any


                                                    41
Case 19-80064-TLS      Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21              Desc Main
                              Document    Page 45 of 141


 Claim or Interest could have asserted on behalf of the Debtors, based on or relating to, or in

 any manner arising from, in whole or in part:

    (a) the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany

        transactions, the formulation, preparation, dissemination, negotiation, or filing of the

        Restructuring Documents;

    (b) any Restructuring Document, contract, instrument, release, or other agreement or

        document (including providing any legal opinion requested by any Entity regarding

        any transaction, contract, instrument, document, or other agreement contemplated

        by the Plan or the reliance by any Released Party on the Plan or the Confirmation

        Order in lieu of such legal opinion) created or entered into in connection with the

        Disclosure Statement or the Plan;

    (c) the Chapter 11 Cases, the Disclosure Statement, the Plan, the DIP Agreement, the

        Asset Purchase Agreement, the filing of the Chapter 11 Cases, the pursuit of

        Confirmation, the pursuit of Consummation, the administration and implementation

        of the Plan, including the issuance or distribution of Securities (including the New

        Shopko Interests) pursuant to the Plan, or the distribution of property under the Plan

        or any other related agreement; or

    (d) the business or contractual arrangements between any Debtor and any Released

        Party, and any other act or omission, transaction, agreement, event, or other

        occurrence taking place on or before the Effective Date relating to any of the

        foregoing.

 Notwithstanding anything to the contrary in the foregoing, the releases set forth above do

 not release any post-Effective Date obligations of any party or Entity under the Plan, any


                                               42
Case 19-80064-TLS      Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21              Desc Main
                              Document    Page 46 of 141


 Restructuring Document, or any document, instrument, or agreement (including those set

 forth in the Plan Supplement) executed to implement the Plan.

        d. Release by Holders of Claims or Interests.

        102.   Except as otherwise ordered by the Bankruptcy Court on or before

 Confirmation, as of the Effective Date, each Releasing Party is deemed to have released and

 discharged each other Released Party, including the Debtors or Reorganized Debtors, as

 applicable, from any and all Causes of Action, including any derivative claims asserted on

 behalf of the Debtors, that such Entity would have been legally entitled to assert (whether

 individually or collectively), based on or relating to, or in any manner arising from, in whole

 or in part:

    (a) the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany

        transactions, the formulation, preparation, dissemination, negotiation, or filing of the

        other Restructuring Documents;

    (b) any Restructuring Document, contract, instrument, release, or other agreement or

        document (including providing any legal opinion requested by any Entity regarding

        any transaction, contract, instrument, document, or other agreement contemplated

        by the Plan or the reliance by any Released Party on the Plan or the Confirmation

        Order in lieu of such legal opinion) created or entered into in connection with the

        Disclosure Statement or the Plan;

    (c) the Chapter 11 Cases, the Disclosure Statement, the Plan, the DIP Agreement, the

        filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of

        Consummation, the administration and implementation of the Plan, including the




                                               43
Case 19-80064-TLS      Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21             Desc Main
                              Document    Page 47 of 141


        issuance or distribution of Securities pursuant to the Plan, or the distribution of

        property under the Plan or any other related agreement; or

    (d) the business or contractual arrangements between any Debtor and any Released

        Party, and any other act or omission, transaction, agreement, event, or other

        occurrence taking place on or before the Effective Date relating to any of the

        foregoing.

        Notwithstanding anything to the contrary in the foregoing, the releases set forth above

 do not release any post-Effective Date obligations of any party or Entity under the Plan, any

 Restructuring Document, or any document, instrument, or agreement (including those set

 forth in the Plan Supplement) executed to implement the Plan.

        e. Exculpation.

        103.   Except as otherwise specifically provided in the Plan, no Exculpated Party

 shall have or incur, and each Exculpated Party is hereby released and exculpated from any

 Cause of Action for any claim related to any postpetition act or omission in connection with,

 relating to, or arising out of, the Chapter 11 Cases, the Disclosure Statement, the Plan, the

 DIP Agreement, the Settlement, the Asset Sales, the Asset Purchase Agreement, the Exit

 Facility Credit Agreement, the Exit Facility Documents, or any Restructuring Document,

 contract, instrument, release or other agreement or document (including providing any legal

 opinion requested by any Entity regarding any transaction, contract, instrument, document,

 or other agreement contemplated by the Plan or the reliance by any Exculpated Party on the

 Plan or the Confirmation Order in lieu of such legal opinion) created or entered into in

 connection with the Disclosure Statement or the Plan, the filing of the Chapter 11 Cases, the

 pursuit of Confirmation, the pursuit of Consummation, the administration and



                                              44
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21             Desc Main
                                Document    Page 48 of 141


 implementation of the Plan, including the issuance of Securities pursuant to the Plan, or the

 distribution of property under the Plan or any other related agreement, except for claims

 related to any act or omission that is determined in a final order to have constituted actual

 fraud, willful misconduct, or gross negligence, but in all respects such Entities shall be

 entitled to reasonably rely upon the advice of counsel with respect to their duties and

 responsibilities pursuant to the Plan. The Exculpated Parties have, and upon closing of the

 Chapter 11 Cases or the Effective Date shall be deemed to have, participated in good faith

 and in compliance with the applicable laws with regard to the solicitation of, and distribution

 of, consideration pursuant to the Plan and, therefore, are not, and on account of such

 distributions shall not be, liable at any time for the violation of any applicable law, rule, or

 regulation governing the solicitation of acceptances or rejections of the Plan or such

 distributions made pursuant to the Plan.

        f. Injunction.

        104.   Except with respect to the obligations arising under the Plan or the

 Confirmation Order, and except as otherwise expressly provided in the Plan or the

 Confirmation Order, all Entities that held, hold, or may hold claims or interests that have

 been released, discharged, or exculpated pursuant to the Plan and/or the Settlement, are

 permanently enjoined, from and after the Effective Date, or with respect to the Settlement

 Parties from and after the Settlement Effective Date, from taking any of the following actions

 against, as applicable, the Debtors or Reorganized Debtors, the Settlement Parties, or the

 other Released Parties: (1) commencing or continuing in any manner any action or other

 proceeding of any kind on account of or in connection with or with respect to any such claims

 or interests; (2) enforcing, attaching, collecting, or recovering by any manner or means any

 judgment, award, decree, or order against such Entities on account of or in connection with


                                               45
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                               Document    Page 49 of 141


 or with respect to any such claims or interests; (3) creating, perfecting, or enforcing any Lien

 or encumbrance of any kind against such Entities or the property of such Entities on account

 of or in connection with or with respect to any such claims or interests; (4) asserting any

 right of setoff, subrogation, or recoupment of any kind against any obligation due from such

 Entities or against the property of such Entities on account of or in connection with or with

 respect to any such claims or interests unless such Entity has timely asserted such setoff right

 in a document filed with the Bankruptcy Court explicitly preserving such setoff, and

 notwithstanding an indication of a claim or interest or otherwise that such Entity asserts,

 has, or intends to preserve any right of setoff pursuant to applicable law or otherwise; and

 (5) commencing or continuing in any manner any action or other proceeding of any kind on

 account of or in connection with or with respect to any such claims or interests released or

 settled pursuant to the Plan and/or the Settlement.

 O.     Indemnification.

        105.    The Court hereby denies the Debtors’ request for authorization of the Debtors to

 indemnify any Insured Person for Loss (as such terms are defined in the D&O Liability Insurance

 Policies).

 P.     Assumption and Cure of Executory Contracts and Unexpired Leases.

        106.    The provisions governing the treatment of Executory Contracts and Unexpired

 Leases set forth in Article V of the Plan (including the procedures regarding the resolution of any

 and all disputes concerning the assumption or rejection, as applicable, of such Executory Contracts

 and Unexpired Leases) shall be, and hereby are, approved in their entirety.

        107.    For the avoidance of doubt, on the Confirmation Date, except otherwise agreed to

 by the Debtors and the counterparty to an Executory Contract or Unexpired Lease, all Executory

 Contracts and Unexpired Leases shall be deemed rejected in accordance with the provisions and


                                                 46
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                               Document    Page 50 of 141


 requirements of sections 365 and 1123 of the Bankruptcy Code, effective as of the Effective Date,

 other than any Executory Contract or Unexpired Lease that: (a) is specifically described in the Plan

 as to be assumed in connection with confirmation of the Plan, or is specifically scheduled to be

 assumed or assumed and assigned pursuant to the Plan or the Plan Supplement; (b) is subject to a

 pending motion to assume such Unexpired Lease or Executory Contract as of the Effective Date;

 (c) is to be assumed by the Debtors or assumed by the Debtors and assigned to another third party,

 as applicable, in connection with the any sale transaction; (d) is a contract, instrument, release,

 indenture, or other agreement or document entered into in connection with the Plan; or (e) is a

 D&O Liability Insurance Policy. Unless otherwise specified on a schedule to the Plan or Plan

 Supplement notice sent to a given party, each Executory Contract and Unexpired Lease listed or

 to be listed thereon shall include any and all modifications, amendments, supplements,

 restatements and other agreements made directly or indirectly by any agreement, instrument or

 other document that in any manner affects such Executory Contract or Unexpired Lease, without

 regard to whether such agreement, instrument or other document is listed thereon.

        108.    Unless a party to an Executory Contract objects to the cure amounts identified in

 the Plan Supplement and any amendments thereto, as applicable, the Debtors shall pay such cure

 amounts in accordance with the terms of the Plan and the assumption of any Executory Contract

 or Unexpired Lease, pursuant to the Plan or otherwise, shall result in the full release and

 satisfaction of any Claims or defaults, whether monetary or nonmonetary, including defaults of

 provisions restricting the change in control or ownership interest composition or other

 bankruptcy-related defaults, arising under any assumed Executory Contract or Unexpired Lease at

 any time before the date that the Debtors assume such Executory Contract or Unexpired Lease.

 Any disputed cure amounts shall be determined in accordance with the procedures set forth in

 Article V.C of the Plan, and applicable bankruptcy and nonbankruptcy law.


                                                 47
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                                Document    Page 51 of 141


 Q.     Rejection of Executory Contracts and Unexpired Leases.

        109.    The Plan Supplement constituted sufficient notice of the rejection of the store leases

 listed thereon. This Confirmation Order constitutes approval of such assumptions or rejections of

 the Executory Contracts or Unexpired Leases as set forth in the Plan or the Plan Supplement

 pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Notwithstanding anything to the

 contrary in the Plan or this Confirmation Order, the effective date of rejection (the “Rejection

 Date”) for each lease of non-residential real property shall be the date mutually agreed to by the

 Debtors and the landlord or, if not mutually agreed, the later of (i) the Effective Date, and (ii) the

 date the Debtors relinquish control of the premises by notifying the affected landlord in writing of

 the Debtors’ surrender of the premises and (A) turning over keys, key codes, and security codes,

 if any, to the affected landlord or (B) notifying the affected landlord in writing that the keys, key

 codes, and security codes, if any, are not available, but the landlord may rekey the leased premises.

        110.    Pursuant to 11 U.S.C. § 554(a), the Debtors are authorized to abandon, and are

 deemed to have abandoned, any remaining personal property located in a store associated with the

 rejected Unexpired Lease as of the Rejection Date (the “Abandoned Property”). Landlord

 counterparties may, in their sole discretion and without further delay, notice to any party, or order

 of this Bankruptcy Court, utilize and/or dispose of such Abandoned Property without notice or

 liability to the Debtors or any third parties and, to the extent applicable, the automatic stay is

 modified to allow such disposition. Landlord counterparties reserve any and all rights to assert

 Claims for any costs of disposing of such Abandoned Property in accordance with the Plan, and

 the Debtors, the Creditors’ Committee and other parties in interest reserve any and all rights to

 object to any such claims.




                                                  48
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                                Document    Page 52 of 141


 R.     Provisions Governing Distributions.

        111.    The distribution provisions of Article VI of the Plan shall be, and hereby are,

 approved in their entirety. Except as otherwise set forth in the Plan or this Confirmation Order,

 the Debtors, Reorganized Debtors, or the Plan Administrator, as applicable, shall make all

 distributions required under the Plan. The timing of distributions required under the Plan or this

 Confirmation Order shall be made in accordance with and as set forth in the Plan or this

 Confirmation Order, as applicable.

 S.     Release of Liens.

        112.    Except as otherwise specifically provided in this Confirmation Order, the Plan, or

 in any contract, instrument, release, or other agreement or document created pursuant to the Plan,

 or executed in connection therewith, to implement the Plan, the mortgages, deeds of trust, Liens,

 pledges, encumbrances, or other security interests against any property of the Debtors’ Estates or

 rights related to any Claim or Interest shall be terminated, null and void, and of no effect. Subject

 to the funding of the Professional Fee Escrow Account, all Liens securing the Prepetition ABL

 Claims, DIP Claims, Term Loan Secured Claims, or any other Obligations (as defined in the DIP

 Agreement) shall continue in full force and effect on and after the Effective Date and nothing in

 this Confirmation Order shall or shall be construed to release, discharge, relieve, limit or impair in

 any way the rights of any Holder of a Prepetition ABL Claims, DIP Claims, or Term Loan Secured

 Claims or any Lien securing any such Claim. The provisions of the Lien Releases are appropriate,

 fair, equitable and reasonable and in the best interests of the Debtors, their Estates, and Holders of

 Claims and Interests.

 T.     Post-Confirmation Notices, Professional Compensation, and Bar Dates.

        113.    In accordance with Bankruptcy Rules 2002 and 3020(c), no later than ten Business

 Days after the Effective Date, the Reorganized Debtors must cause notice of Confirmation and


                                                  49
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                                Document    Page 53 of 141


 occurrence of the Effective Date (the “Notice of Effective Date”) to be served by United States

 mail, first-class postage prepaid, by hand, by overnight courier service, or by electronic service to

 all parties served with the Confirmation Hearing Notice; provided, that no notice or service of any

 kind shall be required to be mailed or made upon any Entity to whom the Debtors mailed a

 Confirmation Hearing Notice but received such notice returned marked “undeliverable as

 addressed,” “moved, left no forwarding address,” “forwarding order expired,” or similar reason,

 unless the Debtors have been informed in writing by such Entity, or are otherwise aware, of that

 Entity’s new address. For those parties receiving electronic service, filing on the docket is deemed

 sufficient to satisfy such service and notice requirements.

        114.     To supplement the notice procedures described in the preceding sentence, no later

 than 10 Business Days after the Effective Date, the Reorganized Debtors must cause the Notice of

 Confirmation, modified for publication, to be published on one occasion in USA Today (national

 edition). Mailing and publication of the Notice of Effective Date in the time and manner set forth

 in this paragraph will be good, adequate, and sufficient notice under the particular circumstances

 and in accordance with the requirements of Bankruptcy Rules 2002 and 3020(c). No further notice

 is necessary.

        115.     Solely for purposes of lien recordation, the Notice of Effective Date will have the

 effect of an order of the Bankruptcy Court, will constitute sufficient notice of the entry of this

 Confirmation Order to filing and recording officers, and will be a recordable instrument

 notwithstanding any contrary provision of applicable non-bankruptcy law.

        116.     Professionals or other Entities asserting a Professional Fee Claim for services

 rendered prior to the Confirmation Date must File an application for final allowance of such

 Professional Fee Claim no later than 45 days after the Effective Date. The Reorganized Debtors

 shall pay Professional Fee Claims in Cash in the amount this Bankruptcy Court allows, including


                                                  50
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                               Document    Page 54 of 141


 from the Professional Fee Escrow Account, which the Reorganized Debtors will establish in trust

 for the Professionals and fund with Cash equal to the Professional Fee Amount on the Effective

 Date.

         117.   Except as otherwise provided in the Plan, requests for payment of Administrative

 Claims must be Filed no later than the Administrative Claim Bar Date. Holders of Administrative

 Claims that are required to File and serve a request for such payment of such Administrative

 Claims that do not file and serve such a request by the Administrative Claim Bar Date shall be

 forever barred, estopped, and enjoined from asserting such Administrative Claims against the

 Debtors, the Reorganized Debtors or their property, and such Administrative Claims shall be

 deemed discharged as of the Effective Date without the need for any objection from the

 Reorganized Debtors or any action by the Bankruptcy Court.

         118.   Notwithstanding any provision of the Plan or this Confirmation Order to the

 contrary, counterparties to Assumed Executory Contracts or Unexpired Leases who (a) have filed

 an objection to the Debtors’ proposed Cure Claim pursuant to the Disclosure Statement Order or

 (b) agree with the Cure Claim listed by the Debtors in the Schedule of Assumed Executory

 Contracts and Unexpired Leases (as amended, supplemented, or modified from time to time), shall

 not be required to assert an Administrative Claim for such asserted Cure Claims.

 U.      Notice of Subsequent Pleadings.

         119.   Except as otherwise provided in the Plan or in this Confirmation Order, notice of

 all subsequent pleadings in the Chapter 11 Cases after the Effective Date will be limited to the

 following parties: (a) the Reorganized Debtors and their counsel; (b) the U.S. Trustee; (c) the DIP

 Lenders, (d) any party known to be directly affected by the relief sought by such pleadings; and

 (e) any party that specifically requests additional notice in writing to the Debtors or Reorganized




                                                 51
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                    Desc Main
                                Document    Page 55 of 141


 Debtors, as applicable, or files a request for notice under Bankruptcy Rule 2002 after the Effective

 Date. The Notice and Claims Agent shall not be required to file updated service lists.

 V.       Section 1146 Exemption.

          120.   Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property

 pursuant hereto shall not be subject to any document recording tax, stamp tax, conveyance fee,

 intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax, sale or use tax, mortgage

 recording tax, Uniform Commercial Code filing or recording fee, or other similar tax or

 governmental assessment, to the fullest extent contemplated by section 1146(a) of the Bankruptcy

 Code, and upon entry of this Confirmation Order, the appropriate state or local governmental

 officials or agents shall forgo the collection of any such tax or governmental assessment and accept

 for filing and recordation any of the foregoing instruments or other documents pursuant to such

 transfers of property without the payment of any such tax, recordation fee, or governmental

 assessment.

 W.       Preservation of Causes of Action.

          121.   Except as otherwise provided in the Plan or this Confirmation Order (including the

 Settlement, Debtor Release, the Vendor/Landlords Release, and the Third-Party Release) or in any

 contract, instrument, release or other agreement entered into or delivered in connection with the

 Plan, in accordance with section 1123(b)(3) of the Bankruptcy Code, the Reorganized Debtors

 shall have vested in them as of the Effective Date, and the Reorganized Debtors shall retain and

 may enforce, any claims, demands, rights, defenses and causes of action that the Debtor or the

 Estate may hold against any Entity. Each Reorganized Debtor or its successor may pursue such

 retained claims, demands, rights, defenses or causes of action, as appropriate, and may settle such

 claims after the Effective Date without notice to parties in interest or approval of this Bankruptcy

 Court.


                                                   52
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                                Document    Page 56 of 141


 X.     Reports.

        122.    After the Effective Date, the Debtors, Reorganized Debtors, and Plan

 Administrator, as applicable, will have no obligation to file with the Bankruptcy Court or serve on

 any parties reports that the Debtors were obligated to file under the Bankruptcy Code or a court

 order, including monthly operating reports (even for those periods for which a monthly operating

 report was not filed before the Effective Date), ordinary course professional reports, and monthly

 or quarterly reports for Professionals; provided that the Debtors will comply with the U.S.

 Trustee’s quarterly reporting requirements. From Confirmation through the Effective Date the

 Debtors will file such reports as are required under the Local Bankruptcy Rules.

 Y.     Effectiveness of All Actions.

        123.    Except as set forth in the Plan, all actions authorized to be taken pursuant to the

 Plan shall be effective on, before, or after the Effective Date pursuant to this Confirmation Order,

 without further application to, or order of the Bankruptcy Court, or further action by the Debtors

 and/or the Reorganized Debtors and their respective directors, officers, members, or stockholders,

 and with the effect that such actions had been taken by unanimous action of such officers, directors,

 managers, members, or stockholders.

 Z.     Binding Effect.

        124.    On the date of and after entry of this Confirmation Order and subject to the

 occurrence of the Effective Date (other than the terms of the Settlement and the Vendor/Landlords

 Release which shall be effective on the Settlement Effective Date), the terms of the Plan, the final

 versions of the documents contained in the Plan Supplement, and this Confirmation Order shall be

 immediately effective and enforceable and deemed binding upon the Debtors or the Reorganized

 Debtors, as applicable, any and all holders of Claims or Interests (regardless of whether such

 Claims or Interests are deemed to have accepted or rejected the Plan), all Entities that are parties


                                                  53
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                               Document    Page 57 of 141


 to or are subject to the settlements, compromises, releases, and injunctions described in the Plan,

 each Entity acquiring property under the Plan or this Confirmation Order, and any and all non-

 Debtor parties to Executory Contracts and Unexpired Leases with the Debtors; provided that the

 Settlement and the releases provided in connection with the Settlement and the Vendor/Landlords

 Release shall become effective on the Settlement Effective Date. All Claims and Interests shall

 be as fixed, adjusted, or compromised, as applicable, pursuant to the Plan regardless of whether

 any holder of a Claim or Interest has voted on the Plan.

        125.    Pursuant to section 1141 of the Bankruptcy Code, subject to the occurrence of the

 Effective Date and subject to the terms of the Plan and this Confirmation Order, all prior orders

 entered in the Chapter 11 Cases, all documents and agreements executed by the Debtors as

 authorized and directed thereunder and all motions or requests for relief by the Debtors pending

 before this Bankruptcy Court as of the Effective Date shall be binding upon and shall inure to the

 benefit of the Debtors, the Reorganized Debtors and their respective successors and assigns.

        126.    The Plan, all documents and agreements executed by the Debtors in connection

 therewith, this Confirmation Order, and all prior orders of the Bankruptcy Court in the Chapter 11

 Cases shall be binding against and binding upon and shall not be subject to rejection, modification,

 or avoidance by any Chapter 7 or Chapter 11 trustee appointed in any of the Chapter 11 Cases or

 any Successor Cases (as defined in the DIP Orders).

 AA.    Claims Reconciliation Process.

        127.    The procedures and responsibilities for, and costs of, reconciling Disputed Claims

 shall be as set forth in the Plan or as otherwise ordered by the Bankruptcy Court.

 BB.    Release Matters.

        128.    The following parties shall be deemed to have opted out of the third-party release

 under Article X.E of the Plan, and are not “Releasing Parties” except with respect to the Settlement


                                                 54
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                Desc Main
                               Document    Page 58 of 141


 Parties: Marshall Pottery [Docket No. 965]; Oracle America, Inc., successor in interest to BEA

 Systems, Inc., MICROS Systems, Inc., and Hyperion Systems Solutions, Inc. and Oracle Credit

 Corporation (“Oracle”) [Docket Nos. 978/1441]; Sobel Westex, Inc. [Docket No. 970]; and I.J.K.

 Limited [Docket No. 1167].

 CC.    Certain Claim Matters.

        129.    To the extent a Holder of an Administrative or Priority Claim timely filed an

 objection to the Plan on account of section 1129(a)(9) of the Bankruptcy Code, or is otherwise

 specifically listed below, (each a “Specified Claim Objector”), and except to the extent that an

 Administrative or Priority Claim has already been paid during the Chapter 11 Cases or a Holder

 of an Allowed Administrative or Priority Claim and the Debtors agree to less favorable treatment,

 each such Holder of an Allowed Administrative or Priority Claim shall receive in full satisfaction

 of its Allowed Administrative or Priority Claim, Cash equal to the amount of such Allowed

 Administrative or Priority Claim within no more than 30 days of such allowance. For the

 avoidance of doubt, the Specified Claim Objectors are limited to: Hilsinger Company [Docket

 No. 788]; Patton Group Limited Partnership [Docket No. 936]; Quincy 28-13, LLC [Docket No.

 937]; Cole SH L’Anse MI, LLC [Docket No. 940]; ARCP SH Larned KS, LLC, VEREIT SH

 Nephi UT, LLC, ARCP SH Valentine NE, LLC, ARCP SH Broken Bow NE, LLC, VEREIT SH

 Cokota MN, LLC, VEREIT SH Cherokee IA, LLC, VEREIT SH Webster City IA, LLC, and

 VEREIT SH Ballard UT, LLC [Docket No. 941]; National Retail Properties, Inc., Realty Income

 Corporation, Haile Tekle and Hiwot Tekle, and St. Croix Trail, LLC [Docket No. 942]; SFI

 Limited Partnership 100 [Docket Nos. 949/1406]; Elizabeth Trainor LLC [Docket No. 952];

 Flintlock Capital, LLC [Docket No. 953]; Menasha, LLC, RMD Menasha, LLC, E&A Menasha,

 LLC, and Genna Menasha, LLC, as tenants in common [Docket No. 954]; Robin Manitowoc, LLC

 and Bobo Manitowoc, LLC, as tenants in common [Docket No. 956]; Ellsworth, LLC [Docket No.


                                                55
Case 19-80064-TLS      Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21               Desc Main
                              Document    Page 59 of 141


 957]; Blue Buffalo Company, Ltd. [Docket No. 959]; SHS Building, LLC, Boise Shopko LLC,

 GFS Building, LLC, and Foothill Shadows, LLC [Docket No. 966]; Thompson Associates Corp.

 [Docket No. 968]; Lund 144 Center, LLC and Overland Wolf Building Partnership [Docket No.

 969]; SVK Capital, LLC [Docket No. 973]; 5 G Corporation [Docket No. 974]; Oracle [Docket

 Nos. 978/1441]; Ron’s Supermarket, Inc. [Docket No. 979]; Capview Income & Value Fund IV,

 LP [Docket No. 980]; Menard, Inc. [Docket No. 984]; Payless ShoeSource, Inc. [Docket Nos.

 1047/1056]; Well Nampa, LLC [Docket No. 1140]; Spirit SPE Portfolio 2006-1, LLC and Spirit

 Portfolio 2006-2, LLC [Docket No. 1164]; Spectrum America Supply Chain Solutions Inc.

 [Docket No. 1240]; iStar Jewelry, LLC [Docket No. 1247]; BrainStorm Products, LLC [Docket

 No. 1301]; Beaver Development LLC [Docket No. 1374]; Davidson Children’s Trust 1 and 2

 [Docket Nos. 1376/1423]; Harr Properties [Docket No. 1409]; FIDC XXIII LLC, FIDC XXX

 LLC, FIDC XXXVI LLC, and FIDC 50 LLC [Docket No. 1422]; Kranthi Realty LLC [Docket

 No. 1425]; McKesson Corporation [Docket No. 1431]; Halbert Family Trust [Docket No. 1434];

 East E Street Realty, LLC [Docket No. 1438]; higi SH LLC; Column Financial, Inc., with respect

 to those certain ground and operating leases relating to Debtor store numbers 70,72,73 and 91

 [Docket Nos. 851/1164]; TRC Master Fund LLC [Docket No. 1477], Tianjin QianBaiyi Furniture

 Co. LTD [Docket No. 1532]; Sixteenth Street Development [Docket No. 1534]; the filers of the

 Employee Objection [Docket No. 1440]: Brooke Hutchison, Trudy Koch, Jenelle Yaunk, Susan

 Craft, and Daniel Fleeman; and the following individuals: Krista Gardner, Chris Bailey, Patricia

 Brock, Shaton Back, Karen Lowery, Temple Moser, Cindy Funke, Jason Bailey, Kristi Van

 Beckum, Rita Ruth Carson, Crystal Cooper, Christopher Lebutzki, Abigail Reger, Justin Crockett,

 Kristin A. Higgins, Jennie Ostler, Lara McCloe, Brandalee Glowac, Harold Davies, Wendy

 Stammers, Michael Schreiner, Emily Reger, Shawn Plienis, Melanie J. Pickell, Christine Keys,

 Tyler Splinter, Sara Huwaldt, Priscilla Mendiola, Mary Jones, Brooklyn Henderson, Julie Kelly,


                                               56
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                Desc Main
                               Document    Page 60 of 141


 Amber Brill, Carol Neneman, Christine Cook, Danielle Stachewicz, Diane Cherubini, Gina

 Brownell-Adametz, Heather Dee Book, Janet Michelle Bird, Karen Rogers, Kathleen Walsh Karle,

 Laurie Renee Lawrence, Leah Carty-Blanton, Melissa Jo Stamp, Nola M Allen, Patricia Berardi,

 RaeDean Stamp, Robert Warren Farr, Sandra Anderson, Savannah Lea Williams, Teresa Lynn

 Dearing, Thomas Hayenga, Twila Taylor, Penny Lynn Smuin, Karen Lynn Dougherty, Lisa Marie

 Barnes, and Gale McKinney (the “Represented Employees”); to the extent this Court authorizes

 the formation of a class of employees that includes the Represented Employees and those similarly

 situated (the “Putative Employee Class”), the Putative Employee Class shall be deemed to be a

 Specified Claim Objector; and Spirit Master Funding III, LLC and Spirit Master Funding VIII,

 LLC.

 DD.    Surety Claim Matters.

        130.    Notwithstanding Article II.A. of the Plan, to the extent a surety with valid and

 enforceable subrogation rights, including a presently contingent valid and enforceable subrogation

 right, timely filed an objection to the Plan on account of section 1129(a)(9) of the Bankruptcy

 Code (each a “Surety Claim Objector”), and such Surety Claim Objector is or becomes entitled to

 an Allowed Administrative Claim or Priority Claim on account of such rights (the “Surety Claim”),

 except to the extent that such Surety Claim has already been paid during the Chapter 11 Cases or

 a Holder of such Allowed Surety Claim and the Debtors agree to less favorable treatment, each

 such Holder of an Allowed Surety Claim shall receive in full satisfaction of its Allowed Surety

 Claim, Cash equal to the amount of such Allowed Surety Claim, which may be paid from the

 Administrative Claims Reserve or the Priority Claims Reserve, as applicable. For the avoidance

 of doubt, the Surety Claim Objector is limited to Westchester Fire Insurance Company.




                                                57
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                         Desc Main
                                    Document    Page 61 of 141


 EE.       Priority Tax Claim Matters.

           131.    To the extent a Holder of a Priority Tax Claim timely filed an objection to the Plan

 on account of section 1129(a)(9) of the Bankruptcy Code (each a “Tax Claim Objector”), and

 except to the extent that a Priority Tax Claim has already been paid during the Chapter 11 Cases

 or a Holder of an Allowed Priority Tax Claim and the Debtors agree to less favorable treatment,

 each such Holder of an Allowed Priority Tax Claim shall receive in full satisfaction of its Allowed

 Priority Tax Claim, Cash, on terms in accordance with the requirements of section 1129(a)(9)(C),

 equal to the amount of such Allowed Priority Tax Claim. For the avoidance of doubt, the Tax

 Claim Objectors are limited to: the State of Ohio, Department of Taxation, Ohio Bureau of

 Workers' Compensation, and Ohio Department of Job and Family Services (collectively, the “Ohio

 Taxing Authorities”) [Docket No. 893] and the State of Wisconsin, Department of Revenue

 [Docket No. 767]. The Ohio Taxing Authorities shall be deemed to have opted out of the third-

 party release under Article X.E of the Plan, except with respect to the Settlement Parties.

 FF.       Certain Texas Tax Claim Matters.

           132.    Notwithstanding any other provisions contained in the Plan or this Confirmation

 Order, with respect to the claims filed by Texas Taxing Authorities,3 the Reorganized Debtor shall

 pay the Texas Taxing Authorities’ Allowed Other Secured Claims no later than 30 days after the

 the expiration of the Claims Objection Bar Date if no objection to the Texas Taxing Authorities’

 Other Secured Claim has been Filed; provided that, if an objection to the Texas Taxing Authorities’

 Other Secured Claim is Filed, any such Claim shall be paid no later than 15 days following the

 date, if any, the Bankruptcy Court enters a Final Order determining such Claim is an Allowed



 3
       “Texas Taxing Authorities” in this paragraph includes the following parties: County of Bosque, County of
       Brewster, Cotulla Independent School District, Jack County Appraisal District, County of La Salle, County of
       Ward, and County of Winkler.



                                                         58
Case 19-80064-TLS          Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                           Desc Main
                                  Document    Page 62 of 141


 Other Secured Claim. The Texas Taxing Authorities shall retain their valid and enforceable liens

 for these taxes (as ultimately Allowed) with the same validity, extent and priority under Texas

 state law upon the proceeds from the sale of their collateral, regardless of whether such proceeds

 are held by the Debtors or another party, until all the Texas Taxing Authorities’ Allowed Other

 Secured Claims are paid in full. If the Texas Taxing Authorities’ Allowed Other Secured Claims

 are not paid in full on or before January 31, 2020, then they shall be entitled to be paid with interest

 at the rate of one percent per month from the Effective Date of the Plan.

 GG.     Certain Texas Tax Claim Matters.

         133.     Notwithstanding any other provisions contained in the Plan or this Confirmation

 Order, with respect to the claims filed by Texas Taxing Authorities,4 the Reorganized Debtor shall

 pay the Texas Taxing Authorities’ Allowed Other Secured Claims within 30 days after the

 Allowance of such Claims. The Texas Taxing Authorities shall retain their valid and enforceable

 liens for these taxes (as ultimately Allowed) with the same validity, extent and priority under Texas

 state law upon the proceeds from the sale of their collateral, regardless of whether such proceeds

 are held by the Debtors or another party, until all the Texas Taxing Authorities’ Allowed Other

 Secured Claims are paid in full. If the Texas Taxing Authorities’ Allowed Other Secured Claims

 are not paid in full on or before January 31, 2020, then they shall be entitled to be paid with interest

 at the rate of one percent per month from the Effective Date of the Plan.

 HH.     Texas Comptroller Matters.

         134.     Notwithstanding any term in the Plan or this Confirmation Order to the contrary:

 (a) the Texas Comptroller of Public Accounts’ (the “Comptroller”) and Texas Workforce


 4
     “Texas Taxing Authorities” in this paragraph includes the following parties: The County of Bosque, Texas and
     The County of Brewster [Docket 740]; and Andrews County Tax Office, Andrews Independent School District,
     Brewster County Tax Office, Lamb County Appraisal District, Presidio County Tax Office, Dallam County
     Appraisal District, Dallam County Tax Office, Ochiltree County Appraisal District, and Baylor County Appraisal
     District [Docket No. 1119]



                                                        59
Case 19-80064-TLS         Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                Desc Main
                                 Document    Page 63 of 141


 Commission’s (“TWC”) setoff rights are preserved under section 553 of the Bankruptcy Code; (b)

 to the extent the Comptroller’s or TWC’s Allowed Priority Tax Claims, if any, are not paid in full

 in Cash on the Effective Date, such Priority Tax Claims shall, at a minimum, be paid by regular,

 monthly installment payments in cash over a period not to exceed five years after the date of the

 order for relief under section 301 of the Bankruptcy Code, all as required section 1129(a)(9)(C) of

 the Bankruptcy Code, along with interest in accordance with sections 511 and 1129(a)(9)(C) of

 the Bankruptcy Code, as applicable; (c) the chapter 11 cases shall have no effect on the

 Comptroller’s or TWC’s rights as to non-debtor third parties other than with respect to the

 Settlement Parties; (d) neither the Comptroller nor TWC shall be required to file any proofs of

 claim or requests for payment in the Debtors’ chapter 11 cases for any liability described in section

 503(b)(1)(B) and (C) of the Bankruptcy Code and such liabilities shall be determined, resolved,

 and paid when due under and in accordance with the laws of the state of Texas; and (e) the

 Comptroller and TWC may amend any Proof of Claim against any Debtor after the Effective Date

 without leave.

 II.    Certain Setoff Matters.

        135.      For the avoidance of doubt, nothing in the Plan or Confirmation Order shall modify

 the rights, if any, of National Retail Properties, Inc., Realty Income Corporation, Haile Tekle and

 Hiwot Tekle, and St. Croix Trail, LLC [Docket No. 942]; Sobel Westex, Inc. [Docket No. 970];

 H20 Furnishings, LLC [Docket No. 975]; Capview Income & Value Fund IV, LP [Docket No.

 980]; J.M. Smucker Company and Ainsworth Pet Nutrition, LLC [Docket No. 1368]; and Halbert

 Family Trust [Docket No. 1434] to assert any right of setoff or recoupment that such parties may

 have pursuant to applicable bankruptcy or non-bankruptcy law, and all rights and defenses of the

 Debtors or Reorganized Debtors related thereto shall be preserved.




                                                  60
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                Desc Main
                                Document    Page 64 of 141


 JJ.    Cigna Contracts.

        136.    Prior to and following the Petition Date, Cigna Health and Life Insurance Company

 (“Cigna”) performed administrative services for Debtors’ self-insured employee healthcare

 benefits plan pursuant to the ASO Agreement. Under the ASO Agreement, Cigna processes

 healthcare claims of Debtors’ employees (“Employee Healthcare Claims”), and causes the

 Employee Healthcare Claims that are eligible for payment under the Plan (“Payable Claims”) to

 be funded by the Debtors through Debtors’ segregated non-interest bearing Plan bank account at

 JPMorgan Chase Bank, N.A., account number ending in 3367 (“Plan Bank Account”).

        137.    Prior to and following the Petition Date, Life Insurance Company of North America

 provided group insurance benefits for Debtors’ employee benefits plan under a Blanket Accident

 Policy effective January 1, 2009, including all amendments, riders, schedules, certificates, renewal

 caveats and addendums related thereto (“LINA Policy”).

        138.    The Debtors have terminated the ASO Agreement and the LINA Policy effective

 as of June 30, 2019 (“Termination Date”). However, the Debtors have elected to fund Employee

 Healthcare Claims that will have been incurred, but not submitted, processed and paid prior to the

 Termination Date (“Run-Out Claims”), for the twelve-month period following the Termination

 Date, and have provided for the funding of the Run-Out Claims in the Wind-Down Budget.

        139.    To facilitate payment of the Run-Out Claims, to resolve the Objection of Cigna to

 Debtors’ Second Amended Joint Chapter 11 Plan [Docket No. 1159], and based on the agreement

 of Debtors and Cigna:

        (i)     As of the Effective Date, control of the Plan Bank Account shall be transferred to
                the Plan Administrator.

        (ii)    Following the Effective Date, the Plan Administrator shall perform all of the
                Debtor’s obligations under the ASO Agreement, including the obligation to fund
                the payment of eligible Run-Out Claims (“Run-Out Claims Obligations”).



                                                 61
Case 19-80064-TLS      Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                              Document    Page 65 of 141


       (iii)   During any period between the Effective Date of the Plan and the Termination Date,
               Cigna shall process the Employee Benefits Claims received between the Effective
               Date and the Termination Date, in accordance with the ASO Agreement, and shall
               cause Payable Claims to be paid to the extent that a sufficient balance remains in
               the Plan Bank Account to fund such payment.

       (iv)    Following the Termination Date, Cigna shall process Run-Out Claims that are
               submitted to Cigna between the Termination Date and June 30, 2020 (“Run-Out
               Claims Termination Date”), in accordance with the ASO Agreement, and shall
               cause such Run-Out Claims that are Payable Claims to be paid to the extent that a
               sufficient balance remains in the Plan Bank Account to fund such payment.

       (v)     Cigna shall not be required to process Run-Out Claims received after the Run-Out
               Claims Termination Date, or to cause the payment of any Payable Claims to the
               extent that the balance of the Benefits Plan Bank Account is insufficient to fund the
               payment of such claims.

       (vi)    If, at any time, the Plan Administrator fails to meet the Run-Out Claims
               Obligations, Cigna shall cease the processing and payment of Run-Out Claims and
               shall promptly notify the Plan Administrator of such failure and the amount
               (“Funding Amount”) necessary to meet the then-current Run-Out Claims
               Obligations. If the Funding Amount is not deposited into the Plan Bank Account
               within five (5) business days of the aforementioned notification, all Run-Out
               Claims not previously processed and paid, will not be processed or paid, and Cigna
               shall have no further obligations under the ASO Agreement.

       (vii)   Not later than August 15, 2020, the Plan Administrator, with the cooperation of
               Cigna, shall take necessary action to transfer any balance remaining in the Plan
               Bank Account, less any outstanding check liability (the “Plan Bank Account
               Balance”), to a bank account designated by the Plan Administrator.

       (viii) Provided that Cigna has completed its obligations hereunder, Cigna’s
              responsibilities under the ASO Agreement shall be deemed fully performed as of
              the Run-Out Termination Date, and Cigna shall be deemed released from any
              liability, including liability under 11 U.S.C. § 547, 548, 549 and 550, arising from
              or relating to the ASO Agreement.

       (ix)    Notwithstanding anything in the Plan or this Order to the contrary: (i) the ASO
               Agreement shall be assumed, provided, however, in lieu of cure, any accrued and
               unpaid obligations shall pass through confirmation of the Plan and survive
               assumption, so that nothing in this Order or 11 U.S.C. § 365 shall affect the parties’
               obligations under the ASO Agreement; and (ii) the LINA Policy shall not be
               assumed or rejected under the Plan, but shall be deemed to have passed through
               confirmation of the Plan and validly terminated effective as of the Termination
               Date.




                                                62
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                    Desc Main
                               Document    Page 66 of 141


 KK.    Chubb Insurance Contracts.

        140.    Notwithstanding anything to the contrary in this Confirmation Order, the Plan

 (including, without limitation, Articles V.E and VI.I thereof), the Restructuring Documents, any

 bar date notice or claim objection, any other document related to any of the foregoing, or any other

 order of the Bankruptcy Court (including, without limitation, any other provision that purports to

 be preemptory or supervening, grants an injunction or release, requires a party to opt out of any

 releases, or confers Bankruptcy Court jurisdiction):

        (i)     On the Effective Date, each of the insurance policies that were issued at any time
                by ACE American Insurance Company, Federal Insurance Company and/or each
                of their affiliates and successors (collectively, the “Chubb Companies”) to the
                Debtors (each as amended, modified or supplemented and together with any
                agreements, instruments, exhibits or addenda thereto, including any D&O Liability
                Insurance Policies issued by the Chubb Companies, collectively, the “Chubb
                Insurance Contracts”) shall be assumed pursuant to sections 105 and 365 of the
                Bankruptcy Code and the Plan Administrator shall be liable in full for all of the
                obligations thereunder, regardless of when they arise;

        (ii)    nothing shall alter, modify, amend, affect, impair or prejudice the legal, equitable
                or contractual rights, obligations, and defenses of the Debtors (or, after the Effective
                Date, the Plan Administrator), the Chubb Companies, or any other individual or
                entity, as applicable, under the Chubb Insurance Contracts; any such rights and
                obligations shall be determined under the Chubb Insurance Contracts and
                applicable non-bankruptcy law as if the Chapter 11 Cases had not occurred;

        (iii)   nothing alters or modifies the duty, if any, that the Chubb Companies have to pay
                claims covered by the Chubb Insurance Contracts and their rights, if any, under the
                Chubb Insurance Contracts to seek payment or reimbursement from the Debtors (or
                after the Effective Date, the Plan Administrator) or draw on any collateral or
                security therefor, regardless of whether a claim arises before or after the Effective
                Date, and without the need or requirement for the Chubb Companies to file or serve
                any objection to a proposed cure amount, proof of claim, or a request, application,
                claim, proof or motion for payment or allowance of any Administrative Claim and
                shall not be subject to any bar date or similar deadline governing cure amounts,
                proofs of claim, or Administrative Claims; and

        (iv)    the automatic stay of Bankruptcy Code section 362(a) and the injunctions set forth
                in Article X.G. of the Plan, if and to the extent applicable, shall be deemed lifted
                without further order of this Court, solely to permit: (I) claimants with valid
                workers’ compensation claims or direct action claims against the Chubb Companies
                under applicable non-bankruptcy law to proceed with their claims; (II) the Chubb



                                                  63
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                                Document    Page 67 of 141


                Companies to administer, handle, defend, settle, and/or pay, in the ordinary course
                of business and without further order of this Bankruptcy Court, (A) workers’
                compensation claims, (B) claims where a claimant asserts a direct claim against the
                Chubb Companies under applicable non-bankruptcy law, or an order has been
                entered by this Court granting a claimant relief from the automatic stay to proceed
                with its claim, and (C) all costs in relation to each of the foregoing; (III) the Chubb
                Companies to draw against any or all of the collateral or security provided by or on
                behalf of the Debtors at any time and to hold the proceeds thereof as security for
                the obligations of the Debtors (or, after the Effective Date, the Plan Administrator)
                and/or apply such proceeds to the obligations of the Debtors (or, after the Effective
                Date, the Plan Administrator) under the Chubb Insurance Contracts, in such order
                as the Chubb Companies may determine; and (IV) the Chubb Companies to cancel
                any of the Chubb Insurance Contracts, and take other actions relating thereto, to the
                extent permissible under applicable non-bankruptcy law, and in accordance with
                the terms of the Chubb Insurance Contracts.

 LL.    Oracle Contracts.

        141.    Notwithstanding anything in the Plan or this Confirmation Order, in resolution of

 the objection and supplemental objection filed by Oracle, the Debtors will file an amended

 Schedule of Assumed Executory Contracts and Unexpired Leases to reflect that the contracts or

 license agreements with Oracle identified to be utilized by the Debtors after the Effective Date (the

 “Post Effective Date Contracts”) will be assumed and cured, rather than included in the rejection

 notices. At the same time, Debtors also shall amend their rejection schedules to be mutually

 acceptable to Oracle and Debtors, to allow for clarification of certain inconsistencies in same.

 Oracle shall file its objection, if any, to the assumption of the Post Effective Date Contracts,

 including with regard to cure amounts, within three business days after same day service

 (electronic service acceptable) of the amended Schedule of Assumed Executory Contracts and

 Unexpired Leases. The Debtors and Oracle will work in good faith to determine the cure amounts

 owed, if any, under the Post Effective Date Contracts, and the Debtors will cure any monetary

 default determined to be owed under the Post Effective Date Contracts, including any going

 forward sums required to keep Oracle current during the extended period of use of the Post-




                                                  64
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                   Desc Main
                                Document    Page 68 of 141


 Effective Date Contracts. Oracle retains all rights to file an administrative, rejection or other claim

 against Debtors, and also retains its release opt out, except with respect to the Settlement Parties.

 MM. Optical Sale Obligations.

        142.    On April 29, 2019, Shoptikal LLC, as purchaser, and Specialty Retail Shops

 Holding Corp., as seller, entered into that certain Asset Purchase Agreement (the “APA”). For the

 avoidance of doubt, nothing in this Confirmation Order or the Plan shall act as a release of any

 obligation of the APA parties pursuant to, or any Claim arising out of, the APA, the Transition

 Services Agreement (as defined in the APA), or any related document. In the event of any conflict

 between the Schedule of Rejected Executory Contract included in the Plan Supplement, the APA,

 and this Court’s order approving the optical sale [Docket No. 1204] (the “Sale Order”), the

 provisions of the APA and Sale Order shall control.

    NN.         Jimco Claims.

        143.    The Debtors have reached a settlement and compromise with Jimco Lamp &

 Manufacturing Co. (“Jimco”) to resolve Jimco’s Objection to Confirmation of Second Amended

 Joint Chapter 11 Plan of Specialty Retail Shops Holding Corp. and Its Debtor Affiliates [Docket

 No. 931]. This settlement and compromise pursuant to and in connection with the Plan complies

 with the requirements of § 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019. As

 part of the settlement, the parties have agreed to a release of the Debtors’ chapter 5 claims and

 causes of action against Jimco, if any. Both parties acknowledge that the consideration exchanged

 provides value to the Debtors’ bankruptcy estates and is explicitly intended to include a full,

 complete and final resolution of Jimco’s liability, if any, for any and all transfers made by the

 Debtors to Jimco, whether prior to, on or after the Petition Date. On the Effective Date, the Debtors

 (on behalf of themselves, the bankruptcy estates, and any all successors and assigns of any kind,

 specifically including, without limitation, any bankruptcy trustees (chapter 7 or chapter 11), any


                                                   65
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                                Document    Page 69 of 141


 receivers, and any other fiduciaries to the company of any kind), do forever release, acquit and

 forever discharge Jimco from any and all claims, causes of action, and/or liability of any kind

 whatsoever, whether known or unknown, whether fixed or contingent, whether liquidated or

 unliquidated, whether disputed or undisputed, arising from, related to or in connection with (i) any

 and all transfers made by the Debtors to Jimco, whether prior to, on or after the Petition Date, and

 (ii) from any and all claims and causes of action that were or could have been asserted against

 Jimco under chapter 5 of the Bankruptcy Code. For the sake of clarity, the Debtors’ release,

 acquittal and discharge of Jimco’s liability, if any, for any and all claims, causes of action, and/or

 liability of any kind whatsoever under chapter 5 of the Bankruptcy Code, as set forth herein, shall

 be binding on any and all of the Debtors’ successors and assigns, specifically including, without

 limitation, any and all subsequently appointed bankruptcy trustees, receivers or fiduciaries of the

 Debtors of any kind.

 OO.    Sobel Westex Claims.

        144.    Sobel Westex, Inc. doing business as Baltic Linen (“Sobel”) timely filed a proof of

 claim against ShopKo Stores Operating Co., LLC in the amount of $2,023,884.92 (the “Sobel

 POC”) which has been designated Claim Number 1643 and which includes a

 section 503(b)(9) claim in the amount of $78,621.36, with the remainder being a general unsecured

 claim. The Sobel POC is hereby allowed in full, and Sobel’s section 503(b)(9) claim is allowed

 in its full amount of $78,621.36. Notwithstanding anything to the contrary in the Plan or this

 Order, Sobel shall be deemed to have opted out of the third-party release under Article X.E of the

 Plan, except with respect to the Settlement Parties. Notwithstanding anything to the contrary in

 the Solicitation Procedures Order, the Disclosure Statement, the Plan, any ballot for voting on the

 Plan, this Order, any amendment or supplement to any of the foregoing items, or in any document

 executed or delivered pursuant to or relative to the Plan or this Order including, without limitation,


                                                  66
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                                Document    Page 70 of 141


 any Plan Supplement, Exhibit, or trust agreement, any and all claims, demands, causes of action,

 damages, losses or rights that any of the Debtors, the Reorganized Debtors, or their respective

 trustee(s), plan administrator(s), litigation trustee(s), estate representative(s) or their respective

 successors or assigns may have against Sobel and/or its successors or assigns as a result of any

 matter, transaction or occurrence through the date hereof including (without limitation) any causes

 of action under sections 362, 502, 510, and 542-553 of the Bankruptcy Code are hereby waived,

 released, and forever discharged and are not retained under the Plan, and shall not be pursued. The

 waiver, release and discharge set forth in the preceding sentence is binding on the Debtors, the

 Reorganized Debtors, any chapter 11 trustee, chapter 7 trustee, plan administrator, litigation trustee

 or estate representative for any of them, and any other person or entity appointed or empowered to

 pursue Sobel for any demands, causes of action, damages, losses or rights, and on all of their

 respective attorneys, agents, representatives, successors and assigns. In consideration for the

 foregoing waiver, release and discharge, Sobel has agreed to accept $58,966.02 as payment in full

 of its allowed section 503(b)(9) claim and ShopKo Stores Operating Co., LLC shall pay such

 amount to Sobel upon the Effective Date.

 PP.    Payless Matters.

        145.    Notwithstanding anything in the Plan, the Plan Supplement, or this Confirmation

 Order to the contrary, the Debtors shall continue to perform their obligations (including, but not

 limited, remitting payments and proceeds of sales) under that certain License Agreement, dated

 July 23, 1999, between Shopko Stores, Inc. and Payless ShoeSource, Inc. (“Payless”) (as may be

 amended, modified or supplemented from time to time, the “1999 License Agreement”) and that

 certain License Agreement (Washington Shopko Big Box Stores) between ShopKo Stores

 Operating Co. and Payless ShoeSource, Inc. (as may be amended, modified or supplemented from

 time to time the “Washington License Agreement” and together with the 1999 License Agreement,


                                                  67
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                                Document    Page 71 of 141


 the “Payless License Agreements”) and the Payless License Agreements shall not be deemed

 rejected until the later of (i) June 30, 2019, (ii) the date by which have the Debtors have sold all

 Payless inventory in Debtors’ possession under the License Agreements, or (iii) the date by which

 the Debtors have remitted to Payless all outstanding proceeds of sale or other payments required

 under the Payless License Agreements (the “Payless Rejection Date”). Payless shall be entitled to

 assert an Allowed Administrative Claim for any obligations due and owing to Payless pursuant to

 the License Agreements for the period between the Petition Date and the Payless Rejection Date

 that are not otherwise paid in the ordinary course of business. Payless shall retain all rights with

 respect to its asserted Other Secured Claim in the amount of $2,227,333.88 (together with any of

 Payless’ Allowed Administrative Claims, the “Payless Claim”), and the Debtors retain all rights

 (including any objections or defenses) with respect to such Payless Claim. Until the Payless Claim

 is satisfied in full from any source of available recovery, Payless shall be deemed to “opt-out” of

 the releases in the Plan and shall not be a “Releasing Party” with respect to any claims arising out

 of or related to the Payless Claim up to the amount of the Payless Claim, other than with respect

 to the Settlement Parties (to the extent the Court approves such third-party releases).

 QQ.    American Asphalt Matters.

        146.    On April 3, 2019, American Asphalt of Wisconsin, a division of Mathy

 Construction Company (“American Asphalt”), filed its Limited Objection to confirmation of the

 Plan [Docket No. 906]. American Asphalt asserts a secured claim and statutory lien under

 Wisconsin construction lien law for work and improvements furnished under a contract with

 Debtor Shopko Stores Operating Co., LLC (“Shopko Stores”) with respect to real estate located at

 1100 East Riverview Expressway, Wisconsin Rapids, WI 54494 (the “Location”). The Debtors

 refer to their operating store at the Location as Store #00012. As of the Petition Date, SMTA

 Shopko Portfolio I, LLC (“SMTA Shopko”), an affiliate of Spirit Realty L.P. and/or Shopko Note


                                                 68
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                   Desc Main
                                Document    Page 72 of 141


 Holding, LLC, owned at least a substantial portion of the real property located at the Location.

 Upon information and belief based on filings made in these bankruptcy cases, the real property

 owned by SMTA Shopko at the Location was sold in late March 2019 to an affiliate of Monarch

 Alternative Capital LP (Monarch Alternative Capital LP and all of its affiliates, including 1100 E.

 Riverview Expressway, LLC, the Monarch affiliate understood by American Asphalt to be the

 current owner of real property at the Location, will be referred to individually and collectively as

 “Monarch”). In addition to maintaining a leasehold interest with respect to the real property now-

 owned by Monarch at the Location, Shopko Stores also owns “2 Outlots” located at the Location.

        147.    For the avoidance of doubt, and in resolution of the American Asphalt Limited

 Objection, nothing contained in the Plan or this Order, including without limitation Article

 IV(G)(7) and Articles X(B), X(D), X(F), and X(H) of the Plan, shall release, enjoin, extinguish,

 discharge, limit, prohibit, hinder, delay, or otherwise prejudice in any way the rights, claims, and/or

 Liens of American Asphalt, including the right to file and/or pursue notices, claims, and/or actions

 under applicable Wisconsin lien laws as against Monarch, SMTA Shopko, and/or any other non-

 Debtor owner of real property that is or becomes a proper party to any such claims or actions filed

 by American Asphalt with respect to the Location.

 RR.    Column Financial Matters.

        148.    Prior to the entry of this Order, the Debtors paid to Column Financial, Inc.

 (“Column”) the sum of $375,000.00, (the “Deficiency Amount”) which was on account of all then-

 unpaid amounts due and payable as of May 28, 2019, pursuant to section 365(d)(3) of the

 Bankruptcy Code in respect of four (4) ground lease properties operated by Column (or entities

 under its control) and leased to the Debtors (each a “CS Lease”).

        149.    The Debtors will promptly pay, with respect to each CS Lease, all unpaid

 postpetition amounts that have or become due and payable pursuant to section 365(d)(3) of the


                                                   69
Case 19-80064-TLS         Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                    Desc Main
                                 Document    Page 73 of 141


 Bankruptcy Code through the later of the date of the Debtors’ (a) surrender of the property in the

 condition specified in the applicable CS Lease and (b) rejection of the CS Lease, as applicable

 (such date for each lease, the “Applicable Date”).

         150.    With respect to each CS Lease, the parties will reserve rights regarding Debtors’

 obligations relating to (i) January, 2019 rent, and (ii) any bill relating to a CS Lease that is received

 after the Applicable Date but which relates (all or partially) to the period prior to the Applicable

 Date (the amounts referenced in clauses (i) and (ii) hereof, the “Reserved Amounts”).

         151.    In the event the Deficiency Amount exceeds the then-unpaid amount that was

 actually due and payable under section 365(d)(3) of the Bankruptcy Code as of May 28, 2019, and

 the Debtors otherwise timely comply with their obligations under each CS Lease through the

 Applicable Date, Column will, (i) apply such excess to (a) the Reserved Amounts, if any, to the

 extent that the Reserved Amounts are deemed to be Allowed Administrative Claims (with the

 Debtors to promptly pay the deficiency, if any, and Column to promptly return the remainder to

 the Debtors, if any, after application to any such Allowed Administrative Claims); and/or

 (ii) promptly return such excess amount to the Debtors to the extent that the Reserved Amounts

 are not deemed to be Allowed Administrative Claims.

         152.    In consideration of the payments and covenants described above, Column has

 withdrawn its objection to the Plan.

 SS.     CGP Matters.

         153.    CGP Canadian, Ltd., CGP Seymour, Ltd., CGSK Tulia, Ltd., CGP Orofino, LLC,

 CGP Comanche, Ltd., CGP Jacksboro, Ltd., CGP Cotulla, Ltd., CGP Prosser, LLC, and CGP

 Clifton, Ltd. (collectively, “CGP”) shall not provide releases under Article X.A or Article X.E of

 the Plan with respect to (a) any causes of action arising out of or related to the facts (the “CGP

 Causes of Action”) set forth in the complaint filed on May 6, 2019, at Docket No. 1 in the action


                                                    70
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                               Document    Page 74 of 141


 entitled CGP Canadian, Ltd. et al v. Sun Capital Partners Group, Inc., et al., No. 19-80602

 (DMM) (S.D. Fl. 2019) (the “Complaint”) currently pending in the United States District Court

 for the Southern District of Florida (the “Florida Litigation”) as against (i) the defendants named

 in the Complaint and (ii) Sun Capital (as defined in the Plan), provided that causes of action may

 be asserted against an individual only with approval of a court of competent jurisdiction after a

 showing of direct evidence of involvement by the individual in the facts set forth in the Complaint

 ((i) and (ii) collectively, the “Sun Parties”) and (b) the Released Parties that are not Settlement

 Parties. For the avoidance of doubt, CGP shall be deemed a releasor and shall provide the third-

 party releases under Article X.A and Article X.E of the Plan to (a) any Settlement Party that is not

 a Sun Party, and (b) to the Sun Parties for all claims and causes of action other than the CGP

 Causes of Action.

        154.    After, but not later than 30 calendar days following, the Confirmation Date, the Sun

 Parties shall have standing to and may file a motion in the Bankruptcy Court to obtain a

 determination as to whether the CGP Causes of Action are or were: property of the Debtors or

 their Estates, subject to the automatic stay, and/or were released by the Debtors, the Reorganized

 Debtors, the Plan Administrator, or their Estates under Article X.D of the Plan, to the extent

 consistent with Section 1123(b)(3)(A) of the Bankruptcy Code (the “Bankruptcy Motion”). CGP

 and the Sun Parties consent to the Bankruptcy Court’s jurisdiction solely with regard to the

 Bankruptcy Motion and agree to be subject to the Bankruptcy Court’s ruling on the Bankruptcy

 Motion (the “Bankruptcy Court Ruling”); provided, however, the parties reserve any right to

 appeal the Bankruptcy Court Ruling and any right to seek a stay pending appeal of the Bankruptcy

 Court Ruling. CGP and the Sun Parties shall work in good faith on a briefing schedule for the

 Bankruptcy Motion and shall use commercially reasonable efforts to obtain a Bankruptcy Court

 Ruling within 90 days following the Settlement Effective Date. CGP and the Sun Parties hereby


                                                 71
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                                Document    Page 75 of 141


 stipulate that (a) no party shall seek or take (or request Bankruptcy Court approval to seek or take)

 any discovery on the Bankruptcy Motion unless such discovery is ordered sua sponte by the

 Bankruptcy Court and (b) solely for purposes of the Bankruptcy Motion, the Bankruptcy Court

 shall apply the same standard as applicable to a motion to dismiss under Federal Rule of Civil

 Procedure 12(b)(6) when considering the allegations in the Complaint and whether it may consider

 evidence outside of the Complaint. If the Bankruptcy Court denies the Bankruptcy Motion without

 prejudice, then the Sun Parties shall be free to assert the same arguments asserted in the Bankruptcy

 Motion in the Florida Litigation after further development of the factual record, and all of CGP’s

 defenses to such arguments shall be preserved.

        155.    It is hereby ordered, and the CGP and the Sun Parties so stipulate, that the

 proceedings in Florida Litigation shall be stayed, and the Sun Parties time to answer or otherwise

 respond to the Complaint shall be extended, until the earlier of (a) 30 days after the later to occur

 of entry of the Bankruptcy Court Ruling or expiration of any stay pending appeal of the Bankruptcy

 Court Ruling (to the extent obtained by a party), or (b) the expiration of the 30-day period for

 commencement of the Bankruptcy Motion if no such motion is filed. CGP and the Sun Parties

 shall make any filings in the Florida Litigation necessary to memorialize this stay and extension

 of time to answer or otherwise respond to the Complaint.

        156.    Notwithstanding anything herein to the contrary, nothing in this Order shall limit

 the defenses that can be asserted by the Sun Parties in the Florida Litigation. CGP’s consent to

 jurisdiction in the Bankruptcy Court for purposes of the Bankruptcy Motion shall not be deemed

 consent to jurisdiction in the Bankruptcy Court for any other purpose relating to the Causes of

 Action or the Florida Litigation.

        157.    CGP and the Debtors further agree that, in full and final satisfaction of all Claims

 asserted in the applications of CGP [Docket Nos. 818, 819, 822, 823] (collectively, the “CGP


                                                  72
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                Desc Main
                               Document    Page 76 of 141


 Applications”) (a) CGP Canadian, Ltd. shall receive an Allowed Administrative Claim of

 $2,455.36, (b) CGP Seymour, Ltd. shall receive an Allowed Administrative Claim of $13,298.97,

 (c) CGSK Tulia, Ltd. shall receive an Allowed Administrative Claim of $11,707.26, and (d) CGP

 Orofino, LLC shall receive an Allowed Administrative Claim of $14,246.56. Upon entry of this

 Confirmation Order, the CGP Applications shall be deemed withdrawn with prejudice, and any

 objection filed by the Debtors to the CGP Applications is deemed withdrawn solely with respect

 to the CGP Applications. For avoidance of doubt, the foregoing payments shall not be in

 satisfaction of any general unsecured claims of CGP in the Chapter 11 Cases.

 TT.    McKesson Matters.

        158.    McKesson Corporation (“McKesson”) shall be deemed to have opted out of the

 third-party releases authorized under Article X.A and Article X.E of the Plan, except with respect

 to Sun Capital. Notwithstanding anything contained in the Plan or this Confirmation order, neither

 the Plan nor the Confirmation Order affects McKesson’s right to pursue any actions against any

 non-Debtor entity, other than Sun Capital (the “McKesson Actions”). Neither the Plan nor this

 Confirmation Order shall confer jurisdiction over the McKesson Actions to the Bankruptcy Court.

 UU.    Blackhawk Matters.

        159.    In final satisfaction of all disputes between Blackhawk Network, Inc. and

 Blackhawk Network California, Inc. (together, “Blackhawk”), Blackhawk Engagement Solutions,

 Inc. (“BES”), and the Debtors, including the claims and objections raised in Blackhawk’s objection

 to the Plan [Docket No. 1379] and proof of Claim [Claim No. 1275] (the “Blackhawk Proof of

 Claim”), upon the Effective Date: (a) BES shall be authorized to setoff any amounts owed by the

 Debtors against amounts BES owes to the Debtors and retain any remaining amounts held by BES

 owed to the Debtors; (b) the Debtors shall release Blackhawk and BES from any and all claims,

 causes of action, suits, debts, sums of money, controversies, claims to property, damages,


                                                73
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                               Document    Page 77 of 141


 judgments, and demands whatsoever, in law or equity, known or unknown, asserted or unasserted,

 including any causes of action arising out of chapter 5 of the Bankruptcy Code; (c) Blackhawk and

 BES shall be deemed to have opted out of the third-party release under Article X.E of the Plan,

 except with respect to the Settlement Parties; and (d) Blackhawk shall receive an Allowed General

 Unsecured Claim in the amount asserted in the set forth in the Blackhawk Proof of Claim less the

 amount retained by BES pursuant to the foregoing clause (a).

 VV.    Provisions Relating to the Senior Note Claims and the Indenture Trustee.

        a. Payment of the Indenture Trustee Fees and Treatment of the Senior Note Claims

        160.    Notwithstanding anything in the Plan to the contrary or this Confirmation Order,

 on or as soon as reasonably practicable after the Settlement Effective Date, the Debtors or

 Reorganized Debtors (as applicable) shall pay the Indenture Trustee in Cash up to $200,000 of any

 reasonable and documented Indenture Trustee Fees incurred by the Indenture Trustee without the

 need for the Indenture Trustee to file fee applications with the Bankruptcy Court. The Indenture

 Trustee shall not be entitled to assert any Claims for Indenture Trustee Fees against the Debtors or

 Reorganized Debtors in excess of $200,000, and shall waive any such Indenture Trustee Fee

 Claims against the Debtors or Reorganized Debtors in excess of $200,000; provided that the

 foregoing shall not affect or impair (i) the Claims asserted by the Indenture Trustee on behalf of

 the holders of the 9.25% Senior Notes due 2022 (the “Senior Note Claims”) issued pursuant that

 certain Indenture dated March 12, 1992 (as amended, modified or supplemented) by and among

 Shopko Stores Operating Co., LLC, as Issuer, and the Indenture Trustee (the “Indenture”), which

 Claims shall be treated as Class 4 Claims to the extent Allowed, and (ii) the Indenture Trustee’s

 right under the Indenture to exercise any lien or other priority in payment against distributions on

 account of the Senior Note Claims (the “Charging Lien”).




                                                 74
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                    Desc Main
                                Document    Page 78 of 141


        161.    The Senior Note Claims shall be deemed to be Allowed General Unsecured Claims

 not subject to objection, challenge, reduction, offset, avoidance, setoff, recharacterization,

 impairment, subordination (whether equitable, contractual, or otherwise), counterclaim, cross-

 claim, defense or disallowance under applicable law in the amount of $5,744,934.12, which

 amount is exclusive of the Indenture Trustee Fees.

        b. Survival of the Indenture for Limited Purposes and Discharge of the Indenture
           Trustee

        162.    Notwithstanding anything in the Plan or this Confirmation Order to the contrary,

 the Indenture shall continue in effect solely to the extent necessary to (i) allow the holders of Senior

 Note Claims to receive distributions under the Plan, (ii) allow the Debtors, the Reorganized

 Debtors, the Disbursing Agent, the Plan Administrator, and the Indenture Trustee to make post-

 Effective Date Distributions or take such other action pursuant to the Plan or this Confirmation

 Order on account of the Senior Note Claims and to otherwise exercise their rights and discharge

 their obligations related to the interests of the holders of such Claims in accordance with the Plan

 and this Confirmation Order, (iii) allow the Indenture Trustee to enforce any obligations owed

 thereto under the Plan and this Confirmation Order (including seeking compensation and

 reimbursement for any reasonable and documented fees and expenses pursuant to the Charging

 Lien) and allow the Indenture Trustees to maintain any right of indemnification, contribution,

 subrogation or any other Claim it may have under the Senior Notes Indenture; provided that the

 Indenture Trustee shall not receive more than the $200,000 in Indenture Trustee Fees from the

 Debtors or Reorganized Debtors as provided above in paragraph 160, (iv) permit the Indenture

 Trustee to perform any function necessary to effectuate the foregoing, and (v) permit the Indenture

 Trustee to appear in the Chapter 11 Cases or in any proceeding in the Bankruptcy Court or any

 other court relating to the Indenture, provided that nothing in herein shall affect the discharge of



                                                   75
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                   Desc Main
                                Document    Page 79 of 141


 Claims pursuant to the Bankruptcy Code, this Confirmation Order, or the Plan or result in any

 liability or expense to the Debtors or the Reorganized Debtors. For the avoidance of any doubt,

 the Indenture Trustee shall be entitled to assert its Charging Lien arising under and in accordance

 with the Indenture and any ancillary document, instrument, or agreement to obtain payment of the

 Indenture Trustee Fees and nothing in the Plan or this Confirmation Order shall be deemed to

 impair, waive or extinguish any rights of the Indenture Trustee with respect to the Charging Lien.

        163.    Except for the foregoing, on and after the Effective Date, all duties and

 responsibilities of the Indenture Trustee shall be fully discharged (i) unless otherwise specifically

 set forth in or provided for under the Plan, the Plan Supplement, or this Confirmation Order, and

 (ii) except with respect to such other rights of the Indenture Trustee that, pursuant to the Indenture,

 survive termination of the Indenture. Subsequent to the performance by the Indenture Trustee of

 its obligations pursuant to the Plan and Confirmation Order, the Indenture Trustee and its agents

 shall be relieved of all further duties and responsibilities related to the Indenture.

        c. Distributions to Holders of Senior Note Claims

        164.    Distributions on account of Allowed Senior Note Claims shall be made by the

 Debtors, the Reorganized Debtors, the Plan Administrator or the Disbursing Agent, as applicable,

 to the Indenture Trustee. If a Distribution is made to the Indenture Trustee, the Indenture Trustee,

 in its capacity as disbursing agent, shall administer the Distributions in accordance with the

 provisions of the Plan, this Confirmation Order, and the Indenture and shall have no liability for

 acts taken in accordance with the Plan, this Confirmation Order, and the Indenture.

        165.    At the election of the Indenture Trustee, in its sole discretion, the Indenture Trustee

 may require, as a condition to receiving any distribution under the Plan and this Confirmation

 Order, the Holder of a Senior Notes Claim that is evidenced by a certificate, instrument, or note to

 surrender such Holder’s certificate, instrument, or note representing such Senior Notes Claim to


                                                   76
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                                Document    Page 80 of 141


 the Indenture Trustee in accordance with the requirements set forth in this paragraph 165. Upon

 surrender of such certificates, the Indenture Trustee shall cancel and destroy such certificates. If

 the record holder of a note is DTC or its nominee or another securities depository or custodian

 thereof, and such note is represented by a global security held by or on behalf of DTC or such

 other securities depository or custodian, then the beneficial holder of such note shall be deemed to

 have surrendered such holder’s security, note, debenture or other evidence of indebtedness upon

 surrender of such global security by DTC or such other securities depository or custodian thereof.

 To the extent that the Indenture Trustee requires the surrender of certificates, a holder of a Senior

 Notes Claim evidenced by such certificate may not receive a distribution unless and until (a) such

 certificates, notes, or other instruments are surrendered, or (b) any relevant Holder provides to the

 Indenture Trustee an affidavit of loss or such other documents as may be required by the Debtors,

 Plan Administrator or Reorganized Debtor, as applicable, together with an appropriate indemnity

 in the customary form. Any such Holder who holds physical certificates and fails to surrender

 such certificates, notes, or other instruments, or otherwise fails to deliver an affidavit of loss and

 indemnity within three (3) months of the Effective Date, shall be deemed to have no further Senior

 Notes Claim and shall not participate in any distribution, and the distribution that would otherwise

 have been made to such Holder shall be distributed pro rata to all Holders who held a Claim

 pursuant to the applicable Indenture and complied with the foregoing requirements. For the

 avoidance of doubt, the foregoing provisions regarding surrender of the certificates evidencing a

 Senior Notes Claim shall only apply in circumstances in which physical certificates evidencing

 such claims have been issued and the Indenture Trustee elects to require such surrender by issuing

 a notice to holders of Senior Notes Claims seeking surrender of such certificates. If such election

 is made, the Indenture Trustee shall only be required to use its best efforts to obtain the surrender

 of the certificates.


                                                  77
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                Desc Main
                               Document    Page 81 of 141


 WW. Professional Compensation and Reimbursement Claims.

        166.    Except as otherwise specifically provided in the Plan, from and after the

 Confirmation Date, the Debtors shall, in the ordinary course of business and without any further

 notice to or action, order, or approval of the Bankruptcy Court, pay in Cash the reasonable and

 documented legal, professional, or other fees and expenses incurred by the Professionals. Upon

 the Confirmation Date, any requirement that Professionals comply with sections 327 through 331

 and 1103 of the Bankruptcy Code in seeking retention or compensation for services rendered after

 such date shall terminate, and the Debtors or Reorganized Debtors may employ and pay any

 Professional in the ordinary course of business without any further notice to or action, order, or

 approval of the Bankruptcy Court.

 XX.    Nonseverability of Plan Provisions upon Confirmation.

        167.    Notwithstanding the possible applicability of Bankruptcy Rules 3020(e), 6004(h),

 6006(d), 7062, 9014, or otherwise, the terms and conditions of this Confirmation Order will be

 effective and enforceable immediately upon its entry. Each term and provision of the Plan, and

 the transactions related thereto as it heretofore may have been altered or interpreted by the

 Bankruptcy Court is: (a) valid and enforceable pursuant to its terms; (b) integral to the Plan and

 may not be deleted or modified except as provided by the Plan or this Confirmation Order; and

 (c) nonseverable and mutually dependent; provided that (1) the Settlement and the releases

 provided in connection with the Settlement and the Vendor/Landlords Release shall become

 effective on the Settlement Effective Date; and (2) the waiver under section 506(c) shall be in

 effect upon entry of this Confirmation Order.

 YY.    Waiver or Estoppel.

        168.    Except as otherwise set forth in the Plan or this Confirmation Order, each holder of

 a Claim or Interest shall be deemed to have waived any right to assert any argument, including the


                                                 78
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                   Desc Main
                                Document    Page 82 of 141


 right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority,

 Secured, or not subordinated by virtue of an agreement made with the Debtors or their counsel (or

 any other Entity), if such agreement was not disclosed in the Plan, the Disclosure Statement, or

 papers filed with the Bankruptcy Court before the Confirmation Date.

 ZZ.    Authorization to Consummate.

        169.    The Debtors are authorized to consummate the Plan, including the Restructuring

 Transactions contemplated thereby, at any time after the entry of this Confirmation Order subject

 to satisfaction or waiver (by the required parties) of the conditions precedent to Consummation set

 forth in Article XI of the Plan. The substantial consummation of the Plan, within the meaning of

 sections 1101(2) and 1127 of the Bankruptcy Code, is deemed to occur on the first date, on or after

 the Effective Date, on which distributions are made in accordance with the terms of the Plan to

 holders of any Allowed Claims or Interests (as applicable).

 AAA. Injunctions and Automatic Stay.

        170.    Unless otherwise provided in the Plan or this Confirmation Order, all injunctions

 or stays in effect in the Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code

 or any order of the Bankruptcy Court, and extant on the Confirmation Date (excluding any

 injunctions or stays contained in the Plan or this Confirmation Order) shall remain in full force

 and effect until the closing of these Chapter 11 Cases. All injunctions or stays contained in the

 Plan or this Confirmation Order shall remain in full force and effect in accordance with their terms.

 BBB. Surcharge Motion.

        171.    Upon entry of this Confirmation Order, (i) no costs or expenses of administration

 which have been or may be incurred in the Chapter 11 Cases or any successor case(s) shall be

 charged against the Credit Agreement Primary Agent, the Term Loan B-1 Agent, any DIP Lender

 or any Term Loan Lender or their respective claims or the Collateral (as defined in the DIP


                                                   79
Case 19-80064-TLS       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                 Desc Main
                               Document    Page 83 of 141


 Agreement) pursuant to §§ 105 or 506(c) of the Bankruptcy Code or otherwise; and (ii) the

 Debtors’ Motion for an Order (I) Authorizing the Debtors to Surcharge Certain Collateral, (II)

 Allowing the Lenders’ Secured Claim in an Amount that Accounts for the Surcharge, and (III)

 Granting Related Relief [Docket No. 656] is hereby dismissed with prejudice, without the need for

 any further action by the Debtors, Reorganized Debtors, the Plan Administrator or the Court to

 effectuate such dismissal.

 CCC. Effect of Financing Orders.

        172.    On and after entry of this Confirmation Order, and notwithstanding the occurrence

 of the Effective Date, until all Prepetition ABL Claims, DIP Claims, Term Loan Secured Claims

 and all other Obligations (as defined in the DIP Agreement) are Satisfied as set forth in Article

 II.C and Article III.B of the Plan, the DIP Agreement and the Financing Orders shall continue in

 full force and effect and be binding on all parties to the same extent for all purposes, including,

 without limitation: (a) allowing the Credit Agreement Primary Agent, DIP Lenders, and Term

 Loan Lenders (as applicable) to receive distributions from the Debtors or the Reorganized Debtors,

 as applicable, under the Plan and to make further distributions to the Credit Agreement Primary

 Agent, DIP Lenders, Term Loan B Lenders, and Term Loan B-1 Lenders (as applicable) on

 account of the Claims held by such parties; (b) permitting the making of loans and advances and

 the use of cash collateral under the terms and conditions of the DIP Agreement and the Financing

 Orders, which loans, advances, use of cash collateral, and all Obligations arising in connection

 therewith, shall be secured by the Collateral (as defined in the DIP Agreement) and entitled to all

 of the rights, protections, liens and interests under the DIP Agreement and the Financing Orders;

 (c) preserving the rights of Credit Agreement Primary Agent, DIP Lenders, Term Loan B Lenders

 and Term Loan B-1 Lenders (as applicable) to receive Payment in Full of all amounts due under

 the DIP Agreement and the Financing Orders; and (d) preserving the rights of the Credit


                                                 80
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                  Desc Main
                                Document    Page 84 of 141


 Agreement Primary Agent, DIP Lenders, Term Loan B Lenders and Term Loan B-1 Lenders (as

 applicable) to indemnification from the Debtors and the Reorganized Debtors (as applicable)

 pursuant and subject to the terms of the DIP Agreement and the Financing Orders and the

 Plan. Notwithstanding anything to the contrary in the Plan, this Confirmation Order, or otherwise,

 any releases, waivers, acknowledgments, findings of fact or conclusions of law granted or

 otherwise set forth in the DIP Agreement or Financing Orders shall survive entry of this

 Confirmation Order and remain in full force and effect at all times on and after the Effective Date.

 DDD. Dissolution of the Creditors’ Committee.

        173.    Except to the extent provided in the Plan, on the Effective Date, the Creditors’

 Committee shall dissolve, and the members of the Creditors’ Committee and their respective

 officers, employees, counsel, advisors and agents shall be released and discharged from further

 authority, duties, responsibilities and obligations related to and arising from and in connection with

 the Chapter 11 Cases, except with respect to (i) prosecuting any fee applications of the

 Professionals for the Creditors’ Committee, including payment thereon, or seeking reimbursement

 of expenses for members of the Creditors’ Committee; and (ii) prosecuting or participating in any

 appeals or stays of orders relating to the Plan until such time as such orders become Final Orders.

 Upon dissolution of the Creditors’ Committee, the retention or employment of the Creditors’

 Committee’s respective attorneys, accountants and other agents shall terminate. The Reorganized

 Debtors shall no longer be responsible for paying any fees or expenses incurred by the members

 of or advisors to the Creditors’ Committee after the Effective Date.

 EEE. Effect of Non-Occurrence of Conditions to the Effective Date.

        174.    Notwithstanding the entry of this Confirmation Order, if the Effective Date does

 not occur the Plan shall be null and void in all respects and nothing contained in the Plan or the

 Disclosure Statement shall:     (1) constitute a waiver or release of any Claims or Interests;


                                                  81
Case 19-80064-TLS        Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                   Desc Main
                                Document    Page 85 of 141


 (2) prejudice in any manner the rights of the Debtors, the Creditors’ Committee, any Holders of a

 Claim or Interest, or any other Entity; or (3) constitute an admission, acknowledgment, offer, or

 undertaking by the Debtors, any Holders, or any other Entity in any respect; provided that (i) all

 actions, waivers, releases, undertakings, rulings, acknowledgments, and other provisions set forth

 in paragraph 171 of this Confirmation Order shall not be null or void and shall continue in full

 force and effect and shall be binding upon the Debtors, any successor to the Debtors, the

 Reorganized Debtors, the Plan Administrator, and to any chapter 11 or chapter 7 Trustee appointed

 in these cases regardless of whether the Effective Date occurs; and (ii) if the Settlement Effective

 Date occurs, (a) the Settlement shall continue in full force and effect and shall not be null and void,

 and all actions to occur upon the Settlement Effective Date shall continue to be approved and

 authorized, and (b) the Vendor/Landlord Release shall be and remain in full force and effect and

 shall be binding upon the Debtors, any successor to the Debtors, the Reorganized Debtors, the Plan

 Administrator, and to any chapter 11 or chapter 7 Trustee appointed in these cases.

 FFF. Miscellaneous.

        175.    Nothing in this Confirmation Order shall be deemed to (a) grant or authorize liens

 on the Debtors’ leasehold interests in real property or (b) grant or authorize rights in the Debtors’

 leasehold interests in real property to any party in a manner inconsistent with applicable law,

 including with respect to the terms of the leases.

 GGG. Effect of Conflict Between Plan and Confirmation Order.

        176.    In the event of an inconsistency between the Plan and the Disclosure Statement, the

 terms of the Plan shall control in all respects. In the event of an inconsistency between the Plan

 and the Plan Supplement, the terms of the Plan shall control. In the event of an inconsistency

 between the Confirmation Order and the Plan, the Confirmation Order shall control.




                                                   82
Case 19-80064-TLS           Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21               Desc Main
                                   Document    Page 86 of 141


 HHH. Retention of Jurisdiction.

        177.    This Bankruptcy Court retains jurisdiction over the Chapter 11 Cases, all matters

 arising out of or related to the Chapter 11 Cases and the Plan, the matters set forth in Article XIII,

 and other applicable provisions of the Plan.

 III.   Waiver of 14-Day Stay.

        178.    Notwithstanding Bankruptcy Rule 3020(e), and to the extent applicable,

 Bankruptcy Rules 6004(h), 7062, and 9014, this Confirmation Order is effective immediately and

 not subject to any stay.

 JJJ.   Final Order.

        179.    This Confirmation Order is a Final Order and the period in which an appeal must

 be filed will commence upon entry of this Confirmation Order.

  Omaha, Nebraska
  Dated: June 11, 2019                               /s/Thomas L. Saladino
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                  83
Case 19-80064-TLS   Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21   Desc Main
                           Document    Page 87 of 141


                                    Exhibit A

                                      Plan
Case 19-80064-TLS                    Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                                             Desc Main
                                            Document    Page 88 of 141


                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF NEBRASKA

                                                                                           )
In re:                                                                                     )   Chapter 11
                                                                                           )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                                             )   Case No. 19-80064 (TLS)
                                                                                           )
                                 Debtors.                                                  )   (Jointly Administered)
                                                                                           )

                             THIRD AMENDED JOINT CHAPTER 11 PLAN OF
                  SPECIALTY RETAIL SHOPS HOLDING CORP. AND ITS DEBTOR AFFILIATES


  James H.M. Sprayregen, P.C.                                                 James J. Niemeier (NE Bar No. 18838)
  Patrick J. Nash, Jr., P.C. (admitted pro hac vice)                          Michael T. Eversden (NE Bar No. 21941)
  Travis Bayer (admitted pro hac vice)                                        Lauren R. Goodman (NE Bar No. 24645)
  KIRKLAND & ELLIS LLP                                                        McGRATH NORTH MULLIN & KRATZ, PC LLO
  KIRKLAND & ELLIS INTERNATIONAL LLP                                          First National Tower, Suite 3700
  300 North LaSalle                                                           1601 Dodge Street
  Chicago, Illinois 60654                                                     Omaha, Nebraska 68102
  Telephone:            (312) 862-2000                                        Telephone:         (402) 341-3070
  Facsimile:            (312) 862-2200

  -and-

  Steven Serajeddini (admitted pro hac vice)
  Daniel Rudewicz (admitted pro hac vice)
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  601 Lexington Avenue
  New York, New York 10022
  Telephone:          (212) 446-4800
  Facsimile:          (212) 446-4900

  Co-Counsel to the Debtors and Debtors in Possession

  Dated: May 31, 2019




  1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: Specialty
         Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida Transportation LLC (4219); Penn-Daniels, LLC
         (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co.,
         LLC (2161); Shopko Holding Company, LLC (0171); Shopko Institutional Care Services Co., LLC (7112); Shopko Optical Manufacturing,
         LLC (6346); Shopko Properties, LLC (0865); Shopko Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592). The location of the
         Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
Case 19-80064-TLS                      Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                                                          Desc Main
                                              Document    Page 89 of 141


                                                               TABLE OF CONTENTS

 ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME,
       AND GOVERNING LAW ............................................................................................................................ 1
       A.     Defined Terms .................................................................................................................................. 1
       B.     Rules of Interpretation .................................................................................................................... 13
       C.     Computation of Time ...................................................................................................................... 13
       D.     Governing Law ............................................................................................................................... 13
       E.     Reference to Monetary Figures ....................................................................................................... 14
       F.     Controlling Document..................................................................................................................... 14
       G.     Nonconsolidated Plan ..................................................................................................................... 14

 ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS ......................................................... 14
       A.      Administrative Claims and Priority Tax Claims ............................................................................. 14
       B.      Professional Compensation ............................................................................................................. 15
       C.      DIP Claims ...................................................................................................................................... 16
       D.      Statutory Fees.................................................................................................................................. 16

 ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ............................. 16
       A.      Summary of Classification .............................................................................................................. 16
       B.      Treatment of Claims and Interests .................................................................................................. 17
       C.      Special Provision Governing Unimpaired Claims .......................................................................... 20
       D.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code .................. 20
       E.      Elimination of Vacant Classes ........................................................................................................ 20
       F.      Voting Classes; Presumed Acceptance by Non-Voting Classes ..................................................... 20
       G.      Subordinated Claims and Interests .................................................................................................. 20

 ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ................................................................. 20
       A.     General Settlement of Claims ......................................................................................................... 20
       B.     Restructuring Transactions ............................................................................................................. 21
       C.     Cancelation of Notes, Instruments, Certificates, and Other Documents ......................................... 21
       D.     Exemption from Certain Taxes and Fees ........................................................................................ 21
       E.     Surcharge Resolution ...................................................................................................................... 21
       F.     Asset Sales ...................................................................................................................................... 22
       G.     The Asset Sale Restructuring .......................................................................................................... 22

 ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ...................... 26
       A.     Assumption and Rejection of Executory Contracts and Unexpired Leases .................................... 26
       B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases ...................................... 26
       C.     Cure of Defaults for Assumed, or Assumed and Assigned, Executory Contracts and
              Unexpired Leases ............................................................................................................................ 26
       D.     Indemnification Obligations............................................................................................................ 27
       E.     Director and Officer Liability Insurance ......................................................................................... 27
       F.     Run-Out Claims .............................................................................................................................. 27
       G.     Modifications, Amendments, Supplements, Restatements, or Other Agreements .......................... 28
       H.     Reservation of Rights ...................................................................................................................... 28
       I.     Nonoccurrence of Effective Date .................................................................................................... 28

 ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS ........................................................................ 28
       A.     Timing and Calculation of Amounts to Be Distributed .................................................................. 28
       B.     Disbursing Agent ............................................................................................................................ 29
       C.     Rights and Powers of Disbursing Agent ......................................................................................... 29
       D.     Delivery of Distributions and Undeliverable or Unclaimed Distributions ...................................... 29
       E.     Manner of Payment. ........................................................................................................................ 30
       F.     Tax Issues and Compliance with Tax Requirements ...................................................................... 30
       G.     Allocations ...................................................................................................................................... 30


                                                                                 i
Case 19-80064-TLS                       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                                                           Desc Main
                                               Document    Page 90 of 141


             H.           No Postpetition Interest on Claims ................................................................................................. 30
             I.           Setoffs and Recoupment ................................................................................................................. 31
             J.           Claims Paid or Payable by Third Parties ......................................................................................... 31

 ARTICLE VII. THE PLAN ADMINISTRATOR .................................................................................................. 31
       A.      The Plan Administrator ................................................................................................................... 31
       B.      Wind Down ..................................................................................................................................... 33
       C.      Exculpation, Indemnification, Insurance and Liability Limitation ................................................. 34
       D.      Tax Returns ..................................................................................................................................... 34
       E.      Dissolution of the Reorganized Debtors ......................................................................................... 34

 ARTICLE VIII. RESERVES ADMINISTERED BY THE PLAN ADMINISTRATOR .................................... 34
       A.      Establishment of Reserve Accounts ................................................................................................ 34
       B.      Undeliverable Distribution Reserve ................................................................................................ 34
       C.      Wind-Down Reserve ....................................................................................................................... 35
       D.      Other Secured Claims Reserve........................................................................................................ 35
       E.      Administrative Claims Reserve....................................................................................................... 36
       F.      Priority Claims Reserve .................................................................................................................. 36
       G.      GUC Asset Sale Reserve................................................................................................................. 36
       H.      Distribution Proceeds/Priority Waterfall ......................................................................................... 37
       I.      The General Account and Distribution Reserve Account Adjustments .......................................... 37

 ARTICLE IX. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
       DISPUTED CLAIMS .................................................................................................................................. 38
       A.    Allowance of Claims ....................................................................................................................... 38
       B.    Claims Administration Responsibilities .......................................................................................... 38
       C.    Estimation of Claims ....................................................................................................................... 38
       D.    Adjustment to Claims Without Objection ....................................................................................... 39
       E.    Time to File Objections to Claims .................................................................................................. 39
       F.    Disallowance of Claims .................................................................................................................. 39
       G.    Amendments to Claims ................................................................................................................... 39
       H.    No Distributions Pending Allowance.............................................................................................. 39
       I.    Distributions After Allowance ........................................................................................................ 39

 ARTICLE X. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS.......................... 40
       A.     Compromise and Settlement of Claims, Interests, and Controversies ............................................ 40
       B.     Term of Injunctions or Stays ........................................................................................................... 40
       C.     Release of Liens ............................................................................................................................. 40
       D.     Debtor Release ............................................................................................................................... 41
       E.     Release by Holders of Claims or Interests .................................................................................. 42
       F.     Exculpation .................................................................................................................................... 42
       G.     Injunction....................................................................................................................................... 43
       H.     Protection Against Discriminatory Treatment ................................................................................ 43
       I.     Recoupment .................................................................................................................................... 43
       J.     Subordination Rights....................................................................................................................... 44

 ARTICLE XI. CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF
       THE PLAN .................................................................................................................................................. 44
       A.     Conditions Precedent to the Effective Date .................................................................................... 44
       B.     Waiver of Conditions ...................................................................................................................... 44
       C.     Substantial Consummation ............................................................................................................. 44
       D.     Effect of Nonoccurrence of Conditions to the Effective Date ........................................................ 45

 ARTICLE XII. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN............................ 45
       A.     Modification and Amendments ....................................................................................................... 45
       B.     Effect of Confirmation on Modifications ........................................................................................ 45


                                                                                 ii
Case 19-80064-TLS                       Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                                                           Desc Main
                                               Document    Page 91 of 141


             C.           Revocation or Withdrawal of the Plan ............................................................................................ 45

 ARTICLE XIII. RETENTION OF JURISDICTION ............................................................................................ 45

 ARTICLE XIV. MISCELLANEOUS PROVISIONS ............................................................................................ 47
       A.     Immediate Binding Effect ............................................................................................................... 47
       B.     Additional Documents .................................................................................................................... 47
       C.     Dissolution of the Creditors’ Committee ........................................................................................ 47
       D.     Reservation of Rights ...................................................................................................................... 48
       E.     Termination of Consent Rights ....................................................................................................... 48
       F.     Successors and Assigns................................................................................................................... 48
       G.     Service of Documents ..................................................................................................................... 48
       H.     Entire Agreement ............................................................................................................................ 49
       I.     Exhibits ........................................................................................................................................... 49
       J.     Nonseverability of Plan Provisions ................................................................................................. 49
       K.     Votes Solicited in Good Faith ......................................................................................................... 49
       L.     Waiver or Estoppel.......................................................................................................................... 49




                                                                                 iii
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 92 of 141


                                                  INTRODUCTION

           Capitalized terms used in this chapter 11 plan shall have the meanings set forth in Article I.A. The Debtors
 propose this Plan for the resolution of outstanding Claims against, and Interests in, the Debtors. Holders of Claims
 and Interests may refer to the Disclosure Statement for a discussion of the Debtors’ history, businesses, assets,
 results of operations, historical financial information, and projections of future operations, as well as a summary and
 description of the Plan. The Debtors are the proponents of the Plan within the meaning of section 1129 of the
 Bankruptcy Code, and the Plan constitutes a separate plan for each of the Debtors.

       ALL HOLDERS OF CLAIMS AND INTERESTS, TO THE EXTENT APPLICABLE, ARE
 ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY
 BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

                                             ARTICLE I.
                              DEFINED TERMS, RULES OF INTERPRETATION,
                             COMPUTATION OF TIME, AND GOVERNING LAW

 A.       Defined Terms

          As used in this Plan, capitalized terms have the meanings set forth below.

          1.        “Administrative Claim” means a Claim for costs and expenses of administration of the Debtors’
 Estates pursuant to sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the
 actual and necessary costs and expenses incurred after the Petition Date and through the Effective Date of preserving
 the Estates and operating the businesses of the Debtors; (b) Allowed Professional Fee Claims; (c) all Allowed
 requests for compensation or expense reimbursement for making a substantial contribution in the Chapter 11 Cases
 pursuant to sections 503(b)(3), (4), and (5) of the Bankruptcy Code; and (d) all DIP Claims.

          2.       “Administrative Claims Bar Date” means the deadline for Filing requests for payment of
 Administrative Claims, except as otherwise set forth in the Plan or a Final Order, which: (a) with respect to
 Administrative Claims other than Professional Fee Claims, shall be 30 days after the Effective Date; and (b) with
 respect to Professional Fee Claims, shall be 45 days after the Effective Date; provided that Filing requests for
 payment of Administrative Claims is not required, where the Plan, Bankruptcy Code, or a Final Order does not
 require such Filing.

          3.       “Administrative Claims Reserve” means the account to be established by the Reorganized Debtors
 with the Administrative Claims Reserve Amount to fund distributions to Holders of Allowed Administrative Claims
 pursuant to Article VIII.E.

          4.       “Administrative Claims Reserve Amount” means an amount equal to the lesser of (a) the total
 amount of Allowed Administrative Claims and Disputed Administrative Claims estimated by the Debtors (in
 consultation with the Creditors’ Committee and subject to the Creditors’ Committee’s consent (not to be
 unreasonably withheld)) to become Allowed Administrative Claims, and (b) the Distribution Proceeds, to the extent
 known on the Effective Date, to be allocated and paid to the Holders of Allowed Administrative Claims and
 Disputed Administrative Claims estimated by the Debtors (in consultation with the Creditors’ Committee and
 subject to the Creditors’ Committee’s consent (not to be unreasonably withheld)) to become Allowed Administrative
 Claims.

          5.       “Affiliate” shall have the meaning set forth in section 101(2) of the Bankruptcy Code.

          6.       “ASO Agreement” means the Administrative Services Only Agreement, effective January 1, 2017,
 including all cover agreements, amendments, disclosures, appendices, schedules, benefit booklets and rate
 information related thereto through which Cigna Health and Life Insurance Company processes healthcare claims of
 the Debtors’ employees for the Debtors’ self insured employee healthcare benefits plan.
Case 19-80064-TLS             Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                               Desc Main
                                     Document    Page 93 of 141


         7.       “Asset Purchase Agreement” means one or more asset purchase agreements pursuant to which the
 Asset Sales are consummated, in each case in form and substance reasonably acceptable to Credit Agreement
 Primary Agent.

          8.       “Asset Sales” means the sale or sales of all, substantially all, or certain of the Debtors’ assets under
 this Plan pursuant to an Asset Purchase Agreement or as otherwise authorized by order of the Bankruptcy Court or
 the Bankruptcy Code in each case with the consent of the Credit Agreement Primary Agent (such consent not to be
 unreasonably withheld).

          9.       “Asset Sale Restructuring” means a restructuring under this Plan providing for the Asset Sales.

           10.      “Allowed” means, with respect to any Claim, except as otherwise provided herein: (a) a Claim
 that is evidenced by a Proof of Claim timely Filed by the Bar Date (or for which Claim under the Plan, the
 Bankruptcy Code, or a Final Order of the Bankruptcy Court a Proof of Claim is not or shall not be required to be
 Filed); (b) a Claim that is listed in the Schedules as not contingent, not unliquidated, and not disputed, and for which
 no Proof of Claim has been timely filed; or (c) a Claim Allowed pursuant to the Plan, any stipulation approved by
 the Bankruptcy Court, any contract, instrument, indenture, or other agreement entered into or assumed in connection
 with the Plan, or a Final Order of the Bankruptcy Court; provided that, with respect to a Claim described in clauses
 (a) and (b) above, such Claim shall be considered Allowed only if and to the extent that with respect to such Claim
 no objection to the allowance thereof has been interposed within the applicable period of time fixed by the Plan, the
 Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or if such an objection is so interposed, such
 Claim shall have been Allowed by a Final Order. Any Claim that has been or is hereafter listed in the Schedules as
 contingent, unliquidated, or disputed, and for which no Proof of Claim or Interest is or has been timely Filed, is not
 considered Allowed and shall be expunged without further action by the Debtors and without further notice to any
 party or action, approval, or order of the Bankruptcy Court. Notwithstanding anything to the contrary herein, (I) no
 Claim of any Entity subject to section 502(d) of the Bankruptcy Code shall be deemed Allowed unless and until
 such Entity pays in full the amount that it owes and (II) the Revolving Loan A Lenders, Revolving Loan A-1
 Lenders, Term Loan B Lenders, and Term Loan B-1 Lender(s) shall not be required to file a Proof of Claim. A
 Proof of Claim Filed after the Bar Date shall not be Allowed for any purposes whatsoever absent entry of a Final
 Order allowing such late-Filed Claim. “Allow” and “Allowing” shall have correlative meanings.

           11.     “Avoidance Actions” means any and all avoidance, recovery, subordination, or other claims,
 actions, or remedies which any of the Debtors, the debtors in possession, the Estates, or other appropriate parties in
 interest have asserted or may assert under sections 502, 510, 542, 544, 545, or 547 through 553 of the Bankruptcy
 Code or under similar or related state or federal statutes and common law.

         12.       “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as amended
 from time to time, as applicable to the Chapter 11 Cases.

         13.       “Bankruptcy Court” means the United States Bankruptcy Court for the District of Nebraska
 having jurisdiction over the Chapter 11 Cases, and, to the extent of the withdrawal of reference under 28 U.S.C.
 § 157 and/or the General Order of the District Court pursuant to section 151 of title 28 of the United States Code, the
 United States District Court for the District of Nebraska.

         14.      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as applicable to the
 Chapter 11 Cases, promulgated under section 2075 of the Judicial Code and the general, local, and chambers rules of
 the Bankruptcy Court, each as amended from time to time.

          15.     “Bar Date” means the dates established by the Bankruptcy Court by which Proofs of Claim must
 be Filed; provided that the Claims of the Revolving Loan A Lenders, Revolving Loan A-1 Lenders, Term Loan B
 Lenders, and Term Loan B-1 Lender(s) shall not be subject to the Bar Date

         16.      “Business Day” means any day, other than a Saturday, Sunday, or “legal holiday” (as defined in
 Bankruptcy Rule 9006(a)).




                                                             2
Case 19-80064-TLS             Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                               Desc Main
                                     Document    Page 94 of 141


           17.     “Cash” means the legal tender of the United States of America or the equivalent thereof.

          18.      “Cash Consideration” means any proceeds paid or payable in Cash by buyers to the Debtors in
 connection with the Asset Sales; provided, however, that Cash Consideration includes any Cash or Cash equivalents
 returned (whether before or after the Effective Date) to the Debtors or their Estates, including (a) the return of any
 deposits of Cash or Cash equivalents and (b) the release of Cash or Cash equivalents used to collateralize any of the
 Debtors’ surety bonds, insurance policies, or utility contracts.

           19.      “Causes of Action” means any claims, damages, remedies, causes of action, demands, rights,
 actions, suits, obligations, liabilities, accounts, defenses, offsets, powers, privileges, licenses, and franchises of any
 kind or character whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising,
 contingent or non-contingent, matured or unmatured, suspected or unsuspected, in tort, law, equity, or otherwise.
 Causes of Action also include: (a) all rights of setoff, counterclaim, or recoupment and claims on contracts or for
 breaches of duties imposed by law; (b) the right to object to or otherwise contest Claims or Interests; (c) claims
 pursuant to sections 362, 510, 542, 543, 544 through 550, or 553 of the Bankruptcy Code; and (d) such claims and
 defenses as fraud, mistake, duress, and usury and any other defenses set forth in section 558 of the Bankruptcy
 Code.

         20.       “Chapter 11 Cases” means, when used with reference to a particular Debtor, the case pending for
 that Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court, and when used with reference to all
 of the Debtors, the procedurally consolidated and jointly administered chapter 11 cases pending for the Debtors in
 the Bankruptcy Court.

           21.     “Claim” means a claim, as defined in section 101(5) of the Bankruptcy Code, asserted against a
 Debtor.

          22.       “Claims Objection Bar Date” means the deadline for objecting to a Claim, which shall be on the
 date that is the later of (a) 180 days after the Effective Date and (b) such other period of limitation as may be
 specifically fixed by the Debtors or the Reorganized Debtors, as applicable, or by an order of the Bankruptcy Court
 for objecting to Claims.

         23.      “Claims Register” means the official register of Claims maintained by the Notice and Claims
 Agent or the Bankruptcy Court.

           24.     “Class” means a category of Claims or Interests under section 1122(a) of the Bankruptcy Code.

          25.      “Confirmation” means the entry of the Confirmation Order on the docket of the Chapter 11 Cases,
 subject to the conditions set forth in the Plan.

        26.      “Confirmation Date” means the date upon which the Bankruptcy Court enters the
 Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003 and 9021.

        27.       “Confirmation Hearing” means the hearing held by the Bankruptcy Court, if any, to consider
 Confirmation of the Plan pursuant to section 1129 of the Bankruptcy Code.

          28.      “Confirmation Order” means an order of the Bankruptcy Court confirming the Plan pursuant to
 section 1129 of the Bankruptcy Code.

           29.     “Consummation” means the occurrence of the Effective Date.

          30.       “Credit Agreement” means that certain Third Amended and Restated Loan and Security
 Agreement, dated as of February 7, 2012 (as amended, restated, supplemented, or otherwise modified from time to
 time), by and among Shopko, as borrower, and certain of its subsidiaries as borrowers or guarantors, certain lenders
 party thereto, the Credit Agreement Primary Agent, and the Term Loan B-1 Agent.




                                                             3
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 95 of 141


         31.      “Credit Agreement Primary Agent” means Wells Fargo Bank, N.A., in each of its capacities as
 Agent, Collateral Agent, and Term Loan B Agent (as each term is defined in the Credit Agreement), under the
 Credit Agreement.

         32.      “Creditors’ Committee” means the official committee of unsecured creditors appointed in the
 Chapter 11 Cases pursuant to section 1102(a) of the Bankruptcy Code.

          33.    “Cure Claim” means a monetary Claim based upon a Debtor’s defaults under any Executory
 Contract or Unexpired Lease at the time such contract or lease is assumed by such Debtor pursuant to section 365 of
 the Bankruptcy Code.

          34.       “Cure Notice” means a notice of a proposed amount to be paid on account of a Cure Claim in
 connection with an Executory Contract or Unexpired Lease to be assumed under the Plan pursuant to section 365 of
 the Bankruptcy Code, which notice shall include: (a) procedures for objecting to proposed assumptions of
 Executory Contracts and Unexpired Leases; (b) Cure Claims to be paid in connection therewith; and (c) procedures
 for resolution by the Bankruptcy Court of any related disputes.

         35.      “Cure/Assumption Objection Deadline” means the date that is 14 days after filing of the Schedule
 of Assumed Executory Contracts and Unexpired Leases with the Plan Supplement and service of the Cure Notice;
 provided that if any Executory Contract or Unexpired Lease is added to the Schedule of Assumed Executory
 Contracts and Unexpired Leases after the filing of the initial Schedule of Assumed Executory Contracts and
 Unexpired Leases, or an Executory Contract or Unexpired Lease proposed to be assumed by the Debtors or
 Reorganized Debtors is proposed to be assigned to a third party after the filing of the initial Schedule of Assumed
 Executory Contracts and Unexpired Leases, then the Cure/Assumption Objection Deadline with respect to such
 Executory Contract or Unexpired Lease shall be the earlier of (a) 14 days after service of the amended Schedule of
 Assumed Executory Contracts and Unexpired Leases with such modification and (b) the date of the scheduled
 Confirmation Hearing.

          36.     “D&O Liability Insurance Policies” means all insurance policies (including any “tail policy”) of
 any of the Debtors for liability of any current or former directors, managers, officers, and members.

           37.     “Debtors” means, collectively, each of the following (the debtors and debtors in possession in the
 Chapter 11 Cases): (a) Specialty Retail Shops Holding Corp.; (b) Pamida Stores Operating Co., LLC; (c) Pamida
 Transportation LLC; (d) Penn-Daniels, LLC; (e) Place’s Associates’ Expansion, LLC; (f) Retained R/E SPE, LLC;
 (g) Shopko Finance, LLC; (h) Shopko Gift Card Co., LLC; (i) Shopko Holding Company, LLC; (j) Shopko
 Institutional Care Services Co., LLC; (k) Shopko Optical Manufacturing, LLC; (l) Shopko Properties, LLC;
 (m) Shopko Stores Operating Co., LLC; and (n) SVS Trucking, LLC.

           38.     “DIP Agreement” means the Credit Agreement, as amended and modified by that certain
 Ratification and Amendment Agreement, dated as of January 16, 2019, by and among the Debtors and the DIP
 Lenders, as it may be amended, restated, supplemented, or otherwise modified from time to time.

          39.     “DIP Claim” means any Claim in favor of any DIP Lender against any of the Debtors arising
 under the Financing Agreements or the Financing Orders on or after the Petition Date, including Claims for all
 principal amounts outstanding, interest, fees, expenses, costs, and other charges and all other Obligations (as defined
 in the DIP Agreement) arising under the DIP Agreement as well as the adequate protection claims granted by any of
 the Financing Orders.

         40.       “DIP ABL Lenders” means, collectively, the Revolving Loan A Lenders and Revolving Loan A-1
 Lenders (as each is defined in the DIP Agreement) from time to time party to the DIP Agreement.

          41.      “DIP Lenders” means, collectively, the lenders from time to time party to the DIP Agreement.

         42.      “Disallowed” means, with respect to any Claim, a Claim or any portion thereof that: (a) has been
 disallowed by a Final Order; (b) is listed in the Schedules as zero or as contingent, disputed, or unliquidated and as



                                                           4
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 96 of 141


 to which no Proof of Claim or request for payment of an Administrative Claim has been timely Filed or deemed
 timely Filed with the Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order of the
 Bankruptcy Court or otherwise deemed timely Filed under applicable law or the Plan; (c) is not listed in the
 Schedules and as to which no Proof of Claim or request for payment of an Administrative Claim has been timely
 Filed or deemed timely Filed with the Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order
 of the Bankruptcy Court or otherwise deemed timely Filed under applicable law or the Plan; (d) has been withdrawn
 by agreement of the applicable Debtor and the Holder thereof; or (e) has been withdrawn by the Holder thereof.

          43.       “Disbursing Agent” means the Debtors, the Reorganized Debtors, or the Plan Administrator, as
 applicable, or the Entity or Entities selected by the Debtors, the Reorganized Debtors, or the Plan Administrator to
 make or facilitate distributions contemplated under the Plan.

         44.        “Disclosure Statement” means the disclosure statement for the Plan, including all exhibits and
 schedules thereto.

          45.      “Disputed” means a Claim that is not yet Allowed.

          46.      “Distribution Proceeds” means all Cash of the Debtors available on the Effective Date, after
 funding the Professional Fee Escrow Account, and thereafter all Cash of the Debtors from all sources including
 without limitation the Settlement Amount, the revenues and proceeds of all assets of the Debtors and proceeds from
 all Causes of Action, available for use and distribution in accordance with the priorities set forth under Article
 VIII.H hereof.

          47.      “Distribution Record Date” means the date for determining which Holders of Allowed Claims or
 Allowed Interests are eligible to receive distributions hereunder, which shall be the later of (a) thirty-days after the
 Effective Date or (b) such other date as designated in a Final Order of the Bankruptcy Court.

         48.     “Distribution Reserve Accounts” means the Administrative Claims Reserve, the Priority Claims
 Reserve, the Undeliverable Distribution Reserve, the Wind-Down Reserve, the Other Secured Claims Reserve, and
 the GUC Asset Sale Reserve established pursuant to this Plan.

          49.      “DTC” means the Depository Trust Company.

           50.      “Effective Date” means, with respect to the Plan, the date that is a Business Day selected by the
 Debtors, subject to the consent of the Credit Agreement Primary Agent (not to be unreasonably withheld), on which:
 (a) no stay of the Confirmation Order is in effect; (b) all conditions precedent specified in Article XI.A hereof have
 been satisfied or waived (in accordance with Article XI.B); and (c) the Plan is declared effective.

          51.      “Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy Code.

          52.      “Estate” means, as to each Debtor, the estate created for the Debtor in its Chapter 11 Case
 pursuant to section 541 of the Bankruptcy Code.

          53.       “Exculpated Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors
 and Reorganized Debtors; (b) the Credit Agreement Primary Agent; (c) the Creditors’ Committee and its respective
 members; (d) Sun Capital; and (e) with respect to each of the foregoing Entities described in clauses (a) and (b),
 such Entities' respective predecessors, successors and assigns, and current and former stockholders, members,
 limited partners, general partners, equity holders, Affiliates and its and their subsidiaries, principals, partners,
 parents, equity holders, members, employees, agents, officers, directors, managers, trustees, professionals,
 representatives, advisors, attorneys, financial advisors, accountants, investment bankers, and consultants.

          54.     “Executory Contract” means a contract to which one or more of the Debtors is a party that is
 subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.




                                                            5
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 97 of 141


        55.     “Federal Judgment Rate” means the federal judgment rate in effect as of the Petition Date,
 compounded annually.

          56.      “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11 Cases with the Bankruptcy
 Court or, with respect to the filing of a Proof of Claim or proof of Interest, the Notice and Claims Agent.

           57.     “Final Order” means: (a) an order or judgment of the Bankruptcy Court, as entered on the docket
 in any Chapter 11 Case (or any related adversary proceeding or contested matter) or the docket of any other court of
 competent jurisdiction; or (b) an order or judgment of any other court having jurisdiction over any appeal from (or
 petition seeking certiorari or other review of) any order or judgment entered by the Bankruptcy Court (or any other
 court of competent jurisdiction, including in an appeal taken) in the Chapter 11 Case (or in any related adversary
 proceeding or contested matter), in each case that has not been reversed, stayed, modified, or amended, and as to
 which the time to appeal, or seek certiorari or move for a new trial, reargument, or rehearing has expired according
 to applicable law and no appeal or petition for certiorari or other proceedings for a new trial, reargument, or
 rehearing has been timely taken, or as to which any appeal that has been taken or any petition for certiorari that has
 been or may be timely Filed has been withdrawn or resolved by the highest court to which the order or judgment
 was appealed or from which certiorari was sought or the new trial, reargument, or rehearing shall have been denied,
 resulted in no modification of such order, or has otherwise been dismissed with prejudice; provided that the
 possibility a motion under Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
 Bankruptcy Rules or the Local Bankruptcy Rules of the Bankruptcy Court, may be filed relating to such order shall
 not prevent such order from being a Final Order.

          58.      “Financing Orders” means, collectively, the interim and final orders entered by the Bankruptcy
 Court authorizing the Debtors to use cash collateral and enter into the DIP Agreement and incur postpetition
 obligations thereunder.

          59.      “General Account” means a general account maintained at an institution acceptable to Wells Fargo
 Bank, N.A.: (a) into which shall be deposited revenues and proceeds of all assets of the Debtors, including proceeds
 of the Asset Sales, and Cash of the Debtors in an amount in excess of the amount required to fund and adequately
 maintain the Distribution Reserve Accounts as described in Articles VIII.H and VIII.I. (provided that the General
 Account shall not include funds required to be deposited into the Distribution Reserve Accounts); (b) from which
 shall be made payments to any Distribution Reserve Account (other than GUC Asset Sale Reserve) in an amount
 sufficient to adequately maintain such Distribution Reserve Account as described in Article VIII.I.; and (c) from
 which payments shall be made according to the priority set forth in Article VIII.H

         60.     “General Unsecured Claim” means any Claim other than: (a) an Administrative Claim; (b) a
 Secured Tax Claim; (c) an Other Secured Claim; (d) a Priority Tax Claim; (e) an Other Priority Claim; (f) a Term
 Loan Secured Claim; (g) an Intercompany Claim; (h) a DIP Claim; or (i) a Section 510(b) Claim; provided that
 General Unsecured Claims shall include Credit Agreement Deficiency Claims, if any.

          61.      “Governmental Unit” shall have the meaning set forth in section 101(27) of the Bankruptcy Code.

          62.     “GUC Asset Sale Reserve” means a separate, segregated account to be established and maintained
 by the Plan Administrator at an institution acceptable to Wells Fargo Bank, N.A. and funded with the Distribution
 Proceeds pursuant to Article VIII.G. hereof.

          63.      “Holder” means an Entity holding a Claim or Interest, as applicable.

           64.     “Impaired” means, with respect to a Class of Claims or Interests, a Class of Claims or Interests
 that is impaired within the meaning of section 1124 of the Bankruptcy Code.

          65.      “Indenture Trustee” means Delaware Trust Company, solely in its capacity as indenture trustee
 under the that certain Indenture, dated as of March 12, 1992 (as amended, modified, or supplemented from time to
 time) between Shopko Stores, Inc., as successor issuer, and Delaware Trust Company.




                                                           6
Case 19-80064-TLS           Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                            Desc Main
                                   Document    Page 98 of 141


          66.       “Indenture Trustee Fees” means the compensation, fees, expenses, disbursements, and indemnity
 claims of the Indenture Trustee, including any fees, expenses, and disbursements of attorneys, advisors, or agents
 retained or utilized by the Indenture Trustee.

          67.      “Intercompany Claim” means any Claim held by a Debtor or a Debtor’s Affiliate against a Debtor
 or a Debtor’s Affiliate.

         68.      “Intercompany Interest” means, other than an Interest in Shopko, an Interest in one Debtor held by
 another Debtor or a Debtor’s Affiliate.

         69.      “Interest” means any equity security (as defined in section 101(16) of the Bankruptcy Code) in
 any Debtor.

           70.    “Interim Compensation Order” means the order of the Bankruptcy Court establishing procedures
 for interim compensation and reimbursement of expenses for professionals.

           71.      “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001, as amended from
 time to time, as applicable to the Chapter 11 Cases.

         72.      “Lien” shall have the meaning set forth in section 101(37) of the Bankruptcy Code.

         73.      “Notice and Claims Agent” means Prime Clerk LLC.

          74.      “Other Priority Claim” means any Claim entitled to priority in right of payment under section
 507(a) of the Bankruptcy Code, other than: (a) an Administrative Claim; or (b) a Priority Tax Claim, to the extent
 such Claim has not already been paid during the Chapter 11 Cases.

        75.       “Other Secured Claim” means any Secured Claim other than Claims arising under the Credit
 Agreement.

        76.       “Other Secured Claims Reserve” means the account to be established and maintained by the
 Plan Administrator and funded with the Other Secured Claims Reserve Amount pursuant to Article VIII.D.

           77.      “Other Secured Claims Reserve Amount” means Cash in an amount to be determined by the
 Debtors, which amount shall be funded by the Debtors and used by the Plan Administrator for the payment of
 Allowed Other Secured Claims to the extent that such Other Secured Claims have not been satisfied pursuant to
 Article III.B.2 on or before the Effective Date.

         78.      “Person” shall have the meaning set forth in section 101(41) of the Bankruptcy Code.

         79.      “Petition Date” means the date on which the Debtors commenced the Chapter 11 Cases.

           80.     “Plan” means this plan, as it may be amended or supplemented from time to time, including all
 exhibits, schedules, supplements, appendices, annexes, and attachments thereto.

           81.        “Plan Administrator” means the person selected by the Creditors’ Committee and reasonably
 acceptable to the Debtors and the Credit Agreement Primary Agent to administer the Plan Administrator Assets. All
 costs, liabilities, and expenses reasonably incurred by the Plan Administrator, and any personnel employed by the
 Plan Administrator in the performance of the Plan Administrator’s duties, shall be paid from the Plan Administrator
 Assets, subject to and in accordance with the Wind-Down Budget.

         82.     “Plan Administrator Assets” means on the Effective Date, all assets of the Estates vested in the
 Reorganized Debtors to be administered by Plan Administrator, and, thereafter, all assets held from time to time by
 Reorganized Debtors to be administered by Plan Administrator.




                                                         7
Case 19-80064-TLS           Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                             Desc Main
                                   Document    Page 99 of 141


          83.       “Plan Supplement” means the compilation of documents and forms of documents, schedules, and
 exhibits to the Plan, to be Filed by the Debtors no later than 14 days before the Confirmation Hearing or such later
 date as may be approved by the Bankruptcy Court on notice to parties in interest, and additional documents Filed
 with the Bankruptcy Court before the Effective Date as amendments to the Plan Supplement. The Plan Supplement
 shall include the following: (a) Schedule of Assumed Executory Contracts and Unexpired Leases; (b) a list of
 retained Causes of Action; (e) Asset Purchase Agreement, if any; (f) the identity of the Plan Administrator and the
 compensation of the Plan Administrator, if any; (c) the Wind-Down Budget, (d) the Wind-Down Milestones; and (e)
 any and all other documentation necessary to effectuate the Restructuring Transactions or that is contemplated by
 the Plan. The Debtors shall have the right to amend the documents contained in, and exhibits to, the Plan
 Supplement through the Effective Date in accordance with Article XII of the Plan; provided that the Debtors shall
 not amend the Schedule of Assumed Executory Contracts and Unexpired Leases or Schedule of Rejected Executory
 Contracts and Unexpired Leases after seven days prior to the Confirmation Hearing.

          84.     “Prepetition ABL Claim” means any Claim derived from or based upon the Prepetition ABL
 Loans.

         85.     “Prepetition ABL Lenders” means, collectively, the lenders providing Revolving Loan A and
 Revolving Loan A-1 loans and commitments prior to the Petition Date pursuant to the Credit Agreement.

         86.      “Prepetition ABL Loans” means, collectively, the Revolving Loan A and Revolving Loan A-1
 provided by Prepetition ABL Lenders to Debtors prior to the Petition Date.

          87.     “Priority Claims” means, collectively, Priority Tax Claims and Other Priority Claims.

           88.      “Priority Claims Reserve” means the account to be established by the Reorganized Debtors at an
 institution acceptable to Wells Fargo Bank, N.A. with the Priority Claims Reserve Amount to fund distributions to
 Holders of Allowed Priority Claims (excluding Professional Fee Claims and DIP Claims) pursuant to Article VIII.F.

           89.     “Priority Claims Reserve Amount” means an amount equal to the lesser of (a) an amount equal to
 the total amount of Allowed Priority Claims, and Disputed Priority Claims estimated by the Debtors (in consultation
 with the Creditors’ Committee and subject to the Creditors’ Committee’s consent (not to be unreasonably withheld))
 to become Allowed Priority Claims, and (b) the Distribution Proceeds, to the extent known on the Effective Date, to
 be allocated and paid to the Holders of Allowed Priority Claims and Disputed Priority Claims estimated by the
 Debtors (in consultation with the Creditors’ Committee and subject to the Creditors’ Committee’s consent (not to be
 unreasonably withheld)) to become Allowed Priority Claims, according to the priority set forth in Article VIII.F.

          90.      “Priority Tax Claim” means any Claim of a Governmental Unit of the kind specified in
 section 507(a)(8) of the Bankruptcy Code.

          91.     “Pro Rata” means the proportion that an Allowed Claim in a particular Class bears to the
 aggregate amount of Allowed Claims in that Class, or the proportion that Allowed Claims in a particular Class bear
 to the aggregate amount of Allowed Claims in a particular Class and other Classes entitled to share in the same
 recovery as such Allowed Claim under the Plan.

          92.     “Professional” means an Entity employed pursuant to a Bankruptcy Court order in accordance
 with sections 327 or 1103 of the Bankruptcy Code and to be compensated for services rendered before or on the
 Confirmation Date, pursuant to sections 327, 328, 329, 330, or 331 of the Bankruptcy Code.

          93.      “Professional Fee Claims” means all Administrative Claims for the compensation of Professionals
 and the reimbursement of expenses incurred by such Professionals through and including the Confirmation Date to
 the extent such fees and expenses have not been previously paid.

          94.     “Professional Fee Escrow Account” means an interest-bearing account funded by the Reorganized
 Debtors in an amount equal to the total Professional Fee Reserve Amount on the Effective Date.




                                                          8
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 100 of 141


          95.      “Professional Fee Reserve Amount” means the aggregate amount of Professional Fee Claims that
 the Professionals estimate they have incurred or will incur in rendering services to the Estates prior to and as of the
 Effective Date, which estimates Professionals shall deliver to the Debtors as set forth in Article II.B.3 of this Plan.

          96.      “Proof of Claim” means a proof of Claim Filed in the Chapter 11 Cases.

           97.      “Purchaser” means the purchaser under the Asset Purchase Agreement, together with its
 successors and permitted assigns (including any and all of its wholly-owned Affiliates to which it assigns any of its
 rights or obligations under the Asset Purchase Agreement).

           98.       “Reinstated” or “Reinstatement” means, with respect to Claims and Interests, that the Claim or
 Interest shall be rendered Unimpaired in accordance with section 1124 of the Bankruptcy Code.

           99.      “Released Party” means each of the following in their capacity as such: (a) the Debtors and
 Reorganized Debtors; (b) the Debtors’ current and former officers, directors, and managers; (c) the Credit
 Agreement Primary Agent; (d) the DIP Lenders; (e) the Term Loan B-1 Agent and Term Loan Lenders; (f) the
 Settlement Parties; and (g) each of the foregoing Entities’ respective predecessors, successors and assigns, and
 current and former stockholders, members, limited partners, general partners, equity holders, Affiliates and its and
 their subsidiaries, principals, partners, parents, equity holders, members, employees, agents, officers, directors,
 managers, trustees, professionals, representatives, advisors, attorneys, financial advisors, accountants, investment
 bankers, and consultants, in each case solely in their capacity as such; provided that any Holder of a Claim or
 Interest that elects to “opt out” of granting releases by timely objecting to the Plan’s third-party release provisions
 shall not be a “Released Party.”

           100.     “Releasing Party” means, collectively, and in each case solely in its capacity as such: (a) the
 Debtors, the Debtors’ Estates, and the Reorganized Debtors; (b) the Credit Agreement Primary Agent; (c) the DIP
 Lenders; (d) the Term Loan B-1 Agent and Term Loan Lenders; (e) each Holder of a Claim or Interest entitled to
 vote to accept or reject the Plan that (i) votes to accept the Plan or (ii) votes to reject the Plan or does not vote to
 accept or reject the Plan but does not affirmatively elect to “opt out” of being a Releasing Party by timely objecting
 to the Plan’s third-party release provisions; (f) each Holder of a Claim or Interest that is Unimpaired and presumed
 to accept the Plan; (g) each Holder of a Claim or Interest that is deemed to reject the Plan that does not affirmatively
 elect to “opt out” of being a Releasing Party by timely objecting to the Plan’s third-party release provisions; (h) with
 respect to the Settlement and releases of Sun Capital contained in Article X.A, all Holders of Claims and Interests
 other than those noted in the Confirmation Order that affirmatively elected to “opt out” of being a Releasing Party
 with respect to Sun Capital by timely objecting to the Settlement’s third-party release provisions; and (i) with
 respect each of the foregoing Entities described in clauses (a) through (h), such Entities’ current and former
 affiliates, and such Entities’ and such affiliates’ partners, subsidiaries, predecessors, current and former directors,
 managers, officers, equity holders (regardless of whether such interests are held directly or indirectly), members,
 principals, employees, agents, managed accounts or funds, advisors, attorneys, accountants, investment bankers,
 consultants, representatives, management companies, fund advisors, and other professionals, together with their
 respective successors and assigns.

         101.      “Reorganized Debtors” means the Debtors, or any successor thereto, by merger, consolidation, or
 otherwise, on or after the Effective Date, including Reorganized Shopko.

          102.     “Reorganized Shopko” means either: (a) Shopko, or any successor thereto, as reorganized
 pursuant to and under the Plan; or (b) a new corporation or limited liability company designated by the Debtors to,
 among other things, directly or indirectly acquire substantially all of the assets and/or stock of the Debtors and issue
 the New Shopko Interests to be distributed or sold pursuant to the Plan, or any other successor to the forgoing,
 including the Purchaser.

          103.     “Reorganized Shopko Board” means the New Board of Reorganized Shopko on and after the
 Effective Date.

          104.     “Restructuring” means the restructuring of the Debtors on the terms of the Plan.



                                                            9
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                               Desc Main
                                    Document    Page 101 of 141


         105.     “Restructuring Documents” means the Plan, the Disclosure Statement, the Plan Supplement, and
 the various agreements and other documents formalizing or implementing the Plan and the transactions
 contemplated thereunder.

          106.      “Restructuring Transactions” means those mergers, amalgamations, consolidations, arrangements,
 continuances, restructurings, transfers, conversions, dispositions, liquidations, dissolutions, or other corporate
 transactions that the Debtors reasonably determine to be necessary to implement the Restructuring, as described in
 more detail in Article IV.B herein.

          107.     “Retained Causes of Action List” means a list of all retained Claims and Causes of Action of the
 Debtors, identified in the Plan Supplement.

         108.    “Revolving Loan A” means the total Revolving Loans A made pursuant to (and as defined in) the
 Credit Agreement, made by or on behalf of certain lenders for the ratable accounts of such lenders, pursuant to the
 Credit Agreement.

          109.    “Revolving Loan A Lenders” means, collectively, the lenders providing loans and commitments
 under the Revolving Loan A.

          110.    “Revolving Loan A-1” means the total Revolving Loans A-1 made pursuant to (and as defined in)
 the Credit Agreement, made by or on behalf of certain lenders for the ratable accounts of such lenders, pursuant to
 the Credit Agreement.

          111.    “Revolving Loan A-1 Lenders” means, collectively, the lenders providing loans and commitments
 under the Revolving Loan A-1.

         112.     “Run-Out Claims” means the employee healthcare claims that were incurred, but not submitted,
 processed and paid under the ASO Agreement prior to the rejection date of the ASO Agreement, if any.

           113.    “Schedule of Assumed Executory Contracts and Unexpired Leases” means the schedule (including
 any amendments or modifications thereto), if any, of the Executory Contracts and Unexpired Leases to be assumed
 or assumed and assigned by the Debtors or the Reorganized Debtors, as applicable, pursuant to the Plan, as set forth
 in the Plan Supplement, as amended by the Debtors from time to time in accordance with the Plan, which shall be in
 form and substance acceptable to the Debtors.

          114.    “Schedule of Rejected Executory Contracts and Unexpired Leases” means the schedule (including
 any amendments or modifications thereto), if any, of the Executory Contracts and Unexpired Leases to be rejected
 by the Debtors pursuant to the Plan, as set forth in the Plan Supplement, as amended by the Debtors from time to
 time in accordance with the Plan, which shall be in form and substance acceptable to the Debtors.

         115.    “Schedules” means, collectively, the schedules of assets and liabilities, schedules of Executory
 Contracts and Unexpired Leases, and statements of financial affairs Filed by the Debtors pursuant to section 521 of
 the Bankruptcy Code and in substantial accordance with the Official Bankruptcy Forms, as the same may have been
 amended, modified, or supplemented from time to time.

         116.    “Section 510(b) Claim” means any Claim subject to subordination under section 510(b) of the
 Bankruptcy Code.

          117.      “Secured” means, when referring to a Claim: (a) secured by a Lien on property in which any of
 the Debtors has an interest, which Lien is valid, perfected, and enforceable pursuant to applicable law or by reason
 of a Bankruptcy Court order, or that is subject to setoff pursuant to section 553 of the Bankruptcy Code, to the extent
 of the value of the applicable Holder’s interest in the applicable Debtor’s interest in such property or to the extent of
 the amount subject to setoff, as applicable, as determined pursuant to section 506(a) of the Bankruptcy Code; or
 (b) Allowed pursuant to the Plan, or separate order of the Bankruptcy Court, as a secured claim, in each case subject
 to the consent of the Credit Agreement Primary Agent.



                                                            10
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                             Desc Main
                                    Document    Page 102 of 141


           118.     “Secured Tax Claim” means any Secured Claim against any of the Debtors that, absent its secured
 status, would be entitled to priority in right of payment under section 507(a)(8) of the Bankruptcy Code (determined
 irrespective of time limitations), including any related Secured Claim for penalties.

         119.      “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, together with the rules
 and regulations promulgated thereunder, as amended from time to time.

        120.       “Securities Exchange Act” means the Securities Exchange Act of 1934, 15 U.S.C. §§ 78a–78nn, as
 amended.

          121.     “Security” means a security as defined in section 2(a)(1) of the Securities Act.

           122.     “Settled Claims” means all Claims and Causes of Action made, or which could have been made,
 against the Settlement Parties in any way related to the Debtors, including, but not limited to, any Claims or Causes
 of Action on account of actual fraudulent transfer, constructive fraudulent transfer, breach of fiduciary duty, aiding
 and abetting breach of fiduciary duty, breach of contract, unjust enrichment, tortious interference with contract, and
 illegal dividends under state law.

          123.     “Settlement” means the settlement of the Settled Claims on the terms set forth in Article X.A.

          124.     “Settlement Amount” means $15,500,000 in Cash that will be contributed to the Debtors on the
 Settlement Effective Date as part of the Settlement, which amount shall be applied first to the DIP Claims and Term
 Loan Secured Claims owing to the Credit Agreement Primary Agent and Lenders and then distributed in accordance
 with Article VIII.H hereof.

           125.     “Settlement Effective Date” means, with respect to the Settlement, the date no later than 15 days
 after the Confirmation Date (or the first Business Day thereafter if such 15th day is not a Business Day) that is the
 earliest date on which all the following events have occurred (or such other date as the Debtors, the Credit
 Agreement Primary Agent, the Creditors’ Committee, and Sun Capital may agree upon (such agreement not to be
 unreasonably withheld) prior to 15 days after the Confirmation Date): (a) the Confirmation Order has become a
 Final Order; (b) the Debtors have received the Settlement Amount; (c) all DIP Claims, Prepetition ABL Claims, and
 Term Loan Secured Claims have been, or will be upon closing of the Settlement, Satisfied as set forth in Article II.C
 and Article III.B; and (d) the Debtors have filed a notice on the docket stating that the Settlement has become
 effective.

           126.     “Settlement Parties” means (a) the Debtors, and each of their respective current and former
 officers, directors, members, managers, principals, employees, agents, advisory board members, financial advisors,
 partners, attorneys, accountants, investment bankers, consultants, representatives, and other professionals, each in
 their capacity as such and (b) Sun Capital.

          127.     “Shopko” means Specialty Retail Shops Holding Corp.

          128.     “Special Committee” means the special committee created by the board of directors of Shopko.

          129.     “Spirit” means Spirit Realty L.P., Shopko Note Holding, LLC, and their affiliates.

         130.     “Store Closing GOB Sales Order” means the order of the Bankruptcy Court approving the
 Debtors’ going out of business sales in accordance with section 363 of the Bankruptcy Code, entered on February 8,
 2019 [Docket No. 364].

          131.     “Sun Capital” means (a) Sun Capital Partners, Inc., Sun SKO, LLC, Sun Capital Partners IV, LP,
 SKO Group Holding, LLC, Sun Capital Partners Management IV, LLC, and each of their respective current and
 former affiliates, parents, equity holders, shareholders, stockholders, subsidiaries and co-investors, successors,
 assigns, equity holders, shareholders, stockholders, officers, directors, members, managers, principals, employees,
 agents, advisory board members, financial advisors, partners, attorneys, accountants, investment bankers,



                                                           11
Case 19-80064-TLS           Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                             Desc Main
                                   Document    Page 103 of 141


 consultants, representatives, insurers and other professionals, each in their capacity as such, and (b) Donald Roach,
 Casey Lanza, Rick Walters, T. Scott King, Christopher Metz, David Mezzanotte, Aaron Wolfe, Bruce Roberson,
 Clarence (Bud) Terry, Michael McConvery, and Melissa Klafter, each in their capacity as an individual in clause (a)
 of this definition and as an officer and/or director of the Debtor.

            132.   “Term Loan Lenders” means, collectively, the Term Loan B Lenders and the Term Loan B-1
 Lenders.

            133.   “Term Loans” means, collectively, the Term Loan B and the Term Loan B-1.

          134.    “Term Loan B” means the total Term Loan B Commitments made pursuant to (and as defined in)
 the Credit Agreement, made by or on behalf of certain lenders for the ratable accounts of such lenders, pursuant to
 the Credit Agreement.

            135.   “Term Loan B Claim” means any Claim derived from or based upon the Term Loan B.

         136.     “Term Loan B Lenders” means, collectively, the lenders providing loans and commitments under
 the Term Loan B.

          137.    “Term Loan B-1” means the total Term Loan B-1 Commitments made pursuant to (and as defined
 in) the Credit Agreement made by or on behalf of Spirit for the ratable account of Spirit, pursuant to the Credit
 Agreement.

         138.     “Term Loan B-1 Agent” means Spirit, in its capacity as administrative and collateral agent of the
 Term Loan B-1, on behalf of itself as a lender pursuant to the terms of the Credit Agreement and any replacement or
 successor agent on behalf of Spirit as the Term Loan B-1 lenders.

            139.   “Term Loan B-1 Claim” means any Claim derived from or based upon the Term Loan B-1.

          140.   “Term Loan B-1 Lenders” means, collectively, the lenders providing loans and commitments
 under the Term Loan B-1.

          141.     “Term Loan Secured Claim” means any Claim derived from or based upon the Term Loans,
 including Claims for all principal amounts outstanding, interest, fees, expenses, costs, and other charges and
 obligations pursuant to the Credit Agreement and Financing Orders, as well as the adequate protection claims
 granted by any of the Financing Orders.

          142.     “Term Loan Secured Claim Recovery Amount” means the amount of Term Loan Secured Claims
 comprising (a) accrued and unpaid principal, (b) accrued but unpaid interest (at the non-default contract rate), and
 (c) accrued and unpaid fees and expenses.

         143.      “Undeliverable Distribution Reserve” means a segregated account established by the Plan
 Administrator established in accordance with Article VIII.B hereof.

            144.   “U.S. Trustee” means the Office of the United States Trustee for the District of Nebraska.

          145.     “Unexpired Lease” means a lease of nonresidential real property to which one or more of the
 Debtors is a party that is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

           146.    “Unimpaired” means, with respect to a Class of Claims or Interests, a Class of Claims or Interests
 that are unimpaired within the meaning of section 1124 of the Bankruptcy Code, including through payment in full
 in Cash.

            147.   “Voting Deadline” means May 22, 2019 at 5:00 p.m. (prevailing Central Time).




                                                          12
Case 19-80064-TLS             Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                               Desc Main
                                     Document    Page 104 of 141


          148.     “Wind Down” means the wind down and dissolution of the Debtors’ Estates following the
 Effective Date as set forth in Article VIII.C hereof.

           149.    “Wind-Down Amount” means Cash in an amount to be determined by the Debtors, which amount
 shall be funded by the Debtors and used by the Plan Administrator to fund the Wind Down.

          150.     “Wind-Down Budget” has the meaning set forth in Article VII.A.2.

         151.    “Wind-Down Milestones” means the deadlines, set forth in the Plan Supplement and approved by
 the Credit Agreement Primary Agent, by which the Plan Administrator must complete certain aspects of the Wind
 Down.

          152.     “Wind-Down Reserve” means a segregated account established by the Plan Administrator
 established in accordance with Article VIII.C.

 B.       Rules of Interpretation

           For purposes herein: (1) in the appropriate context, each term, whether stated in the singular or the plural,
 shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender shall
 include the masculine, feminine, and the neuter gender; (2) unless otherwise specified, any reference herein to a
 contract, lease, instrument, release, indenture, or other agreement or document being in a particular form or on
 particular terms and conditions means that the referenced document shall be substantially in that form or
 substantially on those terms and conditions; (3) unless otherwise specified, any reference herein to an existing
 document, schedule, or exhibit, whether or not Filed, having been Filed or to be Filed shall mean that document,
 schedule, or exhibit as it may thereafter be amended, modified, or supplemented; (4) any reference to an Entity as a
 Holder of a Claim or Interest includes that Entity’s successors and assigns; (5) unless otherwise specified, all
 references herein to “Articles” are references to Articles hereof or hereto; (6) unless otherwise specified, all
 references herein to exhibits are references to exhibits in the Plan Supplement; (7) unless otherwise specified, the
 words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than to a particular portion of the Plan;
 (8) captions and headings to Articles are inserted for convenience of reference only and are not intended to be a part
 of or to affect the interpretation of the Plan; (9) unless otherwise specified herein, the rules of construction set forth
 in section 102 of the Bankruptcy Code shall apply; (10) any term used in capitalized form herein that is not
 otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned
 to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be; (11) all references to docket
 numbers of documents Filed in the Chapter 11 Cases are references to the docket numbers under the Bankruptcy
 Court’s CM/ECF system; (12) all references to statutes, regulations, orders, rules of courts, and the like shall mean
 as amended from time to time, and as applicable to the Chapter 11 Cases, unless otherwise stated; (13) any
 immaterial effectuating provisions may be interpreted by the Debtors, the Reorganized Debtors, or the Plan
 Administrator in such a manner that is consistent with the overall purpose and intent of the Plan, all without further
 notice to, or action, order, or approval of, the Bankruptcy Court or any other Entity; and (14) except as otherwise
 specifically provided in the Plan to the contrary, references in the Plan to the Debtors or to the Reorganized Debtors
 shall mean the Debtors and the Reorganized Debtors, as applicable, to the extent the context requires.

 C.       Computation of Time

          Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply in
 computing any period of time prescribed or allowed herein. If the date on which a transaction may occur pursuant to
 the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next
 succeeding Business Day. Any action to be taken on the Effective Date may be taken on or as soon as reasonably
 practicable after the Effective Date.

 D.       Governing Law

         Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and
 Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of Delaware, without giving effect to



                                                            13
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 105 of 141


 the principles of conflict of laws, shall govern the rights, obligations, construction, and implementation of the Plan,
 any agreements, documents, instruments, or contracts executed or entered into in connection with the Plan (except as
 otherwise set forth in those agreements, in which case the governing law of such agreement shall control); provided
 that corporate governance matters relating to the Debtors or the Reorganized Debtors, as applicable, shall be
 governed by the laws of the state of incorporation or formation of the relevant Debtor or Reorganized Debtor, as
 applicable.

 E.       Reference to Monetary Figures

          All references in the Plan to monetary figures shall refer to currency of the United States of America,
 unless otherwise expressly provided herein.

 F.       Controlling Document

          In the event of an inconsistency between the Plan and the Disclosure Statement, the terms of the Plan shall
 control in all respects. In the event of an inconsistency between the Plan and any document included in the Plan
 Supplement, the terms of the relevant provision in the Plan shall control (unless stated otherwise in such document
 or in the Confirmation Order). In the event of an inconsistency between the Confirmation Order and the Plan, the
 Confirmation Order shall control.

 G.       Nonconsolidated Plan

          Although for purposes of administrative convenience and efficiency the Plan has been filed as a joint plan
 for each of the Debtors and presents together Classes of Claims against, and Interests in, the Debtors, the Plan does
 not provide for the substantive consolidation of any of the Debtors.

                                            ARTICLE II.
                            ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

          In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims and Priority Tax
 Claims have not been classified and, thus, are excluded from the Classes of Claims and Interests set forth in Article
 III hereof.

 A.       Administrative Claims and Priority Tax Claims

          Except as otherwise provided in this Article II.A and except with respect to Administrative Claims that are
 Professional Fee Claims or subject to 11 U.S.C. § 503(b)(1)(D), requests for payment of Allowed Administrative
 Claims must be Filed and served on the Reorganized Debtors pursuant to the procedures specified in the
 Confirmation Order and the notice of entry of the Confirmation Order no later than the Administrative Claims Bar
 Date. Holders of Administrative Claims that are required to, but do not, File and serve a request for payment of
 such Administrative Claims by such date shall be forever barred, estopped, and enjoined from asserting such
 Administrative Claims against the Debtors or their property, and such Administrative Claims shall be deemed
 discharged as of the Effective Date. Objections to such requests, if any, must be Filed and served on the
 Reorganized Debtors and the requesting party by the Claims Objection Bar Date.

           Except with respect to Administrative Claims that are Professional Fee Claims or DIP Claims, and except
 to the extent that an Administrative Claim or Priority Tax Claim has already been paid during the Chapter 11 Cases
 or a Holder of an Administrative Claim or Priority Tax Claim and the applicable Debtor(s) agree to less favorable
 treatment,(a) each Holder of an Allowed Administrative Claim shall receive, in full and final satisfaction,
 compromise, settlement, and release of and in exchange for its Claim, its Pro Rata share of the Administrative
 Claims Reserve and any applicable distributions according to the priorities set forth in Article VIII.H and I., and (b)
 each Holder of an Allowed Priority Claim shall receive, in full and final satisfaction, compromise, settlement, and
 release of and in exchange for its Claim, its Pro Rata share of the Priority Claims Reserve and any applicable
 distributions according to the priorities set forth in Section 507 of the Bankruptcy Code as set forth in Article VIII.H
 and I.



                                                           14
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                             Desc Main
                                    Document    Page 106 of 141


          The failure to object to Confirmation by a Holder of an Allowed Administrative Claim or Priority Tax
 Claim shall be deemed to be such Holder’s consent to receive treatment for such Claim that is different from that set
 forth in section 1129(a)(9) of the Bankruptcy Code; provided, however, that the Holders of such Claims shall be
 deemed to consent to the treatment on account of such Claims as provided herein. Notwithstanding the foregoing,
 no request for payment of an Administrative Claim need be Filed with respect to an Administrative Claim Allowed
 by Final Order.

          Any amounts remaining in the Administrative Claims Reserve and in the Priority Claims Reserve after
 payment of all Allowed Administrative Claims, Allowed Priority Claims, and amounts reserved for estimated
 Allowed Administrative and Priority Claims, as applicable, shall promptly be transferred to the General Account and
 shall be distributed as set forth in Article VIII.H and Article VIII.I. without any further action or order of the
 Bankruptcy Court.

 B.       Professional Compensation

          1.       Final Fee Applications and Payment of Professional Fee Claims

          All final requests for payment of Professional Fee Claims incurred during the period from the Petition Date
 through the Confirmation Date shall be Filed no later than 45 days after the Effective Date. All such final requests
 will be subject to approval by the Bankruptcy Court after notice and a hearing in accordance with the procedures
 established by the Bankruptcy Code, Bankruptcy Rules, and prior orders of the Bankruptcy Court, including the
 Interim Compensation Order, and once approved by the Bankruptcy Court, shall be promptly paid from the
 Professional Fee Escrow Account up to the full Allowed amount. To the extent that funds held in the Professional
 Fee Escrow Account are insufficient to satisfy the amount of Professional Fee Claims owing to the Professionals,
 such Professionals shall have an Allowed Administrative Claim for any such deficiency, and the Reorganized
 Debtors or the Plan Administrator, as applicable, shall pay the full unpaid amount of such Allowed Administrative
 Claim in Cash.

          2.       Professional Fee Escrow Account

          On the Effective Date, the Reorganized Debtors shall establish and fund the Professional Fee Escrow
 Account with Cash equal to the Professional Fee Reserve Amount; provided that the Professional Fee Escrow
 Account shall be funded first from Cash held in the Pre-Carve Out Trigger Notice Reserve (as defined in the
 Financing Orders), and second from Cash on hand on the Effective Date. The Professional Fee Escrow Account
 shall be maintained in trust solely for the Professionals. Such funds shall not be considered property of the Estates.
 The amount of Professional Fee Claims owing to the Professionals shall be paid in Cash to such Professionals by the
 Reorganized Debtors as soon as reasonably practicable after such Professional Fee Claims are Allowed. When all
 Allowed amounts owing to the Professionals have been paid in full, any amount remaining in the Professional Fee
 Escrow Account shall promptly be paid to the Reorganized Debtors without any further action or order of the
 Bankruptcy Court. If the Professional Fee Escrow Account is insufficient to fund the full Allowed amounts of
 Professional Fee Claims, the remaining unpaid Allowed Professional Fee Claims will be paid by the Reorganized
 Debtors.

          3.       Professional Fee Reserve Amount

          Professionals shall reasonably estimate their unpaid Professional Fee Claims, and shall deliver such
 estimate to the Debtors no later than five days before the Effective Date; provided that such estimate shall not be
 deemed to limit the amount of the fees and expenses that are the subject of the Professional’s final request for
 payment of Professional Fee Claims. If a Professional does not provide an estimate, the Debtors or Reorganized
 Debtors may estimate the unpaid and unbilled fees and expenses of such Professional.

          4.       Post-Confirmation Date Fees and Expenses

           Except as otherwise specifically provided in the Plan, from and after the Confirmation Date, the Debtors
 shall, in the ordinary course of business and without any further notice to, or action, order, or approval of, the



                                                          15
Case 19-80064-TLS             Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                                  Desc Main
                                     Document    Page 107 of 141


 Bankruptcy Court, pay in Cash the reasonable and documented legal, professional, or other fees and expenses
 incurred by the Professionals. Upon the Confirmation Date, any requirement that Professionals comply with
 sections 327 through 331 and 1103 of the Bankruptcy Code in seeking retention or compensation for services
 rendered after such date shall terminate, and the Reorganized Debtors or the Plan Administrator, as applicable, may
 employ and pay any Professional in the ordinary course of business without any further notice to, or action, order, or
 approval of, the Bankruptcy Court.

 C.       DIP Claims

         As of the Confirmation Date, the DIP Claims shall be Allowed Claims in the full amount outstanding under
 the DIP Agreement and Financing Orders, including principal, interest, fees, and expenses.

           Except to the extent that a Holder of an Allowed DIP Claim agrees to a less favorable treatment, in full and
 final satisfaction of the Allowed DIP Claims, each Holder of an Allowed DIP Claim will be paid all Distribution
 Proceeds available for distribution under Article VIII.H hereof until such Allowed DIP Claims are Satisfied. As
 used in this paragraph, “Satisfied” shall mean, in each case to the extent authorized by the Financing Orders: the
 indefeasible payment in full in Cash of all liquidated DIP Claims; the cancelation, backing, or cash collateralization
 of letters of credit under the DIP Agreement in accordance with the terms of the Financing Agreements (as defined
 in the DIP Agreement); or in the case of any contingent Obligations (as defined in the DIP Agreement), including
 any payments that have been provisionally credited to the Obligations and any continuing obligations (contingent or
 otherwise) that the Reorganized Debtors shall have furnished the Credit Agreement Primary Agent with cash
 collateral or an indemnification from a Person, and pursuant to terms and conditions, in each case which are
 satisfactory to the Credit Agreement Primary Agent; Reorganized Debtors shall have furnished the Credit
 Agreement Primary Agent with cash collateral in an amount satisfactory to the Credit Agreement Primary Agent in
 its discretion to secure payment of liabilities in respect of matters or circumstances known to Credit Agreement
 Primary Agent at the time which are reasonably expected to result in any actual loss, cost, damage or expense
 (including attorneys’ fees and legal expenses) to the Credit Agreement Primary Agent or any DIP Lender; and the
 termination of the Credit Agreement Primary Agent’s and DIP Lenders’ obligation to extend credit under the
 Financing Agreements (as defined in the DIP Agreement).

 D.       Statutory Fees

           All fees due and payable pursuant to section 1930 of Title 28 of the United States Code before the Effective
 Date shall be paid by the Debtors. On and after the Effective Date, to the extent applicable, the Reorganized
 Debtors shall pay any and all such fees when due and payable, and shall File with the Bankruptcy Court quarterly
 reports in a form reasonably acceptable to the U.S. Trustee. Each Reorganized Debtor shall remain obligated to pay
 quarterly fees to the U.S. Trustee until the earliest of the applicable Debtor’s Chapter 11 Case being closed,
 dismissed, or converted to a case under chapter 7 of the Bankruptcy Code.

                                         ARTICLE III.
                    CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

 A.       Summary of Classification

           Claims and Interests, except for DIP Claims, Administrative Claims, and Priority Tax Claims, are classified
 in the Classes set forth in this Article III. A Claim or Interest is classified in a particular Class only to the extent that
 the Claim or Interest qualifies within the description of that Class and is classified in other Classes to the extent that
 any portion of the Claim or Interest qualifies within the description of such other Classes. Except as otherwise
 provided in this Plan, a Claim or Interest also is classified in a particular Class for the purpose of receiving
 distributions pursuant to the Plan only to the extent that such Claim is an Allowed Claim in that Class and has not
 been paid, released, or otherwise satisfied before the Effective Date.




                                                              16
Case 19-80064-TLS             Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                                  Desc Main
                                     Document    Page 108 of 141


            1.      Class Identification

            The classification of Claims and Interests against each Debtor (as applicable) pursuant to the Plan is as
 follows:

      Class        Claim or Interest                       Status                         Voting Rights
       1           Other Secured Claims                    Unimpaired                     Presumed to Accept
       2           Other Priority Claims                   Impaired                       Entitled to Vote
       3           Term Loan Secured Claims                Impaired                       Entitled to Vote
       4           General Unsecured Claims                Impaired                       Entitled to Vote
       5           Intercompany Claims                     Unimpaired / Impaired          Not Entitled to Vote
       6           Intercompany Interests                  Unimpaired / Impaired          Not Entitled to Vote
       7           Interests in Shopko                     Impaired                       Deemed to Reject
       8           Section 510(b) Claims                   Impaired                       Deemed to Reject

 B.         Treatment of Claims and Interests

          Subject to Article VI hereof, each holder of an Allowed Claim or Allowed Interest, as applicable, shall
 receive under the Plan the treatment described below in full and final satisfaction, compromise, settlement, release,
 and discharge of, and in exchange for, such holder’s Allowed Claim or Allowed Interest, except to the extent
 different treatment is agreed to by the Debtors and the holder of such Allowed Claim or Allowed Interest, as
 applicable. Unless otherwise indicated, the holder of an Allowed Claim or Allowed Interest, as applicable, shall
 receive such treatment on the later of the Effective Date and the date such holder’s Claim or Interest becomes an
 Allowed Claim or Allowed Interest or as soon as reasonably practicable thereafter.


            1.      Class 1 – Other Secured Claims

                    a.       Classification: Class 1 consists of Other Secured Claims against any Debtor.

                    b.       Treatment: Each Holder of an Allowed Other Secured Claim will receive, at the Debtors’
                             election: (a) payment in full in Cash, which may come from the Other Secured Claims
                             Reserve; (b) delivery of the collateral securing any such Claim and payment of any
                             interest required under section 506(b) of the Bankruptcy Code; (c) Reinstatement of such
                             Claim; or (d) other treatment rendering such Claim Unimpaired.

                    c.       Voting: Class 1 is Unimpaired. Holders of Other Secured Claims are conclusively
                             presumed to have accepted the Plan under section 1126(f) of the Bankruptcy Code and
                             are not entitled to vote to accept or reject the Plan.

            2.      Class 2 – Other Priority Claims

                    a.       Classification: Class 2 consists of Other Priority Claims.

                    b.       Treatment: Each Holder of an Allowed Other Priority Claim will receive its Pro Rata
                             share of the Priority Claims Reserve in accordance with the priorities set forth in section
                             507 of the Bankruptcy Code. The failure to object to Confirmation by a Holder of an
                             Allowed Other Priority Claim shall be deemed to be such Holder’s consent to receive
                             treatment for such Claim that is different from that set forth in section 1129(a)(9) of the
                             Bankruptcy Code.




                                                           17
Case 19-80064-TLS    Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                             Desc Main
                            Document    Page 109 of 141


            c.      Voting: Class 2 is Impaired. Holders of Other Priority Claims are entitled to vote to
                    accept or reject the Plan.

       3.   Class 3 – Term Loan Secured Claims

            a.      Classification: Class 3 consists of all Term Loan Secured Claims.

            b.      Treatment: As of the Confirmation Date, the Term Loan Secured Claims shall be
                    Allowed Claims in the full amount outstanding under the Credit Agreement and
                    Financing Orders, including all principal, interest, fees, and expenses.

                    Each Holder of an Allowed Term Loan Secured Claim shall receive its Pro Rata share of,
                    in accordance with section 6.4 of the Credit Agreement: (a) Cash equal to the
                    outstanding amount of the Term Loan Secured Claim Recovery Amount until the Term
                    Loan Secured Claims are Satisfied (as defined below); or (b) such other amount as may
                    be agreed upon by such Holder of an Allowed Term Loan Secured Claim and the
                    Debtors.

                    As used in this paragraph, “Satisfied” shall mean: the indefeasible payment in full in
                    Cash of all liquidated Term Loan Secured Claims in an amount not to exceed the Term
                    Loan Secured Claim Recovery Amount; in the case of any contingent Obligations (as
                    defined in the DIP Agreement), including any payments that have been provisionally
                    credited to the Obligations and any continuing obligations (contingent or otherwise), that
                    the Reorganized Debtors shall have furnished the Credit Agreement Primary Agent with
                    cash collateral or an indemnification from a Person, and pursuant to terms and conditions,
                    in each case which are satisfactory to the Credit Agreement Primary Agent; the
                    Reorganized Debtors shall have furnished the Credit Agreement Primary Agent with cash
                    collateral in an amount satisfactory to the Credit Agreement Primary Agent in its
                    discretion to secure payment of liabilities in respect of matters or circumstances known to
                    Credit Agreement Primary Agent at the time which are expected to result in any actual
                    loss, cost, damage or expense (including attorneys’ fees and legal expenses) to the Credit
                    Agreement Primary Agent or any Term Loan Lender; the Debtors or Reorganized
                    Debtors, as applicable, shall have delivered to the Credit Agreement Primary Agent a
                    payoff letter in form and substance acceptable to the Credit Agreement Primary Agent;
                    and the termination of the Credit Agreement Primary Agent’s and DIP Lenders’
                    obligation to extend credit under the Financing Agreements (as defined in the DIP
                    Agreement).

            c.      Voting: Class 3 is Impaired. Holders of Allowed Term Loan Secured Claims are entitled
                    to vote to accept or reject the Plan.

       4.   Class 4 – General Unsecured Claims

            a.      Classification: Class 4 consists of all General Unsecured Claims.

                    Treatment: Each Holder of a General Unsecured Claim will receive its Pro Rata share of
                    the Distribution Proceeds as provided in Article VIII.H hereof.

            b.      Voting: Class 4 is Impaired. Holders of Allowed General Unsecured Claims are entitled
                    to vote to accept or reject the Plan.

       5.   Class 5 – Intercompany Claims

            a.      Classification: Class 5 consists of all Intercompany Claims.




                                                  18
Case 19-80064-TLS    Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                            Desc Main
                            Document    Page 110 of 141


            b.      Treatment: Each Allowed Intercompany Claim, unless otherwise provided for under the
                    Plan, will either be Reinstated or canceled and released at the option of the Debtors;
                    provided that no distributions shall be made on account of any such Intercompany
                    Claims.

            c.      Voting: Class 5 is either Unimpaired, and the Holders of Allowed Intercompany Claims
                    are conclusively presumed to have accepted the Plan under section 1126(f) of the
                    Bankruptcy Code, or Impaired, and the Holders of Allowed Intercompany Claims are
                    deemed to have rejected the Plan under section 1126(g) of the Bankruptcy Code. Holders
                    of Intercompany Claims are not entitled to vote to accept or reject the Plan.

       6.   Class 6 – Intercompany Interests

            a.      Classification: Class 6 consists of all Intercompany Interests.

            b.      Treatment: Each Allowed Intercompany Interest shall be Reinstated for administrative
                    convenience or canceled and released without any distribution on account of such
                    interests at the option of the Debtors.

                    Voting: Class 6 is either Unimpaired, and the Holders of Allowed Intercompany Interests
                    are conclusively presumed to have accepted the Plan under section 1126(f) of the
                    Bankruptcy Code, or Impaired, and the Holders of Allowed Intercompany Interests are
                    deemed to have rejected the Plan under section 1126(g) of the Bankruptcy Code. Holders
                    of Intercompany Interests are not entitled to vote to accept or reject the Plan.

       7.   Class 7 – Interests in Shopko

            a.      Classification: Class 7 consists of all Interests in Shopko.

            b.      Treatment: Each Allowed Interest in Shopko shall be canceled, released, and
                    extinguished, and will be of no further force or effect and no Holder of Interests in
                    Shopko shall be entitled to any recovery or distribution under the Plan on account of such
                    Interests.

            c.      Voting: Class 7 is Impaired. Holders of Interests in Shopko are deemed to have rejected
                    the Plan under section 1126(g) of the Bankruptcy Code and are not entitled to vote to
                    accept or reject the Plan.

       8.   Class 8 – Section 510(b) Claims

            a.      Classification: Class 8 consists of all Section 510(b) Claims.

            b.      Treatment: Section 510(b) Claims will be canceled, released, and extinguished as of the
                    Effective Date, and will be of no further force or effect, and each Holder of a Section
                    510(b) Claim will not receive any distribution on account of such Section 510(b) Claim.
                    The Debtors are not aware of any valid Section 510(b) Claims and believe that no such
                    Section 510(b) Claims exist.

            c.      Voting: Class 8 is Impaired. Holders of Section 510(b) Claims are deemed to have
                    rejected the Plan under section 1126(g) of the Bankruptcy Code and are not entitled to
                    vote to accept or reject the Plan.




                                                   19
Case 19-80064-TLS           Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                             Desc Main
                                   Document    Page 111 of 141


 C.      Special Provision Governing Unimpaired Claims

          Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ or the
 Reorganized Debtors’ rights in respect of any Unimpaired Claim, including all rights in respect of legal and
 equitable defenses to or setoffs or recoupments against any such Unimpaired Claim.

 D.      Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

          Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance
 of the Plan by at least one Impaired Class of Claims. The Debtors shall seek Confirmation of the Plan pursuant to
 section 1129(b) of the Bankruptcy Code with respect to any rejecting Class(es) of Claims and Interests. The Debtors
 reserve the right to modify the Plan in accordance with Article XII hereof to the extent, if any, that Confirmation
 pursuant to section 1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment
 applicable to a Class of Claims to render such Class of Claims Unimpaired to the extent permitted by the
 Bankruptcy Code and the Bankruptcy Rules.

 E.      Elimination of Vacant Classes

         Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed Interest or a
 Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing shall be
 deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining
 acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

 F.      Voting Classes; Presumed Acceptance by Non-Voting Classes

         If a Class of Claims or Interests is eligible to vote and no Holder of Claims or Interests, as applicable, in
 such Class votes to accept or reject the Plan, the Plan shall be presumed accepted by such Class.

 G.      Subordinated Claims and Interests

          The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and their
 respective distributions and treatments under the Plan take into account and conform to the relative priority and
 rights of the Claims and Interests in each Class in connection with any contractual, legal, and equitable
 subordination rights relating thereto, whether arising under general principles of equitable subordination,
 section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors
 or Reorganized Debtors, as applicable, reserve the right to re-classify any Allowed Claim or Allowed Interest in
 accordance with any contractual, legal, or equitable subordination relating thereto.

                                            ARTICLE IV.
                               MEANS FOR IMPLEMENTATION OF THE PLAN

 A.      General Settlement of Claims

           Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the
 classification, distributions, releases, and other benefits provided under the Plan, on the Effective Date, the
 provisions of the Plan shall constitute a good-faith compromise and settlement of the Settled Claims, and of all
 Claims, Interests, Causes of Action, and controversies released, settled, compromised, discharged, satisfied, or
 otherwise resolved pursuant to the Plan. The Plan shall be deemed a motion to approve the good-faith compromise
 and settlement of all such Claims, Interests, Causes of Action, and controversies, including the Settlement, pursuant
 to Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
 of such compromise and settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well
 as a finding by the Bankruptcy Court that such settlement and compromise is fair, equitable, reasonable, and in the
 best interests of the Debtors and their Estates.




                                                          20
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                               Desc Main
                                    Document    Page 112 of 141


 B.       Restructuring Transactions

           Before, on, and after the Effective Date, the Debtors or Reorganized Debtors, as applicable, shall take all
 actions as may be necessary or appropriate to effectuate the Restructuring Transactions, including: (a) the execution
 and delivery of any appropriate agreements or other documents of merger, consolidation, restructuring, conversion,
 disposition, transfer, dissolution, or liquidation containing terms that are consistent with the terms of the Plan, and
 that satisfy the requirements of applicable law and any other terms to which the applicable Entities may agree;
 (b) the execution and delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any
 asset, property, right, liability, debt, or obligation on terms consistent with the terms of the Plan and having other
 terms for which the applicable parties agree; (c) the filing of appropriate certificates or articles of incorporation,
 reincorporation, merger, consolidation, conversion, or dissolution pursuant to applicable state law; (d) such other
 transactions that are required to effectuate the Restructuring Transactions; (e) all transactions necessary to provide
 for the purchase of substantially all of the assets of, or Interests in, any of the Debtors by one or more Entities to be
 wholly owned by Reorganized Shopko or any other Entity pursuant to the Asset Purchase Agreement, which
 purchase may be structured as a taxable transaction for United States federal income tax purposes; and (f) all other
 actions that the applicable Entities determine to be necessary or appropriate, including making filings or recordings
 that may be required by applicable law.

 C.       Cancelation of Notes, Instruments, Certificates, and Other Documents

           On the Effective Date, except as otherwise specifically provided for in the Plan: (1) the obligations of any
 Debtor under any certificate, share, note, bond, indenture, purchase right, or other instrument or document, directly
 or indirectly evidencing or creating any indebtedness or obligation of or ownership interest, equity, or portfolio
 interest in the Debtors or any warrants, options, or other securities exercisable or exchangeable for, or convertible
 into, debt, equity, ownership, or profits interests in the Debtors giving rise to any Claim or Interest shall be canceled
 and deemed surrendered as to the Debtors and shall not have any continuing obligations thereunder; and (2) the
 obligations of the Debtors pursuant, relating, or pertaining to any agreements, indentures, certificates of designation,
 bylaws, or certificates or articles of incorporation or similar documents governing the shares, certificates, notes,
 bonds, indenture, purchase rights, options, warrants, or other instruments or documents evidencing or creating any
 indebtedness or obligation of the Debtors shall be fully released, settled, and compromised.

 D.       Exemption from Certain Taxes and Fees

           Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property pursuant hereto, including
 the Asset Sales, or the issuance, transfer or exchange of any security under the Plan shall not be subject to any
 document recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate
 transfer tax, sale or use tax, mortgage recording tax, or other similar tax or governmental assessment, and upon entry
 of the Confirmation Order, the appropriate state or local governmental officials or agents shall forgo the collection
 of any such tax or governmental assessment and accept for filing and recordation any of the foregoing instruments
 or other documents pursuant to such transfers of property without the payment of any such tax, recordation fee, or
 governmental assessment.

 E.       Surcharge Resolution

          Upon entry of the Confirmation Order, (i) no costs or expenses of administration which have been or may
 be incurred in the Chapter 11 Cases or any successor shall be charged against the Credit Agreement Primary Agent,
 the Term Loan B-1 Agent, or any DIP Lender, their respective claims or the Collateral (as defined in the DIP
 Agreement) pursuant to §§ 105 or 506(c) of the Bankruptcy Code or otherwise; and (ii) the Debtors’ Motion for an
 Order (I) Authorizing the Debtors to Surcharge Certain Collateral, (II) Allowing the Lenders’ Secured Claim in an
 Amount that Accounts for the Surcharge, and (III) Granting Related Relief [Docket No. 656] shall be dismissed with
 prejudice, without the need for any further action by the Debtors, Reorganized Debtors, the Plan Administrator or
 the Court to effectuate such dismissal. For the avoidance of doubt, the Confirmation Order shall expressly approve
 and authorize the foregoing terms, each of which shall become effective and irrevocable immediately upon entry of
 the Confirmation Order.




                                                            21
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 113 of 141


 F.       Asset Sales

          On the Effective Date, the Debtors shall consummate the Asset Sales, if any, and, among other things, the
 acquired assets, as set forth in the Asset Purchase Agreement, shall be transferred to and vest in the Purchaser free
 and clear of all Liens, Claims, charges, or other encumbrances pursuant to the terms of the Asset Purchase
 Agreement and Confirmation Order; provided that, notwithstanding anything to the contrary set forth in the Plan,
 Plan Supplement, Confirmation Order or otherwise, the Liens, claims, and rights of the Credit Agreement Primary
 Agent and DIP Lenders set forth in the Financing Orders shall continue in full force and effect on and after the
 Effective Date until all DIP Claims are paid in full in Cash and all Term Loan Secured Claims are Satisfied or
 otherwise satisfied with the consent of the Holders of such Claims. The Purchaser shall be deemed not to be a
 successor of the Debtors. On the Effective Date, the Purchaser shall pay to the Debtors the proceeds from the Asset
 Sales, as and to the extent provided for in the Asset Purchase Agreements. The Confirmation Order shall:
 (a) approve the Asset Purchase Agreement, if any; and (b) authorize the Debtors or Reorganized Debtors, as
 applicable, to undertake the transactions contemplated by the Asset Purchase Agreement, if any, including pursuant
 to sections 363, 365, 1123(a)(5)(B), and 1123(a)(5)(D) of the Bankruptcy Code.

 G.       The Asset Sale Restructuring

          1.       Vesting of Assets

           Except as otherwise provided in the Plan, the Asset Purchase Agreement (if any), or any agreement,
 instrument, or other document incorporated herein or therein, or any agreement, instrument, or other document
 incorporated in the Plan or the Plan Supplement, in each case to the extent of the Credit Agreement Primary Agent’s
 consent, on the Effective Date, the assets of the Debtors shall vest in the Reorganized Debtors for the purpose of
 liquidating the Estates, free and clear of all Liens, Claims, charges, or other encumbrances; provided that, subject to
 funding the Professional Fee Escrow Account, the collateral, or proceeds of sales of such collateral, of the
 Reorganized Debtors securing the DIP Claims, Prepetition ABL Claims, and Term Loan Secured Claims shall
 remain subject to the liens and claims of the Credit Agreement Primary Agent and Lenders (as defined in the DIP
 Agreement) to the same extent as such liens and claims were enforceable against the Debtors and the Debtors’ assets
 until such DIP Claims, Prepetition ABL Claims, and Term Loan Secured Claims are Satisfied as set forth in Article
 II.C and Article III.B. On and after the Effective Date, except as otherwise provided for in the Plan, the Financing
 Orders, or the Asset Purchase Agreement, the Debtors and the Reorganized Debtors may operate their business and
 use, acquire, or dispose of property in accordance with the Wind-Down Budget, and compromise or settle any
 Claims, Interests, or Causes of Action with the prior written consent of the Credit Agreement Primary Agent;
 provided that the Debtors and the Reorganized Debtors shall not need the consent of the Credit Agreement Primary
 Agent following the date on which all DIP Claims and Term Loan Secured Claims are Satisfied as set forth in
 Article II.C and Article III.B.

          2.       Sources of Consideration for Plan Distributions

           The Reorganized Debtors will fund distributions under the Plan with Cash on hand on the Effective Date,
 including the Settlement Amount, and the revenues and proceeds of all assets of the Debtors, including proceeds
 from all Causes of Action not settled, released, discharged, enjoined, or exculpated under the Plan or otherwise on or
 prior to the Effective Date.

           Notwithstanding anything to the contrary in the Plan or in the Asset Purchase Agreements, on the Effective
 Date, any Cause of Action not settled, released, discharged, enjoined, or exculpated under the Plan on or prior to the
 Effective Date shall vest in the Reorganized Debtors and shall be subject to administration by the Plan Administrator
 in consultation with the Credit Agreement Primary Agent; provided that the Plan Administrator shall not need to
 consult with the Credit Agreement Primary Agent following the date on which all DIP Claims and Term Loan
 Secured Claims are Satisfied as set forth in Article II.C and Article III.B; provided, further, that all Avoidance
 Actions against the Debtors’ vendors and landlords (other than with respect to any Holder of a Claim or Interest set
 forth in the Confirmation Order that “opted out” of granting releases by timely objecting to the Plan’s third-party
 release provisions, unless otherwise ordered by the Bankruptcy Court on or before Confirmation) shall be deemed
 waived, relinquished, and extinguished on the Settlement Effective Date and such Avoidance Actions shall not vest
 in the Reorganized Debtors.


                                                           22
Case 19-80064-TLS             Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                               Desc Main
                                     Document    Page 114 of 141


          3.       Reorganized Debtors

           On and after the Effective Date, the Reorganized Debtors shall continue in existence for purposes of
 (a) winding down the Debtors’ business and affairs as expeditiously as reasonably possible including overseeing the
 Store Closing GOB Sales in accordance with the Store Closing Liquidation Agreement as authorized under the Store
 Closing GOB Sales Order (as each such term is defined in the DIP Agreement), in accordance with the Wind-Down
 Budget and Wind-Down Milestones, (b) resolving Disputed Claims, (c) making distributions on account of Allowed
 Claims as provided hereunder, (d) establishing and funding the Distribution Reserve Accounts in accordance with
 the Wind-Down Budget, (e) enforcing and prosecuting claims, interests, rights, and privileges under the Causes of
 Action on the Retained Causes of Action List in an efficacious manner and only to the extent the benefits of such
 enforcement or prosecution are reasonably believed to outweigh the costs associated therewith, (f) filing appropriate
 tax returns, (g) complying with its continuing obligations under the Asset Purchase Agreement, if any, and the
 Financing Orders (as applicable), and (h) administering the Plan in an efficacious manner. The Reorganized
 Debtors shall be deemed to be substituted as the party-in-lieu of the Debtors in all matters, including (i) motions,
 contested matters, and adversary proceedings pending in the Bankruptcy Court, Financing Orders (as applicable)
 and (iii) all matters pending in any courts, tribunals, forums, or administrative proceedings outside of the
 Bankruptcy Court, in each case without the need or requirement for the Plan Administrator to file motions or
 substitutions of parties or counsel in each such matter.

          4.       Plan Administrator

           The Plan Administrator shall act for the Reorganized Debtors in the same fiduciary capacity as applicable
 to a board of managers, directors, and officers, subject to the provisions hereof (and all certificates of formation,
 membership agreements, and related documents are deemed amended by the Plan to permit and authorize the same).
 On the Effective Date, the authority, power, and incumbency of the persons acting as managers, directors, or sale
 director of the Reorganized Debtors shall be deemed to have resigned, solely in their capacities as such, and the Plan
 Administrator shall be appointed as the sole manager, sole director, and sole officer of the Reorganized Debtors, and
 shall succeed to the powers of the Reorganized Debtors’ managers, directors, and officers. From and after the
 Effective Date, the Plan Administrator shall be the sole representative of, and shall act for, the Reorganized Debtors.
 The foregoing shall not limit the authority of the Reorganized Debtors or the Plan Administrator, as applicable, to
 continue the employment any former manager or officer, including pursuant to any transition services agreement
 entered into on or after the Effective Date by and between the Reorganized Debtors and the Purchaser. The Debtors,
 after the Confirmation Date, and the Reorganized Debtors, or Plan Administrator after the Effective Date, shall be
 permitted to make payments to employees pursuant to employment programs then in effect, and to implement
 additional employee programs and make payments thereunder, without any further notice to or action, order, or
 approval of the Bankruptcy Court.

          5.       Financing Orders

           Subject to the funding of the Professional Fee Escrow Account, notwithstanding anything to the contrary
 set forth in the Plan, Plan Supplement, Confirmation Order or otherwise, the Liens, claims, and rights of the Credit
 Agreement Primary Agent and DIP Lenders set forth in the Financing Orders shall continue in full force and effect
 on and after the Effective Date until all DIP Claims and Term Loan Secured Claims are paid in full in Cash or
 otherwise satisfied with the consent of the Holder of such Claim.

          6.       Dissolution and Board of the Debtors

           As of the Effective Date, the existing board of directors or managers, as applicable, of the Debtors shall be
 dissolved without any further action required on the part of the Debtors or the Debtors’ officers, directors, managers,
 shareholders, or members, and any remaining officers, directors, managers, or managing members of any Debtor
 shall be dismissed without any further action required on the part of any such Debtor, the equity holders of the
 Debtors, the officers, directors, or managers, as applicable, of the Debtors, or the members of any Debtor. Subject
 in all respects to the terms of this Plan, the Debtors shall be dissolved as soon as practicable on or after the Effective
 Date, but in no event later than the closing of the Chapter 11 Cases.




                                                            23
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 115 of 141


          As of the Effective Date, the Plan Administrator shall act as the sole officer, director, and manager, as
 applicable, of the Debtors with respect to its affairs. Subject in all respects to the terms of this Plan, the Plan
 Administrator shall have the power and authority to take any action necessary to wind down and dissolve any of the
 Debtors, and shall: (a) file a certificate of dissolution for any of the Debtors, together with all other necessary
 corporate and company documents, to effect the dissolution of Shopko under the applicable laws of its state of
 formation; and (b) complete and file all final or otherwise required federal, state, and local tax returns and shall pay
 taxes required to be paid for any of the Debtors, and pursuant to section 505(b) of the Bankruptcy Code, request an
 expedited determination of any unpaid tax liability of any of the Debtors or their Estates for any tax incurred during
 the administration of such Debtor’s Chapter 11 Case, as determined under applicable tax laws.

          The filing by the Plan Administrator of any of the Debtors’ certificate of dissolution shall be authorized and
 approved in all respects without further action under applicable law, regulation, order, or rule, including any action
 by the stockholders, members, board of directors, or board of managers of Shopko or any of its affiliates.

          7.       Release of Liens

           Except as otherwise expressly provided herein, on the Effective Date, all Liens on any property of any
 Debtors or the Reorganized Debtors shall automatically terminate, all property subject to such Liens shall be
 automatically released, and all guarantees of any Debtors or the Reorganized Debtors shall be automatically
 discharged and released; provided, however, that notwithstanding anything to the contrary set forth in this Plan,
 subject to the funding of the Professional Fee Escrow Account, until the DIP Claims are Satisfied in accordance with
 Article II.C hereof and the Term Loan Secured Claims are Satisfied in accordance with Article III.B.3 hereof, (a) all
 Liens of the Credit Agreement Primary Agent and Lenders (as defined in the DIP Agreement) on any property of
 any Debtors or the Reorganized Debtors shall remain valid, binding, and in full effect on and after the Effective
 Date, (b) all property of the Debtors and Reorganized Debtors shall remain subject to the Liens and claims of the
 Credit Agreement Primary Agent and Lenders and shall continue to secure all Obligations (as defined in the DIP
 Agreement), DIP Claims and Term Loan Secured Claims owing to the Credit Agreement Primary Agent and
 Lenders, and (c) all guarantees of any Debtors or the Reorganized Debtors in favor of the Credit Agreement Primary
 Agent or Lenders shall be reaffirmed and remain in full force and effect.

          8.       Corporate Action

           Upon the Effective Date, all actions contemplated under the Plan, regardless of whether taken before, on, or
 after the Effective Date, shall be deemed authorized and approved in all respects, including: (a) consummation of
 the Asset Sales; and (b) all other actions contemplated under the Plan (whether to occur before, on, or after the
 Effective Date). All matters provided for in the Plan or deemed necessary or desirable by the Debtors before, on, or
 after the Effective Date involving the corporate structure of the Debtors or the Reorganized Debtors, and any
 corporate action required by the Debtors or the Reorganized Debtors in connection with the Plan or corporate
 structure of the Debtors or Reorganized Debtors, shall be deemed to have occurred and shall be in effect on the
 Effective Date, without any requirement of further action by the security holders, directors, managers, or officers of
 the Debtors or the Reorganized Debtors. Before, on, or after the Effective Date, the appropriate officers of the
 Debtors or the Reorganized Debtors, as applicable, shall be authorized to issue, execute, and deliver the agreements,
 documents, securities, and instruments contemplated under the Plan (or necessary or desirable to effect the
 transactions contemplated under the Plan) in the name of and on behalf of the Reorganized Debtors. The
 authorizations and approvals contemplated by this Article IV.G shall be effective notwithstanding any requirements
 under non-bankruptcy law.

          9.       Indenture Trustee Fees

          On or as soon as reasonably practicable after the Settlement Effective Date, the Debtors or Reorganized
 Debtors (as applicable) shall pay the Indenture Trustee in Cash up to $200,000 of any reasonable and documented
 Indenture Trustee Fees incurred by the Indenture Trustee without the need for the Indenture Trustee to file fee
 applications with the Bankruptcy Court. The Indenture Trustee shall not be entitled to assert any Claims, including
 the Indenture Trustee Fees, against the Debtors or Reorganized Debtors in excess of $200,000, and shall waive any
 such Claims against the Debtors or Reorganized Debtors.



                                                           24
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 116 of 141


          10.      Effectuating Documents; Further Transactions

           Prior to the Effective Date, the Debtors are, and on and after the Effective Date, the Reorganized Debtors,
 the Plan Administrator, and the officers and members thereof are, authorized to and may issue, execute, deliver, file,
 or record to the extent not inconsistent with any provision of this Plan such contracts, securities, instruments,
 releases, and other agreements or documents and take such actions as may be necessary or appropriate to effectuate,
 implement, and further evidence the terms and conditions of the Plan, without the need for any approvals,
 authorizations, notice, or consents, except for those expressly required pursuant to the Plan.

          11.      Preservation of Causes of Action

          Unless any Cause of Action against an Entity is expressly waived, relinquished, exculpated, released,
 compromised, or settled in the Plan or a Final Order, in accordance with section 1123(b) of the Bankruptcy Code,
 the Debtors shall convey to the Plan Administrator all rights to commence, prosecute, or settle, as appropriate, any
 and all Causes of Action, whether arising before or after the Petition Date, which shall vest in the Plan Administrator
 pursuant to the terms of the Plan. On the Settlement Effective Date, all Avoidance Actions against the Debtors’
 vendors and landlords (other than with respect to any Holder of a Claim or Interest set forth in the Confirmation
 Order that “opted out” of granting releases by timely objecting to the Plan’s third-party release provisions, unless
 otherwise ordered by the Bankruptcy Court on or before Confirmation) shall be deemed waived, relinquished, and
 extinguished, and no such Avoidance Action shall revert to the Reorganized Debtors.

            The Plan Administrator, on and after the Effective Date, may enforce all rights to commence, prosecute, or
 settle, as appropriate, any and all Causes of Action (other than Avoidance Actions waived, relinquished, released, or
 otherwise extinguished under the Plan), whether arising before or after the Petition Date, and the Plan
 Administrator’s rights to commence, prosecute, or settle such Causes of Action shall be preserved notwithstanding
 the occurrence of the Effective Date. The Plan Administrator may, in its reasonable business judgment, pursue such
 Causes of Action and may retain and compensate professionals in the analysis or pursuit of such Causes of Action to
 the extent the Plan Administrator deems appropriate, including on a contingency fee basis. No Entity may rely on
 the absence of a specific reference in the Plan or the Disclosure Statement to any Cause of Action against them as
 any indication that the Debtors or the Plan Administrator will not pursue any and all available Causes of Action
 against them. Unless any Cause of Action against an Entity is expressly waived, relinquished, exculpated, released,
 compromised, or settled in the Plan or a Final Order, the Plan Administrator expressly reserves all Causes of Action
 for later adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata, collateral
 estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to
 such Causes of Action upon, after, or as a consequence of the Confirmation or Consummation. The Plan
 Administrator reserves and shall retain the foregoing Causes of Action notwithstanding the rejection of any
 Executory Contract or Unexpired Lease during the Chapter 11 Cases or pursuant to the Plan. The Plan
 Administrator shall have the exclusive right, authority, and discretion to determine and to initiate, file, prosecute,
 enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any such Causes of Action, or to
 decline to do any of the foregoing, without the consent or approval of any third party or any further notice to, or
 action, order, or approval of, the Bankruptcy Court.

          12.      Closing the Chapter 11 Cases

          Upon the occurrence of the Effective Date, the Plan Administrator shall be permitted to close all of the
 Chapter 11 Cases except for the Chapter 11 Case of Shopko, and all contested matters relating to each of the
 Debtors, including objections to Claims, shall be administered and heard in the Chapter 11 Case of Shopko.

           When all Disputed Claims have become Allowed or Disallowed and all remaining Cash has been
 distributed in accordance with the Plan, the Plan Administrator shall seek authority from the Bankruptcy Court to
 close the Chapter 11 Case of Shopko in accordance with the Bankruptcy Code and the Bankruptcy Rules.




                                                           25
Case 19-80064-TLS           Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                             Desc Main
                                   Document    Page 117 of 141


                                      ARTICLE V.
                 TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 A.      Assumption and Rejection of Executory Contracts and Unexpired Leases

           On the Effective Date, except as otherwise provided herein, each Executory Contract and Unexpired Lease
 not previously rejected, assumed, or assumed and assigned, including any employee benefit plans, severance plans,
 and other Executory Contracts under which employee obligations arise, shall be deemed automatically rejected
 pursuant to sections 365 and 1123 of the Bankruptcy Code, unless such Executory Contract or Unexpired Lease:
 (1) is specifically described in the Plan as to be assumed in connection with confirmation of the Plan, or is
 specifically scheduled to be assumed or assumed and assigned pursuant to the Plan or the Plan Supplement;
 (2) is subject to a pending motion to assume such Unexpired Lease or Executory Contract as of the Effective Date;
 (3) is to be assumed by the Debtors or assumed by the Debtors and assigned to another third party, as applicable, in
 connection with the any sale transaction; (4) is a contract, instrument, release, indenture, or other agreement or
 document entered into in connection with the Plan; or (5) is a D&O Liability Insurance Policy. Entry of the
 Confirmation Order by the Bankruptcy Court shall constitute approval of such assumptions, assignments, and
 rejections, including the assumption of the Executory Contracts or Unexpired Leases as provided in the Plan
 Supplement, pursuant to sections 365(a) and 1123 of the Bankruptcy Code.

 B.      Claims Based on Rejection of Executory Contracts or Unexpired Leases

           Proofs of Claims with respect to Claims arising from the rejection of Executory Contracts or Unexpired
 Leases, if any, must be Filed with the Bankruptcy Court within the latest to occur of: (1) 30 days after the date of
 entry of an order of the Bankruptcy Court (including the Confirmation Order) approving such rejection; (2) 30 days
 after the Debtors provide notice of surrender of possession to a landlord of a rejected lease where surrender occurs
 after entry of an order approving such rejection; and (3) 30 days after notice of any rejection that occurs after the
 Effective Date. Any Holders of Claims arising from the rejection of an Executory Contract or Unexpired
 Lease for which Proofs of Claims were not timely Filed shall not (1) be treated as a creditor with respect to
 such Claim, (2) be permitted to vote to accept or reject the Plan on account of any Claim arising from such
 rejection, or (3) participate in any distribution in the Chapter 11 Cases on account of such Claim, and any
 Claims arising from the rejection of an Executory Contract or Unexpired Lease not Filed with the
 Bankruptcy Court within such time will be automatically Disallowed, forever barred from assertion, and
 shall not be enforceable against the Debtors, the Debtors’ Estates, the Reorganized Debtors, or the property
 for any of the foregoing without the need for any objection by the Debtors, Reorganized Debtors, or the Plan
 Administrator, as applicable, or further notice to, or action, order, or approval of, the Bankruptcy Court or
 any other Entity, and any Claim arising out of the rejection of the Executory Contract or Unexpired Lease
 shall be deemed fully compromised, settled, and released, notwithstanding anything in the Schedules or a
 Proof of Claim to the contrary. Claims arising from the rejection of the Debtors’ Executory Contracts or
 Unexpired Leases shall be classified as General Unsecured Claims and shall be treated in accordance with Article III
 of the Plan.

 C.      Cure of Defaults for Assumed, or Assumed and Assigned, Executory Contracts and Unexpired Leases

          Any monetary defaults under an Executory Contract or Unexpired Lease to be assumed, or assumed and
 assigned, shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the Cure Claim, as
 reflected on the Cure Notice or as otherwise agreed or determined by a Final Order of the Bankruptcy Court, in Cash
 on the Effective Date or as soon as reasonably practicable thereafter, subject to the limitations described below, or
 on such other terms as the parties to such Executory Contract or Unexpired Leases may otherwise agree. In the
 event of a dispute regarding: (1) the amount of any Cure Claim; (2) the ability of the Reorganized Debtors, the
 Purchaser, or any assignee, as applicable, to provide “adequate assurance of future performance” (with the meaning
 of section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired Lease to be assumed or assumed
 and assigned; or (3) any other matter pertaining to assumption or the assumption and assignment, the Cure Claims
 shall be made following the entry of a Final Order resolving the dispute and approving the assumption or the
 assumption and assignment. Notwithstanding the foregoing, nothing herein shall prevent the Reorganized Debtors
 from settling any Cure Claim without further notice to or action, order, or approval of the Bankruptcy Court.



                                                          26
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                               Desc Main
                                    Document    Page 118 of 141


          Unless otherwise provided by an order of the Bankruptcy Court or in the Asset Purchase Agreement, at
 least seven days before the Voting Deadline, the Debtors shall distribute, or cause to be distributed, Cure Notices to
 the applicable third parties. Any objection by a counterparty to an Executory Contract or Unexpired Lease to
 the proposed assumption, assumption and assignment, or related Cure Claim must be Filed by the
 Cure/Assumption Objection Deadline. Any counterparty to an Executory Contract or Unexpired Lease that fails
 to object timely to the proposed assumption, assumption and assignment, or Cure Notice will be deemed to have
 assented to such assumption or assumption and assignment, and Cure Claim. To the extent that the Debtors seek to
 assume and assign an Executory Contract or Unexpired Lease pursuant to the Plan, the Debtors will identify the
 assignee in the applicable Cure Notice and/or Schedule and provide “adequate assurance of future performance” for
 such assignee (within the meaning of section 365 of the Bankruptcy Code) under the applicable Executory Contract
 or Unexpired Lease to be assumed and assigned.

           Assumption or assumption and assignment of any Executory Contract or Unexpired Lease pursuant to the
 Plan or otherwise, and the payment of the Cure Claim, shall result in the full release and satisfaction of any Claims
 or defaults, whether monetary or nonmonetary, including defaults of provisions restricting the change in control or
 ownership interest composition or other bankruptcy-related defaults, arising under any assumed Executory Contract
 or Unexpired Lease at any time before the date that the Debtors assume or assume and assign such Executory
 Contract or Unexpired Lease. Any Proofs of Claim Filed with respect to an Executory Contract or Unexpired Lease
 that has been assumed or assumed and assigned shall be deemed Disallowed and expunged, without further notice
 to, or action, order, or approval of, the Bankruptcy Court.

 D.       Indemnification Obligations

           All indemnification obligations of the Debtors arising under or pursuant to the Credit Agreement, DIP
 Agreement, or any other of the Financing Agreements (as defined in the DIP Agreement) in place as of the Effective
 Date shall be assumed and remain in full force and effect after the Effective Date, and shall not be modified,
 reduced, discharged, impaired, or otherwise affected in any way, and shall survive Unimpaired and unaffected,
 irrespective of when such obligation arose.

 E.       Director and Officer Liability Insurance

          To the extent that the D&O Liability Insurance Policies are considered to be Executory Contracts,
 notwithstanding anything in the Plan to the contrary, effective as of the Effective Date, the Debtors shall be deemed
 to have assumed all D&O Liability Insurance Policies with respect to the Debtors’ directors, managers, officers, and
 employees serving on or before the Petition Date pursuant to section 365(a) of the Bankruptcy Code, and coverage
 for defense and indemnity under any of the D&O Liability Insurance Policies shall remain available to all
 individuals within the definition of “Insured” in any of the D&O Liability Insurance Policies. Entry of the
 Confirmation Order will constitute the Bankruptcy Court’s approval of the Debtors’ foregoing assumption of each of
 the unexpired D&O Liability Insurance Policies. Notwithstanding anything to the contrary contained herein,
 Confirmation of the Plan shall not discharge, impair, or otherwise modify any indemnity obligations assumed by the
 foregoing assumption of the D&O Liability Insurance Policies, and each such indemnity obligation will be deemed
 and treated as an Executory Contract that has been assumed by the Debtors under the Plan as to which no Proof of
 Claim need be Filed.

 F.       Run-Out Claims

         No later than five (5) business days prior to the earlier of (i) the Plan objection deadline, and (ii) the Voting
 Deadline, the Debtors shall provide Cigna Health and Life Insurance Company with written notice of its decision as
 to whether or not the Debtors propose to assume or reject the ASO Agreement under the Plan. Such decision shall
 be revocable only with the consent of Cigna Health and Life Insurance Company, provided such consent cannot be
 unreasonably withheld.

           If the Debtors propose to reject the ASO Agreement, such notice shall include the Debtors’ decision as to
 whether: (i) the payment of Run-Out Claims prior to the effective date of rejection of the ASO Agreement will
 continue to be funded by the Debtors or a successor thereto during the twelve (12) month period following such
 rejection, and the source of such funding; or (ii) the payment of Run-Out Claims will not be funded, in which case


                                                            27
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 119 of 141


 such notice shall include the name and contact information of a representative of the Debtors or their successor to
 whom Cigna Health and Life Insurance Company can direct inquiries from former employees whose healthcare
 claims will not be paid. Such decision shall be revocable only with the consent of Cigna Health and Life Insurance
 Company, provided such consent cannot be unreasonably withheld.

           Pursuant to the Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages, Salaries, Other
 Compensation, and Reimbursable Expenses and (B) Continue Employee Benefits Programs, and (II) Granting
 Related Relief [Docket No. 98] and corresponding motion [Docket No. 23], the Debtors are authorized to pay all
 prepetition and postpetition obligations on account of the Employee Compensation and Benefits Programs (as
 defined in such motion) in the ordinary course of business and continue to administer the Employee Compensation
 and Benefits Programs, including payment of prepetition obligations related thereto. Such Employee Compensation
 and Benefits Programs included health insurance programs and medical plans such as the ASO Agreement. Thus,
 until the Effective Date the Debtors have the authority to pay such Run-Out Claims. To the extent there are Run-Out
 Claims that were incurred before the Petition Date but have not yet been paid, such claimants may submit a Proof of
 Claim. To the extent a Run-Out Claim was incurred from the Petition Date to the Effective Date but has not yet been
 paid, claimants may submit a request for payment of an Administrative Claim.

 G.       Modifications, Amendments, Supplements, Restatements, or Other Agreements

           Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed shall
 include all modifications, amendments, supplements, restatements, or other agreements that in any manner affect
 such Executory Contract or Unexpired Lease, and Executory Contracts and Unexpired Leases related thereto, if any,
 including easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and any other
 interests, unless any of the foregoing agreements has been previously rejected or repudiated or is rejected or
 repudiated under the Plan.

         Modifications, amendments, supplements, and restatements to prepetition Executory Contracts and
 Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter
 the prepetition nature of the Executory Contract or Unexpired Lease, or the validity, priority, or amount of any
 Claims that may arise in connection therewith.

 H.       Reservation of Rights

          Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Schedule of
 Rejected Executory Contracts and Unexpired Leases or the Schedule of Assumed Executory Contracts and
 Unexpired Leases, nor anything contained in the Plan, shall constitute an admission by the Debtors that any such
 contract or lease is in fact an Executory Contract or Unexpired Lease or that any Debtor or Reorganized Debtor has
 any liability thereunder.

 I.       Nonoccurrence of Effective Date

          In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with
 respect to any request to extend the deadline for assuming or rejecting any Unexpired Leases pursuant to section
 365(d)(4) of the Bankruptcy Code.

                                              ARTICLE VI.
                                  PROVISIONS GOVERNING DISTRIBUTIONS

 A.       Timing and Calculation of Amounts to Be Distributed

            Unless otherwise provided in the Plan, on the Effective Date or as soon as reasonably practicable thereafter
 (or, if a Claim is not an Allowed Claim on the Effective Date, on the date that such Claim becomes Allowed or as
 soon as reasonably practicable thereafter), each Holder of an Allowed Claim or Allowed Interest (or such Holder’s
 affiliate) shall receive the full amount of the distributions that the Plan provides for Allowed Claims and Interests in
 each applicable Class. In the event that any payment or act under the Plan is required to be made or performed on a



                                                           28
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 120 of 141


 date that is not a Business Day, then the making of such payment or the performance of such act may be completed
 on the next succeeding Business Day, but shall be deemed to have been completed as of the required date. If and to
 the extent that there are Disputed Claims, distributions on account of any such Disputed Claims shall be made
 pursuant to the provisions set forth in Article VIIIX of the Plan. Except as otherwise provided in the Plan, Holders
 of Claims shall not be entitled to interest, dividends, or accruals on the distributions provided for in the Plan,
 regardless of whether such distributions are delivered on or at any time after the Effective Date.

 B.       Disbursing Agent

          Distributions under the Plan shall be made by the Disbursing Agent. The Disbursing Agent shall not be
 required to give any bond or surety or other security for the performance of its duties unless otherwise ordered by
 the Bankruptcy Court. Additionally, in the event that the Disbursing Agent is so otherwise ordered, all costs and
 expenses of procuring any such bond or surety shall be borne by the Reorganized Debtors.

 C.       Rights and Powers of Disbursing Agent

          1.       Powers of the Disbursing Agent

          The Disbursing Agent shall be empowered to: (a) effect all actions and execute all agreements,
 instruments, and other documents necessary to perform its duties under the Plan; (b) make all distributions
 contemplated hereby; (c) employ professionals to represent it with respect to its responsibilities subject to the Wind-
 Down Budget (as applicable); and (d) exercise such other powers as may be vested in the Disbursing Agent by order
 of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing Agent to be necessary and proper to
 implement the provisions hereof.

          2.       Expenses Incurred On or After the Effective Date

         Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and out-of-pocket
 expenses incurred by the Disbursing Agent on or after the Effective Date (including taxes) and any reasonable
 compensation and out of pocket expense reimbursement claims (including reasonable attorney fees and expenses)
 made by the Disbursing Agent shall be paid in Cash by the Reorganized Debtors to the extent such fees and
 expenses are set forth in the Wind-Down Budget (as applicable).

 D.       Delivery of Distributions and Undeliverable or Unclaimed Distributions

          1.       Record Date for Distribution.

           On the Distribution Record Date, the Claims Register shall be closed and any party responsible for making
 distributions shall instead be authorized and entitled to recognize only those record holders listed on the Claims
 Register as of the close of business on the Distribution Record Date.

          2.       Delivery of Distributions

          Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims, except as otherwise
 provided in this Article VI, or Interests shall be made to Holders of record as of the Distribution Record Date by the
 Disbursing Agent: (a) to the signatory set forth on any of the Proof of Claim Filed by such Holder or other
 representative identified therein (or at the last known addresses of such Holder if no Proof of Claim is Filed or if the
 Debtors have been notified in writing of a change of address); (b) at the addresses set forth in any written notices of
 address changes delivered to the Disbursing Agent after the date of any related Proof of Claim; (c) at the addresses
 reflected in the Schedules if no Proof of Claim has been Filed and the Reorganized Debtors have not received a
 written notice of a change of address; or (d) on any counsel that has appeared in the Chapter 11 Cases on such
 Holder’s behalf. Subject to this Article VI, distributions under the Plan on account of Allowed Claims shall not be
 subject to levy, garnishment, attachment, or like legal process, so that each Holder of an Allowed Claim shall have
 and receive the benefit of the distributions in the manner set forth in the Plan. The Debtors, the Disbursing Agent,




                                                           29
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                             Desc Main
                                    Document    Page 121 of 141


 the Reorganized Debtors, or the Plan Administrator, as applicable, shall not incur any liability whatsoever on
 account of any distributions under the Plan except for gross negligence or willful misconduct.

          3.       Minimum Distributions

          Holders of Allowed Claims entitled to distributions of $100 (whether Cash or otherwise) or less shall not
 receive distributions, and each such Claim shall be discharged pursuant to Article VIII and its Holder is forever
 barred pursuant to Article VIII from asserting that Claim against the Debtors, the Reorganized Debtors or the Plan
 Administrator, as applicable, or their property.

          4.       Undeliverable Distributions and Unclaimed Property

          In the event that any distribution to any Holder is returned as undeliverable, no distribution to such Holder
 shall be made unless and until the Disbursing Agent has determined the then-current address of such Holder, at
 which time such distribution shall be made to such Holder without interest; provided that such distributions shall be
 deemed unclaimed property under section 347(b) of the Bankruptcy Code at the expiration of six months from the
 Effective Date. After such date, all unclaimed property or interests in property shall revert to the applicable
 Reorganized Debtor, without need for a further order by the Bankruptcy Court (notwithstanding any applicable
 federal or state escheat, abandoned, or unclaimed property laws to the contrary), and the Claim of any Holder to
 such property or Interest in property shall be discharged and forever barred.

 E.       Manner of Payment.

          Unless otherwise set forth herein, all distributions of Cash to the Holders of Allowed Claims under the Plan
 shall be made by the Disbursing Agent. At the option of the Disbursing Agent, any Cash payment to be made under
 the Plan may be made by check or wire transfer or as otherwise required or provided in applicable agreements.

 F.       Tax Issues and Compliance with Tax Requirements

           In connection with the Plan, to the extent applicable, the Reorganized Debtors or the Plan Administrator, as
 applicable, shall comply with all tax withholding and reporting requirements imposed on them by any Governmental
 Unit, and all distributions pursuant to the Plan shall be subject to such withholding and reporting requirements.
 Notwithstanding any provision in the Plan to the contrary, the Reorganized Debtors or the Plan Administrator, as
 applicable, shall be authorized to take all actions necessary or appropriate to comply with such withholding and
 reporting requirements, including liquidating a portion of the distribution to be made under the Plan to generate
 sufficient funds to pay applicable withholding taxes, withholding distributions pending receipt of information
 necessary to facilitate such distributions, or establishing any other mechanisms they believe are reasonable and
 appropriate. The Reorganized Debtors or the Plan Administrator, as applicable, reserve the right to allocate all
 distributions made under the Plan in compliance with applicable wage garnishments, alimony, child support, and
 other spousal awards, liens, and encumbrances.

 G.       Allocations

          Distributions in respect of Allowed Claims shall be allocated first to the principal amount of such Claims
 (as determined for federal income tax purposes) and then, to the extent the consideration exceeds the principal
 amount of the Claims, to any portion of such Claims for accrued but unpaid interest as Allowed herein.

 H.       No Postpetition Interest on Claims

         Unless otherwise specifically provided for in an order of the Bankruptcy Court, the Plan, or the
 Confirmation Order, or required by applicable bankruptcy law, postpetition interest shall not accrue or be paid on
 any Claims and no Holder of a Claim shall be entitled to interest accruing on or after the Petition Date on any such
 Claim; provided that interest may accrue on the Prepetition ABL Claims, the DIP Claims and Term Loan Secured
 Claims in accordance with the terms of the DIP Agreement and Financing Orders until paid in full in Cash or
 otherwise satisfied with the consent of the Holder of such Claim.



                                                          30
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 122 of 141


 I.       Setoffs and Recoupment

          The Debtors or the Reorganized Debtors, as applicable, may, but shall not be required to, set off against or
 recoup any payments or distributions to be made pursuant to the Plan in respect of any Claims of any nature
 whatsoever that the Debtors or the Reorganized Debtors may have against the claimant, but neither the failure to do
 so nor the allowance of any Claim hereunder shall constitute a waiver or release by the Debtors, the Reorganized
 Debtors, or their successors of any such Claim it may have against the Holder of such Claim.

 J.       Claims Paid or Payable by Third Parties

          1.       Claims Paid by Third Parties

           To the extent that the Holder of an Allowed Claim receives payment in full on account of such Claim from
 a party that is not a Debtor or Reorganized Debtor, such Claim shall be Disallowed without an objection having to
 be Filed and without any further notice to, or action, order, or approval of, the Bankruptcy Court. To the extent a
 Holder of a Claim receives a distribution on account of such Claim and receives payment from a party that is not a
 Debtor or Reorganized Debtors on account of such Claim, such Holder shall, within 14 days of receipt thereof, repay
 or return the distribution to the applicable Debtor or Reorganized Debtor, to the extent the Holder’s total recovery on
 account of such Claim from the third party and under the Plan exceeds the amount of such Claim as of the date of
 any such distribution under the Plan. The failure of such Holder to timely repay or return such distribution shall
 result in the Holder owing the applicable Debtor annualized interest at the Federal Judgment Rate on such amount
 owed for each Business Day after the 14-day grace period specified above until the amount is repaid.

          2.       Claims Payable by Third Parties

           No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
 one of the Debtors’ insurance policies until the Holder of such Allowed Claim has exhausted all remedies with
 respect to such insurance policy. To the extent that one or more of the Debtors’ insurers agrees to satisfy in full or
 in part a Claim (if and to the extent adjudicated by a court of competent jurisdiction), then immediately upon such
 insurers’ agreement, the applicable portion of such Claim may be expunged without a Claims objection having to be
 Filed and without any further notice to, or action, order, or approval of, the Bankruptcy Court.

          3.       Applicability of Insurance Policies

          Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall be in
 accordance with the provisions of any applicable insurance policy. Notwithstanding anything herein to the contrary,
 nothing shall constitute or be deemed a release, settlement, satisfaction, compromise, or waiver of any Cause of
 Action that the Debtors or any other Entity may hold against any other Entity, including insurers under any policies
 of insurance or applicable indemnity, nor shall anything contained herein constitute or be deemed a waiver by such
 insurers of any defenses, including coverage defenses, held by such insurers.

                                                ARTICLE VII.
                                          THE PLAN ADMINISTRATOR

 A.       The Plan Administrator

          The powers of the Plan Administrator shall include any and all powers and authority to implement the Plan
 and to administer and distribute the Distribution Reserve Accounts and wind down the business and affairs of the
 Debtors and the Reorganized Debtors, including: (1) liquidating, receiving, holding, investing, supervising, and
 protecting the assets of the Reorganized Debtor in accordance with the Wind-Down Milestones, Wind-Down
 Budget, including overseeing the Store Closing GOB Sales in accordance with the Store Closing Liquidation
 Agreement and Store Closing GOB Sales Order (as each such term is defined in the DIP Agreement); (2) taking all
 steps to execute all instruments and documents necessary to effectuate the distributions to be made under the Plan
 from the Distribution Reserve Accounts in accordance with the Wind-Down Budget; (3) making distributions from
 the Distribution Reserve Accounts as contemplated under the Plan; (4) establishing and maintaining bank accounts



                                                           31
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                               Desc Main
                                    Document    Page 123 of 141


 in the name of the Reorganized Debtors; (5) subject to the terms set forth herein, employing, retaining, terminating,
 or replacing professionals to represent it with respect to its responsibilities or otherwise effectuating the Plan to the
 extent necessary; (6) paying all reasonable fees, expenses, debts, charges, and liabilities of the Reorganized Debtors;
 (7) administering and paying taxes of the Reorganized Debtors, including filing tax returns; (8) representing the
 interests of the Reorganized Debtors or the Estates before any taxing authority in all matters, including any action,
 suit, proceeding, or audit; and (9) exercising such other powers as may be vested in it pursuant to order of the
 Bankruptcy Court or pursuant to the Plan, or as it reasonably deems to be necessary and proper to carry out the
 provisions of the Plan, in each case of the forgoing clauses (1-9) strictly in accordance with the Wind-Down
 Milestones and Wind-Down Budget. The Plan Administrator shall provide the Credit Agreement Primary Agent
 with all non-privileged budgets, records, projections, financial information, reports and other information that the
 Credit Agreement Primary Agent (or its consultants and advisors) may reasonably request.

          The Plan Administrator may resign at any time upon 30 days’ written notice delivered to the Bankruptcy
 Court; provided that such resignation shall only become effective upon the appointment of a permanent or interim
 successor Plan Administrator (which shall be acceptable to the Credit Agreement Primary Agent). Upon its
 appointment, the successor Plan Administrator, without any further act, shall become fully vested with all of the
 rights, powers, duties, and obligations of its predecessor and all responsibilities of the predecessor Plan
 Administrator relating to the Reorganized Debtors shall be terminated.

          1.       Plan Administrator Rights and Powers

          The Plan Administrator shall retain and have all the rights, powers, and duties necessary to carry out his or
 her responsibilities under this Plan in accordance with the Wind-Down Milestones and Wind-Down Budget, and as
 otherwise provided in the Confirmation Order. The Plan Administrator shall be the exclusive trustee of the assets of
 the Reorganized Debtors for the purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well as the
 representative of the Estates appointed pursuant to section 1123(b)(3)(B) of the Bankruptcy Code.

          2.       Wind-Down Budget

          The Debtors shall include in the Plan Supplement, in form and substance satisfactory to Credit Agreement
 Primary Agent, a 13-week statement of cash receipts and disbursements (which shall include the funding of the
 Distribution Reserve Accounts, as applicable, and the Professional Fee Escrow Account) and amount of Term Loan
 Secured Claims outstanding for the consecutive 13 weeks immediately following the Effective Date, setting forth on
 a weekly basis, the anticipated uses of the Distribution Proceeds (the “Wind-Down Budget”, as may be updated,
 amended or modified from time to time with the written consent of the Credit Agreement Primary Agent). The
 Wind-Down Budget shall be filed with the Plan Supplement; provided that the Wind-Down Budget and Wind-Down
 Milestones shall be of no further force and effect upon the DIP Claims and the Term Loan Secured Claims being
 Satisfied in accordance with Article II.C and Article III.B.3 hereof.

          3.       Retention of Professionals

                    a.       The Plan Administrator shall have the right, subject to the Wind-Down Budget, to retain
 the services of attorneys, accountants, and other professionals that, in the discretion of the Plan Administrator, are
 necessary to assist the Plan Administrator in the performance of his or her duties. The reasonable fees and expenses
 of such professionals shall be paid by the Reorganized Debtors from the Wind-Down Reserve upon the monthly
 submission of statements to the Plan Administrator to the extent set forth in the Wind-Down Budget. The payment
 of the reasonable fees and expenses of the Plan Administrator’s retained professionals shall be made in the ordinary
 course of business from the Wind-Down Reserve and shall not be subject to the approval of the Bankruptcy Court.

                   b.        Until all Term Loan Secured Claims are paid or otherwise satisfied in full, the Credit
 Agreement Primary Agent shall have the right to retain the services of attorneys, accountants, and other
 professionals that, in the discretion of the Credit Agreement Primary Agent, are necessary or desirable to assist the
 Credit Agreement Primary Agent. The fees and expenses of such professionals shall be paid by the Reorganized
 Debtors from the Distribution Proceeds within five business days of submission of statements to the Plan
 Administrator. The payment of the reasonable fees and expenses of the Credit Agreement Primary Agent’s retained



                                                            32
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 124 of 141


 professionals shall be made in the ordinary course of business from the Distribution Proceeds and shall not be
 subject to the approval of the Bankruptcy Court.

          4.       Compensation of the Plan Administrator

          The Plan Administrator’s compensation, on a post-Effective Date basis, shall be as described in the Plan
 Supplement and paid out of the Wind-Down Reserve. Except as otherwise ordered by the Bankruptcy Court, the
 fees and expenses incurred by the Plan Administrator on or after the Effective Date (including taxes) and any
 reasonable compensation and expense reimbursement Claims (including attorney fees and expenses) made by the
 Plan Administrator in connection with such Plan Administrator’s duties shall be paid without any further notice to,
 or action, order, or approval of, the Bankruptcy Court in Cash from the Wind-Down Reserve if such amounts relate
 to any actions taken hereunder.

          5.       Plan Administrator Expenses

          All costs, expenses, and obligations incurred by the Plan Administrator in administering this Plan, the
 Reorganized Debtors, or in any manner connected, incidental, or related thereto, in effecting distributions from the
 Reorganized Debtors thereunder (including the reimbursement of reasonable expenses) shall be incurred and paid in
 accordance with the Wind-Down Budget. Such costs, expenses, and obligations shall be paid from the Wind-Down
 Reserve.

          The Debtors and the Plan Administrator, as applicable, shall not be required to give any bond or surety or
 other security for the performance of its duties unless otherwise ordered by the Bankruptcy Court. However, in the
 event that the Plan Administrator is so ordered after the Effective Date, all costs and expenses of procuring any such
 bond or surety shall be paid for with Cash from the Wind-Down Reserve.

 B.       Wind Down

         On and after the Effective Date, the Plan Administrator will be authorized and directed to implement the
 Plan and any applicable orders of the Bankruptcy Court in accordance with the Wind-Down Milestones and Wind-
 Down Budget, and the Plan Administrator shall have the power and authority to take any action necessary to wind
 down and dissolve the Debtors’ Estates in accordance with the Wind-Down Milestones and Wind-Down Budget.

          As soon as practicable after the Effective Date, the Plan Administrator shall: (1) cause the Debtors and the
 Reorganized Debtors, as applicable, to comply with, and abide by, the terms of the Asset Purchase Agreement and
 any other documents contemplated thereby; (2) to the extent applicable, file a certificate of dissolution or equivalent
 document, together with all other necessary corporate and company documents, to effect the dissolution of the
 Debtors under the applicable laws of their state of incorporation or formation (as applicable); and (3) take such other
 actions in accordance with the Wind-Down Milestones and Wind-Down Budget as the Plan Administrator may
 determine to be necessary or desirable to carry out the purposes of the Plan. Any certificate of dissolution or
 equivalent document may be executed by the Plan Administrator without need for any action or approval by the
 shareholders or board of directors or managers of any Debtor. From and after the Effective Date, except with
 respect to the Reorganized Debtors as set forth herein, the Debtors (1) for all purposes shall be deemed to have
 withdrawn their business operations from any state in which the Debtors were previously conducting, or are
 registered or licensed to conduct, their business operations, and shall not be required to file any document, pay any
 sum, or take any other action in order to effectuate such withdrawal, (2) shall be deemed to have canceled pursuant
 to this Plan all Interests, and (3) shall not be liable in any manner to any taxing authority for franchise, business,
 license, or similar taxes accruing on or after the Effective Date. Notwithstanding the Debtors’ dissolution, the
 Debtors shall be deemed to remain intact solely with respect to the preparation, filing, review, and resolution of
 applications for Professional Fee Claims.

          The filing of the final monthly report (for the month in which the Effective Date occurs) and all subsequent
 quarterly reports shall be the responsibility of the Plan Administrator.




                                                           33
Case 19-80064-TLS             Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                            Desc Main
                                     Document    Page 125 of 141


           Notwithstanding anything to the contrary set forth in this Plan, the Plan Supplement, the Disclosure
 Statement or otherwise, at all times on and after the Confirmation Date through the date on which the Term Loan
 Secured Claims are Satisfied in accordance with Article III.B.3 hereof, (i) the Debtors, the Reorganized Debtors, and
 the Plan Administrator shall maintain the cash management system of the Debtors (including all deposit accounts, as
 in effect immediately prior to the Confirmation Date, in all respects unless otherwise agreed in writing by the Credit
 Agreement Primary Agent); and (ii) assume, ratify, and reaffirm all agreements (including all deposit account
 control agreements) related to the deposit accounts of the Debtors, Reorganized Debtors, and Plan Administrator.

 C.       Exculpation, Indemnification, Insurance and Liability Limitation

          The Plan Administrator and all professionals retained by the Plan Administrator, each in their capacities as
 such, shall be deemed exculpated and indemnified, except for fraud, willful misconduct, or gross negligence, in all
 respects by the Reorganized Debtors. The Plan Administrator may obtain, at the expense of the Reorganized
 Debtors and with funds from the Wind-Down Reserve, commercially reasonable liability or other appropriate
 insurance with respect to the indemnification obligations of the Reorganized Debtors. The Plan Administrator may
 rely upon written information previously generated by the Debtors.

          Notwithstanding anything to the contrary contained herein, the Plan Administrator in its capacity as such,
 shall have no liability whatsoever to any party for the liabilities and/or obligations, however created, whether direct
 or indirect, in tort, contract, or otherwise, of the Debtors.

 D.       Tax Returns

           After the Effective Date, the Plan Administrator shall complete and file all final or otherwise required
 federal, state, and local tax returns for each of the Debtors, and, pursuant to section 505(b) of the Bankruptcy Code,
 may request an expedited determination of any unpaid tax liability of such Debtor or its Estate for any tax incurred
 during the administration of such Debtor’s Chapter 11 Case, as determined under applicable tax laws.

 E.       Dissolution of the Reorganized Debtors

          Upon a certification to be Filed with the Bankruptcy Court by the Plan Administrator of all distributions
 having been made and completion of all its duties under the Plan and entry of a final decree closing the last of the
 Chapter 11 Cases, the Reorganized Debtors shall be deemed to be dissolved without any further action by the
 Reorganized Debtors, including the filing of any documents with the secretary of state for the state in which the
 Reorganized Debtors is formed or any other jurisdiction. The Plan Administrator, however, shall have authority to
 take all necessary actions to dissolve the Reorganized Debtors in and withdraw the Reorganized Debtors from
 applicable state(s).

                                          ARTICLE VIII.
                        RESERVES ADMINISTERED BY THE PLAN ADMINISTRATOR

 A.       Establishment of Reserve Accounts

          The Plan Administrator shall establish each of the Distribution Reserve Accounts (which may be affected
 by either establishing a segregated account at an institution acceptable to Wells Fargo Bank, N.A. or establishing
 book entry accounts, in the sole discretion of the Plan Administrator).

 B.       Undeliverable Distribution Reserve

          1.       Deposits

          If a distribution to any Holder of an Allowed Claim is returned to the Plan Administrator as undeliverable
 or is otherwise unclaimed, such distribution shall be deposited in a segregated, interest-bearing account, designated
 as an “Undeliverable Distribution Reserve,” for the benefit of such Holder until such time as such distribution
 becomes deliverable, is claimed or is deemed to have been forfeited in accordance with Article VI.D.4 of the Plan.



                                                           34
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 126 of 141


          2.       Forfeiture

          Any Holder of an Allowed Claim that does not assert a Claim pursuant to the Plan for an undeliverable or
 unclaimed distribution within three months after the first distribution is made to such Holder shall be deemed to
 have forfeited its claim for such undeliverable or unclaimed distribution and shall be forever barred and enjoined
 from asserting any such claim for the undeliverable or unclaimed distribution against any Debtor, any Estate, the
 Plan Administrator, the Reorganized Debtors, or their respective properties or assets. In such cases, any Cash or
 other property held by the Reorganized Debtors in the Undeliverable Distribution Reserve for distribution on
 account of such claims for undeliverable or unclaimed distributions, including the interest that has accrued on such
 undeliverable or unclaimed distribution while in the Undeliverable Distribution Reserve, shall become the property
 of the Reorganized Debtors, notwithstanding any federal or state escheat laws to the contrary, and shall promptly be
 transferred to the General Account to be distributed according to the priority set forth in Article VIII.H without any
 further action or order of the Bankruptcy Court; provided that any undeliverable or unclaimed distribution on
 account of an Allowed General Unsecured Claim shall be transferred to the GUC Asset Sale Reserve.

          3.       Disclaimer

           The Plan Administrator and his or her respective agents and attorneys are under no duty to take any action
 to either (i) attempt to locate any Claim Holder or (ii) obtain an executed Internal Revenue Service Form W-9 from
 any Claim Holder; provided that, in his or her sole discretion, the Plan Administrator may periodically publish
 notice of unclaimed distributions.

          4.       Distribution from Reserve

           Within 15 Business Days after the Holder of an Allowed Claim satisfies the requirements of the Plan such
 that the distribution(s) attributable to its Claim is no longer an undeliverable or unclaimed distribution or such other
 time as the Plan Administrator determines (provided that satisfaction occurs within the time limits set forth in
 Article VI.D.4 of the Plan), the Plan Administrator shall distribute out of the Undeliverable Distribution Reserve the
 amount of the undeliverable or unclaimed distribution attributable to such Claim, including the interest that has
 accrued on such undeliverable or unclaimed distribution while in the Undeliverable Distribution Reserve, to the
 General Account.

 C.       Wind-Down Reserve

          Following payment in full of all Prepetition ABL Claims, DIP Claims, and Term Loan Secured Claims as
 set forth in Article II.C and Article III.B., the Plan Administrator shall establish the Wind-Down Reserve by
 depositing Cash, in accordance with the Wind-Down Budget, in the amount of the Wind-Down Amount into the
 Wind-Down Reserve. The Wind-Down Reserve shall be used by the Plan Administrator solely to satisfy the
 expenses of the Reorganized Debtors and the Plan Administrator as set forth in the Plan and Wind-Down Budget;
 provided that all costs and expenses associated with the winding up of the Reorganized Debtors and the storage of
 records and documents shall constitute expenses of the Reorganized Debtors and shall be paid from the Wind-Down
 Reserve to the extent set forth in the Wind-Down Budget. In no event shall the Plan Administrator be required or
 permitted to use its personal funds or assets for such purposes. Any amounts remaining in the Wind-Down Reserve
 after payment of all expenses of the Reorganized Debtors and the Plan Administrator shall promptly be transferred
 to the General Account and shall be distributed according to the priority set forth in Article VIII.H without any
 further action or order of the Bankruptcy Court.

 D.       Other Secured Claims Reserve

           Following payment in full of all Prepetition ABL Claims, DIP Claims, and Term Loan Secured Claims as
 set forth in Article II.C and Article III.B., and after funding of the Wind-Down Reserve, the Plan Administrator shall
 establish the Other Secured Claims Reserve by depositing Cash, in accordance with the Wind-Down Budget, in the
 amount of the Other Secured Claims Reserve Amount into the Other Secured Claims Reserve. The Other Secured
 Claims Reserve Amount shall be used to pay Allowed Other Secured Claims in accordance with the Wind-Down
 Budget. If all or any portion of an Other Secured Claim shall become a Disallowed Claim, then the amount on



                                                           35
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                             Desc Main
                                    Document    Page 127 of 141


 deposit in the Other Secured Claims Reserve attributable to such surplus or such Disallowed Claim, including the
 interest that has accrued on said amount while on deposit in the Other Secured Claims Reserve, shall remain in the
 Other Secured Claims Reserve to the extent that the Plan Administrator determines necessary to ensure that the Cash
 remaining in the Other Secured Claims Reserve is sufficient to ensure that all Allowed Other Secured Claims will be
 paid in accordance with the Plan, and shall otherwise promptly be transferred to the General Account to be
 distributed in accordance with the Plan without any further action or order of the Bankruptcy Court. Any amounts
 remaining in the Other Secured Claims Reserve after satisfaction of all Allowed Other Secured Claims shall
 promptly be transferred to the General Account and shall be distributed according to the priority set forth in Article
 VIII.H without any further action or order of the Bankruptcy Court.

 E.       Administrative Claims Reserve

          Following payment in full of all Prepetition ABL Claims, DIP Claims, and Term Loan Secured Claims as
 set forth in Article II.C and Article III.B., and after funding of the Wind-Down Reserve and the Other Secured
 Claims Reserve, the Plan Administrator shall establish the Administrative Claims Reserve by depositing Cash up to
 the amount of the Administrative Claims Reserve Amount into the Administrative Claims Reserve in accordance
 with the Wind-Down Budget. The Administrative Claims Reserve shall be used to pay Holders of all Allowed
 Administrative Claims (excluding Professional Fee Claims and DIP Claims) their respective Pro Rata share of the
 Administrative Claims Reserve, to the extent that such Allowed Administrative Claims have not been paid in full on
 or before the Effective Date. If all or any portion of an Administrative Claims shall become a Disallowed Claim,
 then the amount on deposit in the Administrative Claims Reserve attributable to such surplus or such Disallowed
 Claim, including the interest that has accrued on said amount while on deposit in the Administrative Claims
 Reserve, shall remain in the Administrative Claims Reserve to the extent that the Plan Administrator determines
 necessary to ensure that the Cash remaining in the Administrative Claims Reserve is sufficient to ensure that all
 Allowed Administrative Claims will be paid in accordance with the Plan, and shall otherwise promptly be
 transferred to the General Account to be distributed in accordance with the Plan without any further action or order
 of the Bankruptcy Court. Any amounts remaining in the Administrative Claims Reserve after payment of all
 Allowed Administrative Claims (excluding Professional Fee Claims and DIP Claims) shall promptly be transferred
 to the General Account and shall be allocated in accordance with Article VIII.I. without any further action or order
 of the Bankruptcy Court.

 F.       Priority Claims Reserve

           Following payment in full of all Prepetition ABL Claims, DIP Claims, and Term Loan Secured Claims as
 set forth in Article II.C and Article III.B., and after funding of the Wind-Down Reserve, the Other Secured Claims
 Reserve and the Administrative Claims Reserve, the Plan Administrator shall establish the Priority Claims Reserve
 by depositing Cash up to the amount of the Priority Claims Reserve Amount into the Priority Claims Reserve in
 accordance with the Wind-Down Budget. The Priority Claims Reserve shall be used to pay Holders of all Allowed
 Priority Claims their respective Pro Rata share of the Priority Claims Reserve pursuant to the priorities set forth in
 section 507 of the Bankruptcy Code, to the extent that such Allowed Priority Claims have not been paid in full on or
 before the Effective Date. If all or any portion of a Priority Claim shall become a Disallowed Claim, then the
 amount on deposit in the Priority Claims Reserve attributable to such surplus or such Disallowed Claim, including
 the interest that has accrued on said amount while on deposit in the Priority Claims Reserve, shall remain in the
 Priority Claims Reserve to the extent that the Plan Administrator determines necessary to ensure that the Cash
 remaining in the Priority Claims Reserve is sufficient to ensure that all Allowed Priority Claims will be paid in
 accordance with the Plan, and shall otherwise promptly be transferred to the General Account to be distributed in
 accordance with the Plan without any further action or order of the Bankruptcy Court. Any amounts remaining in
 the Priority Claims Reserve after payment of all Allowed Priority Claims shall promptly be transferred to the
 General Account and shall be distributed according to the priority set forth in Article VIII.H without any further
 action or order of the Bankruptcy Court.

 G.       GUC Asset Sale Reserve

          Following payment in full of all Prepetition ABL Claims, DIP Claims, and Term Loan Secured Claims as
 set forth in Article II.C and Article III.B., and after funding the Wind-Down Reserve, the Other Secured Claims
 Reserve, the Administrative Claims Reserve and the Priority Claims Reserve, the Plan Administrator shall establish


                                                          36
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                             Desc Main
                                    Document    Page 128 of 141


 and thereafter maintain the GUC Asset Sale Reserve in a separate, segregated account by depositing the Distribution
 Proceeds allocated to General Unsecured Claims, pursuant to the priority set forth in Article VIII.H, into the GUC
 Asset Sale Reserve. The GUC Asset Sale Reserve shall be used to pay Allowed General Unsecured Claims on a Pro
 Rata basis, provided that the Plan Administrator may, in his sole discretion, donate the funds in the GUC Asset Sale
 Reserve to a suitable charitable organization (for example, the American Bankruptcy Institute Endowment Fund,
 CARE, or similar organization) without any further action or order of the Bankruptcy Court if distribution of the
 funds to Holders of Allowed General Unsecured Claims on a Pro Rata basis is not feasible.

 H.       Distribution Proceeds/Priority Waterfall

           After the funding of the Professional Fee Escrow Account, the Plan Administrator shall deliver to the
 Credit Agreement Primary Agent, on a daily basis, all Distribution Proceeds available for distribution from time to
 time to the Holders of Allowed DIP Claims until such claims are Satisfied in accordance with Article II.A hereof.

          After the DIP Claims have been paid in full, the Plan Administrator shall deliver to the Credit Agreement
 Primary Agent, on a daily basis, all Distribution Proceeds available for distribution from time to time to the Holders
 of Allowed Term Loan Secured Claims in accordance with Article III.B.3 hereof, to be paid on account of and
 pursuant to the priority set forth in the Credit Agreement.

           After the Term Loan Secured Claims have been Satisfied pursuant to Article III.B.3. hereof and the priority
 set forth in the Credit Agreement, the delivery of a payoff letter in form and substance reasonably acceptable to the
 Credit Agreement Primary Agent, and the funding of the Wind-Down Reserve, to the extent there are sufficient
 funds in any applicable Distribution Reserve Account to make a distribution, funds shall be allocated and paid to the
 applicable Holders of Allowed Claims from such Distribution Account (in each case on a Pro Rata basis) until paid
 in full from time to time. The Distribution Reserve Accounts shall be funded to pay Claims in the following
 priority: (i) first, on account of the Other Secured Claims, (ii) second, on account of all Allowed Administrative
 Claims; (ii) third, on account of all Allowed Priority Claims, and (iii) fourth, on account of any Allowed General
 Unsecured Claims, subject to the provisions of Article VIII.G.

          Notwithstanding anything to the contrary in this Plan or otherwise, no Claim (other than Claims paid from
 the Professional Fee Escrow Account) shall be paid and none of the Distribution Reserve Accounts shall be funded
 by the Debtors, Reorganized Debtors, or Plan Administrator prior to the DIP Claims and Term Loan Secured Claims
 being Satisfied as set forth in Article II.A and Article III.B.3 of this Plan.

 I.       The General Account and Distribution Reserve Account Adjustments

           The Plan Administrator shall determine the amount of Cash required to adequately maintain each of the
 Distribution Reserve Accounts (other than the GUC Asset Sale Reserve). Other than with respect to amounts held in
 the GUC Asset Sale Reserve, if after making and giving effect to any determination referred to in the immediately
 preceding sentence, the Plan Administrator determines that any Distribution Reserve Account (i) does not contain
 Cash in an amount sufficient to adequately maintain such Distribution Reserve Account (other than the GUC Asset
 Sale Reserve), then at any such time the Plan Administrator, with the prior consent of the Credit Agreement Primary
 Agent (which consent shall be required only until the DIP Claims and the Term Loan Secured Claims have been
 paid in full or otherwise satisfied), shall transfer Cash from the General Account, to the extent Cash is available in
 the General Account until the deficit in such Distribution Reserve Account is eliminated, or (ii) contains Cash in an
 amount in excess of the amount then required to adequately maintain such Distribution Reserve Account, then at any
 such time the Plan Administrator shall transfer such surplus Cash to the General Account to be used or distributed
 according to the priority set forth in this Article VIII.I. Any funds in the General Account not needed to eliminate a
 Distribution Reserve Account deficit shall be allocated and paid in the following priority (in each case on a Pro Rata
 basis): (u) first, on account of the DIP Claims that have not yet been paid in full; (v) second, on account of the
 Allowed Term Loan Secured Claims (up to the amount of the Term Loan Secured Claim Recovery Amount)
 pursuant to the priority set forth in the Credit Agreement; (w) third, on account of all Other Secured Claims, (x)
 fourth, on account of all Allowed Administrative Claims; (y) fifth, on account of the Allowed Priority Claims, and
 (z) sixth, on account of all Allowed General Unsecured Claims.




                                                          37
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                             Desc Main
                                    Document    Page 129 of 141


         Notwithstanding anything foregoing or in the Plan to the contrary, the Plan Administrator may, after the
 Term Loan Secured Claims have been Satisfied in accordance with Article III.B.3 hereof, transfer Cash from the
 General Account or from any Distribution Reserve Account to the Wind-Down Reserve to fund wind-down
 expenses pursuant to any amended or modified Wind-Down Budget or as otherwise necessary or appropriate.

                                             ARTICLE IX.
                                PROCEDURES FOR RESOLVING CONTINGENT,
                                  UNLIQUIDATED, AND DISPUTED CLAIMS

 A.       Allowance of Claims

          After the Effective Date, each of the Reorganized Debtors or the Plan Administrator, as applicable, shall
 have and retain any and all rights and defenses the applicable Debtor had with respect to any Claim immediately
 before the Effective Date. Except as expressly provided in the Plan or in any order entered in the Chapter 11 Cases
 before the Effective Date (including the Confirmation Order), no Claim shall become an Allowed Claim unless and
 until such Claim is deemed Allowed under the Plan or the Bankruptcy Code, or the Bankruptcy Court has entered a
 Final Order, including the Confirmation Order (when it becomes a Final Order), in the Chapter 11 Cases allowing
 such Claim.

 B.       Claims Administration Responsibilities

           Except as otherwise specifically provided in the Plan and notwithstanding any requirements that may be
 imposed pursuant to Bankruptcy Rule 9019, after the Effective Date, the Reorganized Debtors or the Plan
 Administrator, as applicable, shall have the sole authority to File and prosecute objections to Claims, and the
 Reorganized Debtors shall have the sole authority to: (1) settle, compromise, withdraw, litigate to judgment, or
 otherwise resolve objections to any and all Claims, regardless of whether such Claims are in a Class or otherwise;
 (2) settle, compromise, or resolve any Disputed Claim without any further notice to or action, order, or approval by
 the Bankruptcy Court; and (3) administer and adjust the Claims Register to reflect any such settlements or
 compromises without any further notice to or action, order, or approval by the Bankruptcy Court. On and after the
 Effective Date, the Reorganized Debtors or the Plan Administrator, as applicable, will use commercially reasonable
 efforts to advance the claims resolution process through estimation or otherwise.

 C.       Estimation of Claims

           Before, on, or after the Effective Date, the Debtors, the Reorganized Debtors, or the Plan Administrator, as
 applicable, may (but are not required to) at any time request that the Bankruptcy Court estimate any Claim pursuant
 to applicable law, including pursuant to section 502(c) of the Bankruptcy Code for any reason, regardless of whether
 any party previously has objected to such Claim or whether the Bankruptcy Court has ruled on any such objection,
 and the Bankruptcy Court shall retain jurisdiction under 28 U.S.C. §§ 157 and 1334 to estimate any such Claim,
 including during the litigation of any objection to any Claim or during the pendency of any appeal relating to such
 objection. Notwithstanding any provision to the contrary in the Plan, a Claim that has been expunged from the
 Claims Register, but that either is subject to appeal or has not been the subject of a Final Order, shall be deemed to
 be estimated at zero dollars, unless otherwise ordered by the Bankruptcy Court. In the event that the Bankruptcy
 Court estimates any Claim, such estimated amount shall constitute a maximum limitation on such Claim for all
 purposes under the Plan (including for purposes of distributions and discharge) and may be used as evidence in any
 supplemental proceedings, and the Debtors, Reorganized Debtors, or the Plan Administrator, as applicable, may
 elect to pursue any supplemental proceedings to object to any ultimate distribution on such Claim. Notwithstanding
 section 502(j) of the Bankruptcy Code, in no event shall any Holder of a Claim that has been estimated pursuant to
 section 502(c) of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such estimation unless
 such Holder has Filed a motion requesting the right to seek such reconsideration on or before seven days after the
 date on which such Claim is estimated. Each of the foregoing Claims and objection, estimation, and resolution
 procedures are cumulative and not exclusive of one another. Claims may be estimated and subsequently
 compromised, settled, withdrawn, or resolved by any mechanism approved by the Bankruptcy Court.




                                                          38
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 130 of 141


 D.       Adjustment to Claims Without Objection

          Any Claim that has been paid or satisfied, or any Claim that has been amended or superseded, may be
 adjusted or expunged on the Claims Register by the Debtors, the Reorganized Debtors, or the Plan Administrator, as
 applicable, without an objection having to be Filed and without any further notice to, or action, order, or approval of,
 the Bankruptcy Court.

 E.       Time to File Objections to Claims

          Any objections to Claims shall be Filed on or before the Claims Objection Bar Date.

 F.       Disallowance of Claims

          Any Claims held by Entities from which property is recoverable under sections 542, 543, 550, or 553 of the
 Bankruptcy Code or that is a transferee of a transfer avoidable under sections 522(f), 522(h), 544, 545, 547, 548,
 549, or 724(a) of the Bankruptcy Code, shall be deemed Disallowed pursuant to section 502(d) of the Bankruptcy
 Code, and Holders of such Claims may not receive any distributions on account of such Claims until such time as
 such Causes of Action against that Entity have been settled or a Bankruptcy Court order with respect thereto has
 been entered and all sums due, if any, to the Debtors by that Entity have been turned over or paid to the Debtors or
 the Reorganized Debtors or the Plan Administrator, as applicable. All Proofs of Claim Filed on account of an
 indemnification obligation shall be deemed satisfied and expunged from the Claims Register as of the Effective Date
 to the extent such indemnification obligation is assumed (or honored or reaffirmed, as the case may be) pursuant to
 the Plan, without any further notice to, or action, order, or approval of, the Bankruptcy Court.

          Except as otherwise provided herein or as agreed to by the Reorganized Debtors or the Plan
 Administrator, as applicable, any and all Proofs of Claim Filed after the Claims Bar Date shall be deemed
 Disallowed and expunged as of the Effective Date without any further notice to, or action, order, or approval
 of, the Bankruptcy Court, and Holders of such Claims may not receive any distributions on account of such
 Claims, unless such late Proof of Claim has been deemed timely Filed by a Final Order.

 G.       Amendments to Claims

          On or after the Effective Date and except as otherwise provided in the Plan, a Claim may not be Filed or
 amended without the prior authorization of the Bankruptcy Court, the Reorganized Debtors, or the Plan
 Administrator, as applicable, and any such new or amended Claim Filed shall be deemed Disallowed in full and
 expunged without any further notice to, or action, order, or approval of, the Bankruptcy Court to the maximum
 extent provided by applicable law.

 H.       No Distributions Pending Allowance

          If an objection to a Claim or portion thereof is Filed, no payment or distribution provided under the Plan
 shall be made on account of such Claim or portion thereof unless and until such Disputed Claim becomes an
 Allowed Claim, unless otherwise determined by the Reorganized Debtors or the Plan Administrator, as applicable.

 I.       Distributions After Allowance

           To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions shall be made to
 the Holder of such Allowed Claim in accordance with the provisions of the Plan. As soon as reasonably practicable
 after the date that the order or judgment of the Bankruptcy Court allowing any Disputed Claim becomes a Final
 Order, the Reorganized Debtors shall provide to the Holder of such Claim the distribution to which such Holder is
 entitled under the Plan as of the Effective Date, less any previous distribution (if any) that was made on account of
 the undisputed portion of such Claim, without any interest, dividends, or accruals to be paid on account of such
 Claim unless required under applicable bankruptcy law or as otherwise provided herein.




                                                           39
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 131 of 141


                                         ARTICLE X.
                  SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

 A.       Compromise and Settlement of Claims, Interests, and Controversies

           Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration for the
 distributions and other benefits provided pursuant to the Plan, the provisions of the Plan shall constitute a good-faith
 compromise and settlement of all Claims, Interests, and controversies relating to the Settled Claims, the contractual,
 legal, and subordination rights that a Holder of a Claim or Interest may have, or any distribution to be made on
 account of such Allowed Claim or Allowed Interest. The entry of the Confirmation Order shall constitute the
 Bankruptcy Court’s approval of the compromise or settlement of all Claims, Interests, and controversies, including
 the Settlement, as well as a finding by the Bankruptcy Court that such compromise or settlement is in the best
 interests of the Debtors, their Estates, and Holders of Claims and Interests and is fair, equitable, and reasonable. In
 accordance with the provisions of the Plan, pursuant to Bankruptcy Rule 9019, without any further notice to or
 action, order, or approval of the Bankruptcy Court, after the Effective Date, the Reorganized Debtors or the Plan
 Administrator, as applicable, may compromise and settle any Claims and Causes of Action against other Entities.

           Pursuant to the Settlement, upon the Settlement Effective Date, (a) the Debtors, and each of their respective
 current and former officers, directors, members, managers, principals, employees, agents, advisory board members,
 financial advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and other
 professionals, each in their capacity as such, shall be deemed released and discharged by each other Releasing Party
 from any and all Settled Claims, and (b) Sun Capital shall be deemed released and discharged by each other
 Releasing Party from the Settled Claims. The Settlement provided for herein, including the payment of the
 Settlement Amount, and the distributions and other benefits provided for under the Plan, including the release of all
 Settled Claims as set forth above, the releases set forth in Article X.D and E and the exculpation set forth in Article
 X.F, shall be in full satisfaction of all Settled Claims, regardless of whether any of the foregoing Settled Claims are
 identified herein or could have been asserted.

          Upon the Settlement Effective Date, the Motion of the Official Committee of Unsecured Creditors for
 Reconsideration of Order Granting Application to Employ Ducera Partners, LLC, as Financial Advisor to Special
 Committee of Independent Directors [Docket No. 447], Motion of the Official Committee of Unsecured Creditors for
 Entry of an Order Authorizing the Committee to Prosecute Certain Claims on Behalf of the Bankruptcy Estates and
 Granting Related Relief [Docket No. 641], Motion for an Order Pursuant to 11 U.S.C. § 1112(b) and 11 U.S.C. §
 105(a) Converting the Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy Code [Docket No.
 1152], Objection of the Official Committee of Unsecured Creditors to Debtors’ Motion for Entry of an Order (I)
 Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof Pursuant to
 Section 1121 of the Bankruptcy Code and (II) Granting Related Relief [Docket No. 1155], Official Committee of
 Unsecured Creditors’ (I) Objection to Certain Representations, Covenants, and Waivers In Favor of Prepetition
 ABL and Term Loan Agent Pursuant to Final Financing Order and (II) Objection to the Claims Asserted By the
 Agent and the Lenders Against the Debtors [Docket No. 1221], and Motion of the Official Committee of Unsecured
 Creditors for Entry of an Order Authorizing the Committee to Prosecute Certain Lien Challenge Claims on Behalf
 of the Bankruptcy Estates [Docket No. 1222] shall be deemed withdrawn with prejudice.

 B.       Term of Injunctions or Stays

           Unless otherwise provided in the Plan or the Confirmation Order, all injunctions or stays in effect in the
 Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and
 extant on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the
 Confirmation Order), shall remain in full force and effect until the Effective Date. All injunctions or stays contained
 in the Plan or the Confirmation Order shall remain in full force and effect in accordance with their terms.

 C.       Release of Liens

         Except as otherwise specifically provided in the Plan, or in any contract, instrument, release, or other
 agreement or document created pursuant to the Plan, on the Effective Date and concurrently with the
 applicable distributions made pursuant to the Plan, all mortgages, deeds of trust, Liens, pledges, or other


                                                           40
Case 19-80064-TLS          Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                          Desc Main
                                  Document    Page 132 of 141


 security interests against any property of the Estates shall be fully released and discharged, and all of the
 right, title, and interest of any Holder of such mortgages, deeds of trust, Liens, pledges, or other security
 interests shall revert to the Reorganized Debtors and their successors and assigns, in each case, without any
 further approval or order of the Bankruptcy Court and without any action or Filing being required to be
 made by the Debtors or the Reorganized Debtors, as applicable. Subject to the funding of the Professional
 Fee Escrow Account, all Liens securing the Prepetition ABL Claims, DIP Claims, Term Loan Secured
 Claims, or any other Obligations (as defined in the DIP Agreement) shall continue in full force and effect on
 and after the Effective Date and nothing in this Plan shall or shall be construed to release, discharge, relieve,
 limit or impair in any way the rights of any Holder of a Prepetition ABL Claims, DIP Claims, or Term Loan
 Secured Claims or any Lien securing any such Claim.

 D.      Debtor Release

          Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration, on and
 after the Effective Date, each Released Party is deemed released and discharged by the Debtors, the
 Reorganized Debtors, Plan Administrator, and their Estates from any and all Causes of Action, including any
 derivative claims asserted on behalf of the Debtors, that the Debtors, the Reorganized Debtors, Plan
 Administrator, or their Estates would have been legally entitled to assert in their own right (whether
 individually or collectively) or on behalf of the Holder of any Claim or Interest, or that any Holder of any
 Claim or Interest could have asserted on behalf of the Debtors, based on or relating to, or in any manner
 arising from, in whole or in part:

         (a)      the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany
                  transactions, the formulation, preparation, dissemination, negotiation, or filing of the
                  Restructuring Documents;

         (b)      any Restructuring Document, contract, instrument, release, or other agreement or document
                  (including providing any legal opinion requested by any Entity regarding any transaction,
                  contract, instrument, document, or other agreement contemplated by the Plan or the
                  reliance by any Released Party on the Plan or the Confirmation Order in lieu of such legal
                  opinion) created or entered into in connection with the Disclosure Statement or the Plan;

         (c)      the Chapter 11 Cases, the Disclosure Statement, the Plan, the DIP Agreement, the Asset
                  Purchase Agreement, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
                  pursuit of Consummation, the administration and implementation of the Plan, including the
                  issuance or distribution of Securities (including the New Shopko Interests) pursuant to the
                  Plan, or the distribution of property under the Plan or any other related agreement; or

         (d)      the business or contractual arrangements between any Debtor and any Released Party, and
                  any other act or omission, transaction, agreement, event, or other occurrence taking place on
                  or before the Effective Date relating to any of the foregoing.

         Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
 any post-Effective Date obligations of any party or Entity under the Plan, any Restructuring Document, or
 any document, instrument, or agreement (including those set forth in the Plan Supplement) executed to
 implement the Plan.

          Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
 Bankruptcy Rule 9019, of the releases set forth above, which includes by reference each of the related
 provisions and definitions contained herein, and further, shall constitute the Bankruptcy Court’s finding that
 the releases set forth above are: (1) in exchange for the good and valuable consideration provided by the
 Released Parties; (2) a good faith settlement and compromise of the claims released by the releases set forth
 above; (3) in the best interests of the Debtors and all Holders of Claims and Interests; (4) fair, equitable, and
 reasonable; (5) given and made after reasonable investigation by the Debtors and after notice and
 opportunity for hearing; and (6) a bar to any of the Debtors asserting any claim released by the releases set
 forth above against any of the Released Parties.


                                                        41
Case 19-80064-TLS          Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                         Desc Main
                                  Document    Page 133 of 141




 E.      Release by Holders of Claims or Interests

          Except as otherwise ordered by the Bankruptcy Court on or before Confirmation, as of the Effective
 Date, each Releasing Party is deemed to have released and discharged each other Released Party, including
 the Debtors or Reorganized Debtors, as applicable, from any and all Causes of Action, including any
 derivative claims asserted on behalf of the Debtors, that such Entity would have been legally entitled to assert
 (whether individually or collectively), based on or relating to, or in any manner arising from, in whole or in
 part:

         (a)      the Debtors, the Debtors’ in- or out-of-court restructuring efforts, intercompany
                  transactions, the formulation, preparation, dissemination, negotiation, or filing of the other
                  Restructuring Documents;

         (b)      any Restructuring Document, contract, instrument, release, or other agreement or document
                  (including providing any legal opinion requested by any Entity regarding any transaction,
                  contract, instrument, document, or other agreement contemplated by the Plan or the
                  reliance by any Released Party on the Plan or the Confirmation Order in lieu of such legal
                  opinion) created or entered into in connection with the Disclosure Statement or the Plan;

         (c)      the Chapter 11 Cases, the Disclosure Statement, the Plan, the DIP Agreement, the filing of
                  the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
                  administration and implementation of the Plan, including the issuance or distribution of
                  Securities pursuant to the Plan, or the distribution of property under the Plan or any other
                  related agreement; or

         (d)      the business or contractual arrangements between any Debtor and any Released Party, and
                  any other act or omission, transaction, agreement, event, or other occurrence taking place on
                  or before the Effective Date relating to any of the foregoing.

         Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
 any post-Effective Date obligations of any party or Entity under the Plan, any Restructuring Document, or
 any document, instrument, or agreement (including those set forth in the Plan Supplement) executed to
 implement the Plan.

          Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
 Bankruptcy Rule 9019, of the third-party release set forth above, which includes by reference each of the
 related provisions and definitions contained herein, and further, shall constitute the Bankruptcy Court’s
 finding that the third-party release set forth above is: (1) in exchange for the good and valuable
 consideration provided by the Released Parties; (2) a good faith settlement and compromise of the claims
 released by the Releasing Parties; (3) in the best interests of the Debtors and all Holders of Claims and
 Interests; (4) fair, equitable, and reasonable; (5) given and made after notice and opportunity for hearing;
 and (6) a bar to any of the Releasing Parties asserting any Claim released by the third-party release set forth
 above against any of the Released Parties.


 F.      Exculpation

         Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur, and
 each Exculpated Party is hereby released and exculpated from any Cause of Action for any claim related to
 any postpetition act or omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the
 Disclosure Statement, the Plan, the DIP Agreement, the Asset Purchase Agreement, or any Restructuring
 Document, contract, instrument, release or other agreement or document (including providing any legal
 opinion requested by any Entity regarding any transaction, contract, instrument, document, or other



                                                       42
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 134 of 141


 agreement contemplated by the Plan or the reliance by any Exculpated Party on the Plan or the
 Confirmation Order in lieu of such legal opinion) created or entered into in connection with the Disclosure
 Statement or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
 Consummation, the administration and implementation of the Plan, including the issuance of Securities
 pursuant to the Plan, or the distribution of property under the Plan or any other related agreement, except
 for claims related to any act or omission that is determined in a final order to have constituted actual fraud,
 willful misconduct, or gross negligence, but in all respects such Entities shall be entitled to reasonably rely
 upon the advice of counsel with respect to their duties and responsibilities pursuant to the Plan. The
 Exculpated Parties have, and upon closing of the Chapter 11 Cases or the Effective Date shall be deemed to
 have, participated in good faith and in compliance with the applicable laws with regard to the solicitation of,
 and distribution of, consideration pursuant to the Plan and, therefore, are not, and on account of such
 distributions shall not be, liable at any time for the violation of any applicable law, rule, or regulation
 governing the solicitation of acceptances or rejections of the Plan or such distributions made pursuant to the
 Plan.

 G.       Injunction

          Except with respect to the obligations arising under the Plan or the Confirmation Order, and except
 as otherwise expressly provided in the Plan or the Confirmation Order, all Entities that held, hold, or may
 hold claims or interests that have been released, discharged, or exculpated pursuant to the Plan, are
 permanently enjoined, from and after the Effective Date, or with respect to the Settlement Parties from and
 after the Settlement Effective Date, from taking any of the following actions against, as applicable, the
 Debtors or Reorganized Debtors, the Settlement Parties, or the other Released Parties: (1) commencing or
 continuing in any manner any action or other proceeding of any kind on account of or in connection with or
 with respect to any such claims or interests; (2) enforcing, attaching, collecting, or recovering by any manner
 or means any judgment, award, decree, or order against such Entities on account of or in connection with or
 with respect to any such claims or interests; (3) creating, perfecting, or enforcing any Lien or encumbrance of
 any kind against such Entities or the property of such Entities on account of or in connection with or with
 respect to any such claims or interests; (4) asserting any right of setoff, subrogation, or recoupment of any
 kind against any obligation due from such Entities or against the property of such Entities on account of or in
 connection with or with respect to any such claims or interests unless such Entity has timely asserted such
 setoff right in a document filed with the Bankruptcy Court explicitly preserving such setoff, and
 notwithstanding an indication of a claim or interest or otherwise that such Entity asserts, has, or intends to
 preserve any right of setoff pursuant to applicable law or otherwise; and (5) commencing or continuing in
 any manner any action or other proceeding of any kind on account of or in connection with or with respect to
 any such claims or interests released or settled pursuant to the Plan.

 H.       Protection Against Discriminatory Treatment

           Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S. Constitution, all
 Entities, including Governmental Units, shall not discriminate against the Reorganized Debtors or deny, revoke,
 suspend, or refuse to renew a license, permit, charter, franchise, or other similar grant to, condition such a grant to,
 discriminate with respect to such a grant against, the Reorganized Debtors, or another Entity with whom the
 Reorganized Debtors have been associated, solely because the Debtors have been debtors under chapter 11 of the
 Bankruptcy Code, may have been insolvent before the commencement of the Chapter 11 Cases (or during the
 Chapter 11 Cases), or have not paid a debt that is dischargeable in the Chapter 11 Cases.

 I.       Recoupment

          In no event shall any Holder of a Claim be entitled to recoup against such Claim any claim, right, or Cause
 of Action of the Debtors or the Reorganized Debtors, as applicable, unless such Holder actually has provided notice
 of such recoupment in writing to the Debtors on or before the Confirmation Date, notwithstanding any indication in
 any Proof of Claim or otherwise that such Holder asserts, has, or intends to preserve any right of recoupment.




                                                           43
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 135 of 141


 J.       Subordination Rights

          Any distributions under the Plan shall be received and retained free from any obligations to hold or transfer
 the same to any other Holder and shall not be subject to levy, garnishment, attachment, or other legal process by any
 Holder by reason of claimed contractual subordination rights. Any such subordination rights shall be waived, and
 the Confirmation Order shall constitute an injunction enjoining any Entity from enforcing or attempting to enforce
 any contractual, legal, or equitable subordination rights to property distributed under the Plan, in each case other
 than as provided in the Plan.

                                             ARTICLE XI.
                               CONDITIONS PRECEDENT TO CONFIRMATION
                                  AND CONSUMMATION OF THE PLAN

 A.       Conditions Precedent to the Effective Date

          It shall be a condition to Consummation of the Plan that the following conditions shall have been satisfied
 (or waived pursuant to the provisions of Article XI.B hereof):

          1.        all conditions precedent to the effectiveness of the Asset Purchase Agreement, if any, shall have
 been satisfied or duly waived;

        2.      the Confirmation Order shall have been duly entered in form and substance acceptable to Credit
 Agreement Primary Agent and in full force and effect;

          3.       the Settlement Effective Date shall have occurred;

           4.       all DIP Claims, Prepetition ABL Claims, and Term Loan Secured Claims are Satisfied as set forth
 in Article II.C and Article III.B;

         5.        the Debtors shall have obtained all authorizations, consents, regulatory approvals, rulings, or
 documents that are necessary to implement and effectuate the Plan and each of the other transactions contemplated
 by the Restructuring;

          6.       all Allowed Professional Fee Claims approved by the Bankruptcy Court shall have been paid in
 full or amounts sufficient to pay such Allowed Professional Fee Claims after the Effective Date shall have been
 placed in the Professional Fee Escrow Account pending approval of the Professional Fee Claims by the Bankruptcy
 Court; and

          7.       the Debtors shall have implemented the Restructuring Transactions in a manner consistent in all
 material respects with the Plan.

 B.       Waiver of Conditions

           The conditions to Confirmation of the Plan and to the Effective Date of the Plan set forth in this Article XI
 may be waived only by consent of the Debtors and the Credit Agreement Primary Agent without notice, leave, or
 order of the Bankruptcy Court or any formal action other than proceedings to confirm or consummate the Plan.

 C.       Substantial Consummation

          “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be deemed to occur on
 the Effective Date.




                                                           44
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 136 of 141


 D.       Effect of Nonoccurrence of Conditions to the Effective Date

          If the Effective Date does not occur, the Plan shall be null and void in all respects and nothing contained in
 the Plan or the Disclosure Statement shall: (1) constitute a waiver or release of any Claims or Interests;
 (2) prejudice in any manner the rights of the Debtors, any Holders of a Claim or Interest, or any other Entity; or
 (3) constitute an admission, acknowledgment, offer, or undertaking by the Debtors, any Holders, or any other Entity
 in any respect.

                                        ARTICLE XII.
                    MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

 A.       Modification and Amendments

           Subject to the limitations contained in the Plan, the Debtors reserve the right to modify the Plan and seek
 Confirmation consistent with the Bankruptcy Code and, as appropriate, not resolicit votes on such modified Plan.
 Subject to certain restrictions and requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy
 Rule 3019 and those restrictions on modifications set forth in the Plan, the Debtors expressly reserve their rights to
 alter, amend, or modify materially the Plan, one or more times, after Confirmation, and, to the extent necessary, may
 initiate proceedings in the Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any defect or
 omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or the Confirmation Order, in such
 matters as may be necessary to carry out the purposes and intent of the Plan.

 B.       Effect of Confirmation on Modifications

           Entry of the Confirmation Order shall mean that all modifications or amendments to the Plan occurring
 after the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require
 additional disclosure or resolicitation under Bankruptcy Rule 3019.

 C.       Revocation or Withdrawal of the Plan

          The Debtors reserve the right to revoke or withdraw the Plan before the Confirmation Date. If the Debtors
 revoke or withdraw the Plan, or if Confirmation and Consummation does not occur, then: (1) the Plan shall be null
 and void in all respects; (2) any settlement or compromise embodied in the Plan (including the fixing or limiting to
 an amount certain of any Claim or Interest or Class of Claims or Interests), assumption or rejection of Executory
 Contracts or Unexpired Leases effected by the Plan, and any document or agreement executed pursuant to the Plan,
 shall be deemed null and void; and (3) nothing contained in the Plan shall: (i) constitute a waiver or release of any
 Claims or Interests; (ii) prejudice in any manner the rights of the Debtors or any other Entity, including the Holders
 of Claims; or (iii) constitute an admission, acknowledgement, offer, or undertaking of any sort by the Debtors or any
 other Entity.

                                               ARTICLE XIII.
                                         RETENTION OF JURISDICTION

           Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on and after
 the Effective Date, the Bankruptcy Court shall retain jurisdiction over the Chapter 11 Cases and all matters arising
 out of or related to the Chapter 11 Cases and the Plan, including jurisdiction to:

         1.        allow, disallow, determine, liquidate, classify, estimate, or establish the priority, Secured or
 unsecured status, or amount of any Claim, including the resolution of any request for payment of any Administrative
 Claim and the resolution of any and all objections to the Secured or unsecured status, priority, amount, or allowance
 of Claims;

          2.        decide and resolve all matters related to the granting and denying, in whole or in part, any
 applications for allowance of compensation or reimbursement of expenses to Professionals;




                                                           45
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 137 of 141


           3.       resolve any matters related to: (a) the assumption or rejection of any Executory Contract or
 Unexpired Lease and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom, including Claims
 related to the rejection of an Executory Contract or Unexpired Lease, Cure Claims pursuant to section 365 of the
 Bankruptcy Code, or any other matter related to such Executory Contract or Unexpired Lease; (b) the Reorganized
 Debtors amending, modifying, or supplementing, after the Effective Date, pursuant to Article V hereof, any
 Executory Contracts or Unexpired Leases to the list of Executory Contracts and Unexpired Leases to be assumed
 and assigned or rejected or otherwise; and (c) any dispute regarding whether a contract or lease is or was executory
 or expired;

          4.       ensure that distributions to Holders of Allowed Claims are accomplished pursuant to the
 provisions of the Plan;

         5.      adjudicate, decide, or resolve any motions, adversary proceedings, contested, or litigated matters,
 and any other matters, and grant or deny any applications involving a Debtor that may be pending on the Effective
 Date;

          6.       adjudicate, decide, or resolve any and all matters related to Causes of Action;

         7.      adjudicate, decide, or resolve any and all matters related to sections 1141 and 1145 of the
 Bankruptcy Code;

        8.       enter and implement such orders as may be necessary or appropriate to execute, implement, or
 consummate the provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or
 documents created in connection with the Plan or the Disclosure Statement;

         9.      enter and enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a) of
 the Bankruptcy Code;

          10.   resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in connection
 with the Consummation, interpretation, or enforcement of the Plan or any Entity’s obligations incurred in connection
 with the Plan;

         11.        issue injunctions, enter and implement other orders, or take such other actions as may be necessary
 or appropriate to restrain interference by any Entity with Consummation or enforcement of the Plan;

          12.      resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the
 settlements, compromises, discharges, releases, injunctions, exculpations, and other provisions contained in Article
 X hereof and enter such orders as may be necessary or appropriate to implement or enforce such releases,
 injunctions, and other provisions;

          13.       resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the repayment
 or return of distributions and the recovery of additional amounts owed by the Holder of a Claim or Interest for
 amounts not timely repaid pursuant to Article VI.J.1 hereof;

          14.     enter and implement such orders as are necessary or appropriate if the Confirmation Order is for
 any reason modified, stayed, reversed, revoked, or vacated;

         15.      determine any other matters that may arise in connection with or relate to the Plan, the
 Disclosure Statement, the Confirmation Order, or the Plan Supplement;

          16.      adjudicate any and all disputes arising from or relating to distributions under the Plan or any
 transactions contemplated therein;

          17.      consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
 inconsistency in any Bankruptcy Court order, including the Confirmation Order;



                                                           46
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                              Desc Main
                                    Document    Page 138 of 141


         18.     determine requests for the payment of Claims entitled to priority pursuant to section 507 of the
 Bankruptcy Code;

          19.      hear and determine matters concerning state, local, and federal taxes in accordance with
 sections 346, 505, and 1146 of the Bankruptcy Code;

           20.      hear and determine all disputes involving the existence, nature, or scope of the release provisions
 set forth in the Plan, including any dispute relating to any liability arising out of the termination of employment or
 the termination of any employee or retiree benefit program, regardless of whether such termination occurred before
 or after the Effective Date;

          21.      enforce all orders previously entered by the Bankruptcy Court in the Chapter 11 Cases;

          22.      hear any other matter not inconsistent with the Bankruptcy Code;

          23.      enter an order closing the Chapter 11 Cases; and

          24.      enforce the injunction, release, and exculpation provisions provided in Article X hereof.

                                               ARTICLE XIV.
                                         MISCELLANEOUS PROVISIONS

 A.       Immediate Binding Effect

           Subject to Article XI.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or
 otherwise, upon the occurrence of the Effective Date, the terms of the Plan, the final versions of the documents
 contained in the Plan Supplement, and the Confirmation Order, shall be immediately effective and enforceable and
 deemed binding upon the Debtors or Reorganized Debtors, as applicable, and any and all Holders of Claims or
 Interests (regardless of whether such Claims or Interests are deemed to have accepted or rejected the Plan), all
 Entities that are parties to or are subject to the settlements, compromises, releases, and injunctions described in the
 Plan, each Entity acquiring property under the Plan or the Confirmation Order, and any and all non-Debtor parties to
 Executory Contracts and Unexpired Leases with the Debtors. All Claims and debts shall be as fixed, adjusted, or
 compromised, as applicable, pursuant to the Plan regardless of whether any Holder of a Claim or debt has voted on
 the Plan.

 B.       Additional Documents

           On or before the Effective Date, the Debtors may File with the Bankruptcy Court such agreements and
 other documents as may be necessary or advisable to effectuate and further evidence the terms and conditions of the
 Plan. The Debtors or the Reorganized Debtors, as applicable, all Holders of Claims and Interests receiving
 distributions pursuant to the Plan, and all other parties in interest shall, from time to time, prepare, execute, and
 deliver any agreements or documents and take any other actions as may be necessary or advisable to effectuate the
 provisions and intent of the Plan.

 C.       Dissolution of the Creditors’ Committee

          On the Effective Date, the Creditors’ Committee shall dissolve automatically and the members thereof shall
 be released and discharged from all rights, duties, responsibilities, and liabilities arising from, or related to, the
 Chapter 11 Cases and under the Bankruptcy Code, except for the limited purpose of prosecuting requests for
 payment of Professional Fee Claims for services and reimbursement of expenses incurred prior to the Effective Date
 by the Creditors’ Committee and its Professionals. The Reorganized Debtors shall no longer be responsible for
 paying any fees or expenses incurred by the members of or advisors to the Creditors’ Committee after the Effective
 Date.




                                                           47
Case 19-80064-TLS             Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                                Desc Main
                                     Document    Page 139 of 141


 D.       Reservation of Rights

          Before the Effective Date, neither the Plan, any statement or provision contained in the Plan, nor any action
 taken or not taken by any Debtor with respect to the Plan, the Disclosure Statement, the Confirmation Order, or the
 Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights of any Debtor with respect
 to any Claims or Interests.

 E.       Termination of Consent Rights

          Notwithstanding anything to the contrary herein, once the DIP Claims and Term Loan Secured Claims are
 Satisfied as set forth in Article II.C and Article III.B, any consent rights of the Credit Agreement Primary Agent, the
 DIP Lenders, the Term Loan B-1 Agent, or the Term Loan Lenders contained herein shall terminate.

 F.       Successors and Assigns

            The rights, benefits, and obligations of any Entity named or referred to in the Plan or the Confirmation
 Order shall be binding on, and shall inure to, the benefit of any heir, executor, administrator, successor, assign,
 affiliate, officer, director, manager, agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.

 G.       Service of Documents

          All notices, requests, and demands to or upon the Debtors to be effective shall be in writing (including by
 facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to have been duly given or
 made when actually delivered or, in the case of notice by facsimile transmission, when received and telephonically
 confirmed, addressed as follows:

          the Debtors:       Specialty Retail Shops Holding Corp.
                             700 Pilgrim Way
                             Green Bay, Wisconsin 54304
                             Attn.: Russ Steinhorst

                             with copies to:

                             Kirkland & Ellis LLP
                             300 North LaSalle
                             Chicago, Illinois 60654
                             Attn.: Patrick J. Nash, Jr., P.C. and Travis Bayer

                             -and-

                             Kirkland & Ellis LLP
                             601 Lexington Avenue
                             New York, NY 10022
                             Attn.: Steven Serajeddini and Daniel Rudewicz

                             -and-

                             McGrath North Mullin & Kratz, PC LLO
                             First National Tower, Suite 3700
                             1601 Dodge Street
                             Omaha, Nebraska 68102
                             Attn.: James J. Niemeier

           After the Effective Date, the Reorganized Debtors shall have the authority to send a notice to parties in
 interest providing that, to continue to receive documents pursuant to Bankruptcy Rule 2002, such party must File a



                                                             48
Case 19-80064-TLS            Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21                               Desc Main
                                    Document    Page 140 of 141


 renewed request to receive documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Reorganized
 Debtors are authorized to limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those
 Entities who have Filed such renewed requests.

 H.       Entire Agreement

         Except as otherwise indicated, the Plan supersedes all previous and contemporaneous negotiations,
 promises, covenants, agreements, understandings, and representations on such subjects, all of which have become
 merged and integrated into the Plan.

 I.       Exhibits

            All exhibits and documents included in the Plan Supplement are incorporated into and are a part of the Plan
 as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits and documents
 shall be available upon written request to the Debtors’ counsel at the address above or for a fee via PACER at:
 https://www.neb.uscourts.gov.

 J.       Nonseverability of Plan Provisions

          If, before Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be invalid,
 void, or unenforceable, the Bankruptcy Court shall have the power to alter and interpret such term or provision to
 make it valid or enforceable to the maximum extent practicable, consistent with the original purpose of the term or
 provision held to be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or
 interpreted. Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
 provisions of the Plan will remain in full force and effect and will in no way be affected, impaired, or invalidated by
 such holding, alteration, or interpretation. The Confirmation Order shall constitute a judicial determination and shall
 provide that each term and provision of the Plan, as it may have been altered or interpreted in accordance with the
 foregoing, is: (1) valid and enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted or
 modified without the Debtors’ or Reorganized Debtors’ consent, as applicable; and (3) nonseverable and mutually
 dependent.

 K.       Votes Solicited in Good Faith

           Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the Plan in
 good faith and in compliance with the Bankruptcy Code, and, pursuant to section 1125(e) of the Bankruptcy Code,
 the Debtors and each of their respective Affiliates, agents, representatives, members, principals, shareholders,
 officers, directors, managers, employees, advisors, and attorneys will be deemed to have participated in good faith
 and in compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of Securities offered and sold
 under the Plan and any previous plan, and, therefore, neither any of such parties or individuals nor the Reorganized
 Debtors, Reorganized Shopko, or Plan Administrator, as applicable, will have any liability for the violation of any
 applicable law (including the Securities Act), rule, or regulation governing the solicitation of votes on the Plan or the
 offer, issuance, sale, or purchase of the Securities offered and sold under the Plan and any previous plan.

 L.       Waiver or Estoppel

          Each Holder of a Claim or Interest shall be deemed to have waived any right to assert any argument,
 including the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority,
 Secured, or not subordinated by virtue of an agreement made with the Debtors or their counsel, or any other Entity,
 if such agreement was not disclosed in the Plan, the Disclosure Statement, or papers Filed before the Confirmation
 Date.




                                                            49
Case 19-80064-TLS         Doc 1607 Filed 06/21/19 Entered 06/21/19 15:58:21               Desc Main
                                 Document    Page 141 of 141


       Respectfully submitted, as of the date first set forth above,

                                                   SPECIALTY RETAIL SHOPS HOLDING CORP. (on behalf
                                                   of itself and all other Debtors)

                                                   By:    /s/ Russell Steinhorst
                                                   Name: Russell Steinhorst
                                                   Title:   Chief Executive Officer




                                                         50
